EXHIBIT 10.6

 

 

DATED AS OF AUGUST 15, 2003

 

BETWEEN

 

AVIATION FINANCIAL SERVICES INC.

 

and

 

AIRTRAN AIRWAYS, INC.

 

--------------------------------------------------------------------------------

 

AIRCRAFT LEASE

 

COMMON TERMS AGREEMENT

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

CONTENTS

 

SECTION

--------------------------------------------------------------------------------

   PAGE


--------------------------------------------------------------------------------

1.    INTERPRETATION

   1

1.1

  

Definitions

   1

1.2

  

Construction

   1

2.    REPRESENTATIONS AND WARRANTIES

   2

2.1

  

Lessee’s Representations and Warranties

   2

2.2

  

Lessor’s Representations and Warranties

   2

3.    CONDITIONS PRECEDENT

   2

3.1

  

Conditions Precedent

   2

3.2

  

Waiver

   2

4.    COMMENCEMENT

   3

4.1

  

Leasing

   3

4.2

  

Procedure Before Delivery

   4

4.3

  

Delivery and Acceptance

   4

4.4

  

Delayed Delivery

   4

5.    PAYMENTS

   5

5.1

  

Deposit

   5

5.2

  

Rental Periods

   5

5.3

  

Rent

   5

5.4

  

Supplemental Rent

   6

5.5

  

Payments

   7

5.6

  

Withholding and Tax Credit

   8

5.7

  

Tax Indemnity

   9

5.8

  

[Intentionally Omitted]

   13

5.9

  

Tax Contest and Mitigation

   13

5.10

  

Indemnity Payments - After-Tax Basis

   17

5.11

  

Lessor Obligations Following Expiry Date

   17

5.12

  

Net Lease

   18

5.13

  

Further Provisions Regarding Deposit

   19

5.14

  

Letter of Credit

   20

5.15

  

Guarantee

   21

5.16

  

Late Payment Interest

   21

5.17

  

Currency

   21

5.18

  

Certificates

   22

5.19

  

Appropriation

   22

5.20

  

Set-off

   22

5.21

  

Expenses

   22

5.22

  

Other Outgoings

   23

6.    MANUFACTURER’S WARRANTIES

   23

7.    LESSOR’S COVENANTS

   24

7.1

  

Quiet Enjoyment

   24

7.2

  

Maintenance Contributions

   24



--------------------------------------------------------------------------------

7.3

  

Confidentiality

   26

8.    LESSEE’S COVENANTS

   28

8.1

  

Duration

   28

8.2

  

Information

   28

8.3

  

Lawful and Safe Operation

   29

8.4

  

Subleasing

   30

8.5

  

Inspection

   34

8.6

  

Ownership; Property Interests; Related Matters

   35

8.7

  

General

   36

8.8

  

Records

   38

8.9

  

Protection

   38

8.10

  

Maintenance and Repair

   39

8.11

  

Removal of Engines and Parts

   39

8.12

  

Equipment Changes

   42

8.13

  

Title

   43

9.    INSURANCE

   44

9.1

  

Insurance

   44

9.2

  

[Intentionally Omitted]

   44

9.3

  

Insurance Undertakings and Information

   44

9.4

  

Failure to Insure

   45

9.5

  

Continuing Insurance

   45

10.    INDEMNITY

   45

10.1

  

General

   45

10.2

  

Contest

   48

10.3

  

Duration:

   50

11.    EVENTS OF LOSS

   50

11.1

  

Events of Loss

   50

11.2

  

Requisition

   51

12.    RETURN OF AIRCRAFT

   51

12.1

  

Return

   51

12.2

  

Non-Compliance

   52

12.3

  

Redelivery

   52

12.4

  

Acknowledgement

   53

12.5

  

Storage

   53

13.    DEFAULT

   53

13.1

  

Events

   53

13.2

  

Rights and Remedies

   53

13.3

  

[Intentionally Omitted]

   57

13.4

  

[Intentionally Omitted]

   57

13.5

  

Power of Attorney

   57

14.    ASSIGNMENT

   57

14.1

  

Lessee

   57

14.2

  

Lessor

   58

14.3

  

Conditions

   59

15.    MISCELLANEOUS

   60

15.1

  

Illegality

   60



--------------------------------------------------------------------------------

15.2

  

Waivers, Remedies Cumulative

   60

15.3

  

Delegation

   61

15.4

  

Severability

   61

15.5

  

Remedy

   61

15.6

  

Time of Essence

   61

15.7

  

Notices

   61

15.8

  

Governing Law; Jurisdiction; WAIVER OF JURY TRIAL

   62

15.9

  

Sole and Entire Agreement; True Lease; Section 1110

   63

15.10

  

Beneficiaries

   64

15.11

  

Counterparts

   64

15.12

  

Language

   64

15.13

  

Survival

   65

16.    DISCLAIMERS AND WAIVERS

   65

16.1

  

Exclusion

   65

16.2

  

Waiver

   66

16.3

  

Disclaimer of Consequential Damages

   67

16.4

  

Confirmation

   67

17.    BROKERS AND OTHER THIRD PARTIES

   67

17.1

  

No Brokers

   67

17.2

  

Indemnity

   67

 

Schedule 1

 

Definitions

Schedule 2

 

Representations and Warranties

Schedule 3

 

Conditions Precedent

Schedule 4

 

Pre-Delivery Procedures and Delivery Condition Requirements

Schedule 5

 

Certificate of Acceptance

Schedule 6

 

Procedures and Operating Condition at Redelivery

Schedule 7

 

Insurance Requirements

Schedule 8A, Part 1

 

Form of Lessee Legal Opinion (In-House)

Schedule 8A, Part 2

 

Form Legal Opinion of Lessee’s Counsel

Schedule 8B, Part 1

 

Form of Lessor Legal Opinion (In-House)

Schedule 8B, Part 2

 

Form Legal Opinion of Lessor’s Counsel

Schedule 9

 

Events of Default

Schedule 10

 

Form of Guarantee

Schedule 11

 

[Intentionally Omitted]

Schedule 12

 

[Intentionally Omitted]

Schedule 13

 

Form of Assignment, Assumption and Release Agreement

Schedule 14

 

Form of Lease Supplement No. 1

Schedule 15

 

[Intentionally Omitted]

Schedule 16

 

Form of Letter of Credit



--------------------------------------------------------------------------------

COMMON TERMS AGREEMENT

 

THIS COMMON TERMS AGREEMENT (this “CTA”) is made as of August 15, 2003 BETWEEN:

 

  (1) AVIATION FINANCIAL SERVICES INC. (“AFSI”); and

 

  (2) AIRTRAN AIRWAYS, INC. (“AIRTRAN”).

 

WHEREAS:

 

  (A) Pursuant to a Lease Transaction Agreement dated as of July 1, 2003 between
AFSI and AIRTRAN, AIRTRAN or one of its Affiliates has agreed to lease certain
Boeing 737-700 or 737-800, as applicable, series aircraft from AFSI or one of
its Affiliates and AFSI or one of its Affiliates has agreed to lease certain
Boeing 737-700 or 737-800, as applicable, series aircraft to AIRTRAN or one of
its Affiliates;

 

  (B) Each party hereto wishes to provide in one document for certain common
terms and conditions, as hereinafter provided in this CTA, that will be
applicable, unless otherwise stated, to each such lease referred to in Recital
(C); and

 

  (C) Each such lease transaction will be concluded only on the terms of an
agreement entitled “Aircraft Lease Agreement,” which together with this CTA
(which will, except to the extent otherwise stated, be incorporated into and
become part of such Aircraft Lease Agreement) will constitute the lease for the
applicable aircraft as identified therein;

 

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

1. INTERPRETATION

 

1.1 Definitions

 

All references herein to “Lease” mean the various documents comprising the
Lease. In the Lease, capitalized words and expressions not otherwise defined
have the meanings set out for them in Schedule 1 or in the Aircraft Lease
Agreement.

 

1.2 Construction

 

  (a) In the Lease, unless otherwise stated, a reference to:

 

  (i) “Lessor,” “Lessee,” “GECAS,” “Owner” or any other Person includes any of
their successors and assignees;

 

  (ii) plural concepts shall include the singular and vice versa;

 

  (iii) any document, excluding the Common Terms Agreement, shall include any
changes to that document and any replacement for it;

 

- 1 -



--------------------------------------------------------------------------------

  (iv) a Section or a Schedule is a reference to a section of or a schedule to
this CTA or the Aircraft Lease Agreement as so indicated;

 

  (v) any Regulation shall include any changes to that Regulation and any
replacement for it;

 

  (vi) an obligation of a Person refers to any obligation that Person has under
or in relation to the Lease; and

 

  (vii) “includes,” “including”, “include” or similar terms shall not be
construed as limiting and shall mean “including, without limitation”.

 

  (b) Headings and Subheadings to Sections and Schedules in the Lease are not
intended to affect their meaning.

 

2. REPRESENTATIONS AND WARRANTIES

 

2.1 Lessee’s Representations and Warranties

 

Lessee hereby makes the representations and warranties set out in Section 1.1 of
Schedule 2 as of the date of execution of the Aircraft Lease Agreement and as of
the Delivery Date, and Lessee understands that these statements must be true,
both when the Aircraft Lease Agreement is executed and on the Delivery Date.

 

2.2 Lessor’s Representations and Warranties

 

Lessor hereby makes the representations and warranties set out in Section 1.2 of
Schedule 2 as of the date of execution of the Aircraft Lease Agreement and as of
the Delivery Date, and Lessor understands that these statements must be true,
both when the Aircraft Lease Agreement is executed and on the Delivery Date.

 

3. CONDITIONS PRECEDENT

 

3.1 Conditions Precedent

 

Lessor need not deliver and start the leasing of the Aircraft under the Lease
unless each of the Lessor Conditions Precedent is satisfied or waived in writing
by Lessor. Lessee need not accept and start the leasing of the Aircraft under
the Lease unless each of the Lessee Conditions Precedent is satisfied or waived
in writing by Lessee.

 

3.2 Waiver

 

  (a) If any Lessor Condition Precedent is not satisfied on or before the
Delivery Date, Lessor (in its absolute discretion) may nonetheless deliver the
Aircraft to Lessee and start the leasing of the Aircraft provided Lessor either
waives such Lessor Condition Precedent or Lessor and Lessee agree in writing
upon the terms and timing for fulfillment of such Lessor Condition Precedent to
be fulfilled after the Delivery Date,

 

 

- 2 -



--------------------------------------------------------------------------------

 

and, in the event of such agreement, Lessor may treat as an Event of Default any
subsequent failure of Lessee to fulfill such Lessor Condition Precedent in
accordance with such agreement.

 

  (b) If any Lessee Condition Precedent is not satisfied on or before the
Delivery Date, Lessee may (in its absolute discretion) nonetheless accept
delivery of the Aircraft from Lessor and start the leasing of the Aircraft,
provided Lessee either waives the Lessee Conditions Precedent or Lessee and
Lessor agree in writing upon the terms and timing for fulfillment of such Lessee
Condition Precedent after the Delivery Date, and, in such event, Lessee may
treat any subsequent failure by Lessor to do so in accordance with such
agreement as a breach of the Lease.

 

4. COMMENCEMENT

 

4.1 Leasing

 

  (a) Unless a specific Scheduled Delivery Date has been agreed in the Aircraft
Lease Agreement, Lessor shall notify in writing Lessee of the Scheduled Delivery
Date as soon as possible, but no later than at least thirty (30) days prior to
the anticipated Delivery Date. Subject to Section 4.4, Lessor will lease the
Aircraft to Lessee and Lessee, subject to compliance of the Aircraft with the
Delivery Condition Requirements and satisfaction of the other Lessee Conditions
Precedent, will take the Aircraft on lease for the Term, which shall be
evidenced by Lessee’s execution of Lease Supplement No. 1.

 

  (b) If (i) Lessee is unwilling or unable to accept delivery of the Aircraft on
the date on which Lessor tenders the Aircraft for Delivery to Lessee in
compliance with the Delivery Condition Requirements and under and in accordance
with Section 4.3(a), or Lessee fails to fulfill any Lessor Condition Precedent
on or before such date or fails to perform any of its obligations under the
Lease which are required to be performed by Lessee, and (ii) the Lessee
Conditions Precedent have been satisfied (or could reasonably be expected to be
satisfied if Delivery were occurring), then the Rent Commencement Date for the
Aircraft shall be deemed to have occurred on the date on which the Aircraft is
tendered by Lessor for Delivery in accordance with subsection (ii) of this
Section 4.1(b), and Lessee shall be obligated to pay Rent for the Aircraft on
and from such date regardless of whether the Delivery Date occurs or whether
Lessee executes Lease Supplement No. 1, but Lessor shall have no obligation to
deliver the Aircraft unless and until all Lessor Conditions Precedent have been
satisfied (or could reasonably be expected to be satisfied if Delivery were
occurring). In no event shall Lessee have or be deemed to have a lease interest
or other possessory right in or to the Aircraft until Lessor tenders and Lessee
accepts delivery of the Aircraft as evidenced by their execution of Lease
Supplement No. 1.

 

  (c) Lessee will be responsible for all risks associated with (i) the use and
operation of the Aircraft and (ii) any loss of or damage to the Aircraft from
the Delivery Date until possession of the Aircraft is returned to Lessor on the
Return Occasion.

 

- 3 -



--------------------------------------------------------------------------------

4.2 Procedure Before Delivery

 

Lessor and Lessee will follow the Pre-Delivery Procedure.

 

4.3 Delivery and Acceptance

 

After the Pre-Delivery Procedure has been carried out:

 

  (a) Subject to Section 3.1, Lessor will tender delivery of the Aircraft to
Lessee at the Delivery Location and shall simultaneously therewith execute and
deliver to Lessee Lease Supplement No. 1.

 

  (b) Subject to Section 3.1, Lessee will accept the Aircraft. Lessee shall also
provide evidence of its acceptance by signing Lease Supplement No. 1 and
delivering it to Lessor.

 

  (c) Once accepted, Lessee’s acceptance of the Aircraft shall be regarded as
absolute, unconditional and irrevocable, but such acceptance shall be without
prejudice to Lessee’s right to enforce Lessor’s performance of any written
undertaking that Lessor may make contemporaneously with such acceptance or any
right Lessee may have to pursue against any third party any claim Lessee may
have with respect to the condition of the Aircraft.

 

4.4 Delayed Delivery

 

If, as a result of an Unforeseen Event or any other reason (other than Lessor’s
willful misconduct or intentional breach in the performance of its obligations
to deliver the Aircraft under and subject to the conditions in the Lease),
Delivery takes place after the Scheduled Delivery Date or does not happen:

 

  (a) Lessor will not be responsible for any Losses that Lessee suffers
resulting from the delay or from the non-delivery of the Aircraft;

 

  (b) Lessee will not, except in the circumstances described in Sections 4.4(c)
and 4.4(d), be entitled to terminate the Lease or to reject the Aircraft when it
is offered for Delivery because of the delay.

 

  (c) If the Aircraft has not been tendered for Delivery, in accordance with
Section 4.3, by the Final Delivery Date, either party may terminate the Lease by
delivering notice to the other party within ten (10) days following such Final
Delivery Date. Upon the delivery of any such notice, all obligations of each
party under the Lease will end on the date of such notice, except that, Lessor
will (i) repay to Lessee the Deposit, (ii) return to Lessee or cancel any Letter
of Credit, (iii) pay to Lessee such additional amounts (if any) as may be
provided for in the Aircraft Lease Agreement and (iv) release and return any
Guarantee, if applicable, and Lessee will remain obligated solely in respect of
any indemnity obligation arising as set forth in Section 3 of Schedule 4.

 

- 4 -



--------------------------------------------------------------------------------

  (d) If the Manufacturer shall have notified Lessor (in which case Lessor shall
promptly inform Lessee of such notice) that the Delivery will be delayed beyond
the Final Delivery Date or that the Aircraft will not be delivered, either party
may terminate the Lease by delivering notice to the other within thirty (30)
days following receipt of such notice from the Manufacturer. Upon the delivery
of any such notice, all obligations of each party under the Lease will end on
the date of such notice, except that, Lessor will (i) repay to Lessee the
Deposit, (ii) return to Lessee or cancel any Letter of Credit, (iii) pay to
Lessee such additional amounts (if any) as may be provided in the Aircraft Lease
Agreement and (iv) release and return any Guarantee, if applicable, and Lessee
will remain obligated solely in respect of any indemnity obligation arising as
set forth in Section 3 of Schedule 4.

 

  (e) Lessee hereby agrees that its only right or remedy for a delay in delivery
of, or Lessor’s failure to deliver, the Aircraft due to an Unforeseen Event or
any other reason (except to the extent of Lessor’s willful misconduct in the
performance of, or the intentional breach of, its obligation to deliver the
Aircraft under and subject to the conditions in the Lease) is the remedy set
forth in Sections 4.4(c) and (d) above, and any remedy set forth in the Aircraft
Lease Agreement, and Lessee hereby waives any rights or remedies it may have
pursuant to Section 2A-406 of the UCC or otherwise for any such delay in or any
such failure of delivery.

 

5. PAYMENTS

 

5.1 Deposit

 

Lessee shall pay Lessor any Deposit as specified in Section 3 of the Aircraft
Lease Agreement.

 

5.2 Rental Periods

 

The first Rental Period will start on the Rent Commencement Date and each
subsequent Rental Period will start on the date immediately following the last
day of the previous Rental Period. Each Rental Period will end on the date
immediately before the numerically corresponding day in the next calendar month,
except that:

 

  (a) if there is no numerically corresponding day in that month, it will end on
the last day of that month; and

 

  (b) if a Rental Period would otherwise overrun the Expiry Date, it will end on
the Expiry Date.

 

5.3 Rent

 

  (a) Time of Payment: Lessee will pay to Lessor or its order Rent in advance,
as specified in the Aircraft Lease Agreement, on each Rent Date. Lessor must
receive value for the payment on each Rent Date. If a Rental Period begins on a
day that is not a Business Day, the Rent payable in respect of that Rental
Period shall be paid on the Business Day immediately following that day.

 

- 5 -



--------------------------------------------------------------------------------

  (b) Amount: The Rent payable during the Term shall be calculated in accordance
with Schedule B of the Aircraft Lease Agreement.

 

5.4 Supplemental Rent

 

  (a) Amount: If, under the Aircraft Lease Agreement, Lessee is required to pay
Supplemental Rent, Lessee will pay that Supplemental Rent, at the rates referred
to in Section 3 of the Aircraft Lease Agreement, to Lessor in relation to each
calendar month (or part of a month) of the Term, on the fifteenth (15th) day
following the end of that calendar month (except that the last payment of
Supplemental Rent during the Term shall be paid on the Expiry Date).

 

  (b) Adjustment: The Supplemental Rent rates shall be adjusted not more
frequently than annually based on the following:

 

  (i) Annual Supplemental Rent Adjustment: by the Annual Supplemental Rent
Adjustment, compounded annually commencing on the date specified in the Aircraft
Lease Agreement.

 

  (ii) Hour to Cycle Ratio Adjustment: Lessor and Lessee acknowledge that the
Engine Supplemental Rent rate and the Engine LLP Supplemental Rent rate are
based upon the assumption that the Aircraft will operate on an Assumed Ratio. If
that assumption proves to be incorrect at any time during the Term based upon
Lessee’s actual operating experience during the most recently preceding twelve
(12) months that data is available at the time of determination, and the hour to
cycle ratio differs from the Assumed Ratio by more than 0.25 during such twelve
(12) month period, Lessor shall have the right, upon written notice to Lessee,
to adjust the Engine Supplemental Rent rate and the Engine LLP Supplemental Rent
rate (in the case of a decrease in the ratio below the Assumed Ratio) and
Lessor, upon written request from Lessee, will make that adjustment (in the case
of an increase in the ratio above the Assumed Ratio). Any adjustment shall be
based on a table contained in the Aircraft Lease Agreement. Actual hour to cycle
ratios may fall outside the ratios identified in that table. In that case, the
actual values shall be determined by extrapolating the closest observed
intervals in the table.

 

  (iii) Assumed Utilization Adjustment: Lessor and Lessee acknowledge that any
amounts of Airframe Supplemental Rent, APU Supplemental Rent and Landing Gear
Supplemental Rent payable by Lessee are based upon the assumption that the
Aircraft will operate on an Assumed Utilization. If that assumption proves to be
incorrect at any time during the Term based upon Lessee’s actual operating
experience during the most recently preceding twenty-four (24) months that data
is available at the time of determination,

 

- 6 -



--------------------------------------------------------------------------------

     calculated as an annual average, such that (A) Lessee’s actual utilization
of the Aircraft is 110% or greater than the Assumed Utilization, upon written
notice from Lessee to Lessor , the rates of Airframe Supplemental Rent and
Landing Gear Supplemental Rent shall be adjusted downwards to rates based on a
table contained in the Aircraft Lease Agreement, or (B) Lessee’s actual
utilization is below the Assumed Utilization Adjustment Threshold, upon written
notice from Lessor to Lessee, the rates of Airframe Supplemental Rent and
Landing Gear Supplemental Rent shall be adjusted upwards to rates based on a
table contained in the Aircraft Lease Agreement.

 

  (iv) Major Maintenance Program Revision: If the Lessee adopts a Major
Maintenance Program Revision, either Lessor or Lessee may notify the other that
it believes adjustment is necessary to maintain the Supplemental Rent at levels
which accurately reflect the costs associated with obtaining relevant
maintenance services (at Lessee’s prevailing costs for the most recent
twenty-four (24) months escalated to the relevant rate of determination at the
rate specified for the Annual Supplemental Rent Adjustment). In such event,
Lessor and Lessee shall mutually agree upon the amount of any adjustment to the
rate otherwise specified herein to reflect such costs associated with obtaining
the relevant maintenance services. Should Lessor and Lessee fail to agree upon
the amount of any adjustment to the rate, the matter shall be referred to the
Manufacturer, whose decision in the matter shall be binding on the parties. Upon
agreement of Lessor and Lessee or the decision of the Manufacturer, as the case
may be, Lessor shall thereupon give notice to Lessee specifying the revised
Supplemental Rent rates and the effective date of such revision and Lessee and
Lessor shall be bound by it.

 

  (v) Notice: Lessee agrees to advise Lessor, in writing, promptly following any
occurrence, which would result in the assumptions mentioned in paragraph (ii) or
in Clause (B) of paragraph (iii) above becoming incorrect at any time during the
Term.

 

  (c) Lessor’s Property Rights: Lessee acknowledges and agrees that Supplemental
Rent is additional rent for the leasing of the Aircraft and not cash collateral
or other collateral security for Lessee’s maintenance obligations under the
Lease. Once paid, all Supplemental Rent is the property of Lessor, it is not
refundable to Lessee under any circumstances whatsoever (except to the extent
provided in the Lease and that following the receipt by Lessor of insurance or
condemnation proceeds or other payment from Lessee in an amount equal to the
Agreed Value following an Event of Loss, Lessor shall return to Lessee all
Supplemental Rent paid to Lessor by Lessee less the amount theretofore paid to
Lessee by Lessor pursuant to Section 7.2) and Lessee otherwise has no interest
therein whatsoever.

 

5.5 Payments

 

All payments by Lessee to Lessor under the Lease will be made for value on the
due date in Dollars and in immediately available funds by wire transfer to the
Lessor’s Account as specified in the Aircraft Lease Agreement. If any such due
date is not a Business Day, such payment shall be due on the Business Day
immediately following such due date.

 

- 7 -



--------------------------------------------------------------------------------

5.6 Withholding and Tax Credit

 

  (a) Withholding: Lessee must not deduct any amount from any of its payments
under the Lease for or on account of any Taxes (other than US withholding
taxes), unless it is required by Law to do so, in which case, except with
respect to withholding taxes imposed or required by the laws of the United
States or any jurisdiction therein, Lessee must:

 

  (i) deduct the minimum amount necessary to comply with the Law;

 

  (ii) pay Lessor an extra amount so that Lessor receives a net amount on the
relevant payment date that is equal to the amount that it would have received if
the deduction had not been made. The amount of any such payment to Lessor shall
be made taking into account the principles of Section 5.10 such that Lessor
shall be in no worse position than it would have been if the deduction had not
applied in the first place;

 

  (iii) pay the Tax to the relevant taxing authority according to the relevant
Law; and

 

  (iv) obtain a receipt (if one is available) from the relevant taxing authority
and give it to Lessor.

 

  (b) Tax Credit: If Lessor, in good faith, determines that it has realized a
tax benefit (by way of deduction, credit or otherwise) as a result of any
payment for which Lessee is liable under Section 5.6(a), Lessor shall pay to
Lessee as soon as practicable after the tax benefit has been realized (but not
before Lessee has made all payments and indemnities to Lessor required under
this Section that are then due and owing) an amount which will ensure that
(after taking into account the payment itself) Lessor is in no better and no
worse position than it would have been if the deduction had not applied.

 

Nothing in this Section 5.6(b) shall:

 

  (i) interfere with the right of Lessor to arrange its tax affairs in whatever
manner it thinks fit; or

 

  (ii) except as otherwise provided in Section 5.7(a)(iv), oblige Lessor to
disclose any information relating to its Tax affairs or any Tax computations.

 

- 8 -



--------------------------------------------------------------------------------

5.7 Tax Indemnity

 

  (a) General:

 

  (i) Except as provided in Section 5.7(c), Lessee will on demand pay and
indemnify each Tax Indemnitee against any and all Taxes levied or imposed
against or upon or payable by such Tax Indemnitee or Lessee and arising from,
with respect to or in connection with the transactions pursuant to the Lease,
including all Taxes relating or attributable to Lessee, the Lease or the
Aircraft, directly or indirectly, in connection with the importation,
exportation, registration, ownership (but only to the extent relating to or
attributable to or arising as a result of the possession, operation, use or
maintenance of the Aircraft by Lessee), leasing, sub-leasing, purchase,
delivery, possession, use, operation, repair, maintenance, modification,
overhaul, transportation, landing, storage, presence, sale or other transfer or
redelivery of the Aircraft or any part thereof or any rent, receipts, insurance
proceeds, income, indemnification payment or other amounts arising therefrom, or
the making of any Equipment Change or the permanent replacement of any Engine.

 

  (ii) Each Tax Indemnitee shall promptly forward to Lessee any written notice,
bill, or advice that such Tax Indemnitee receives from any taxing authority
concerning any Tax for which it seeks indemnification under this Section 5.7.
All Taxes indemnified pursuant to this Section 5.7(a) shall be paid by Lessee
directly to the appropriate taxing authority (to the extent permitted by
applicable Law) at or before the time prescribed by applicable Law or if not so
permitted, to the applicable Tax Indemnitee. After any payment by Lessee of any
Tax directly to a taxing authority, Lessee shall furnish to Lessor, on request,
a certified copy of a receipt for Lessee’s payment of such Tax (to the extent
reasonably obtainable) or such other evidence of payment of such Tax as is
reasonably obtainable by Lessee and reasonably acceptable to Lessor.

 

  (iii) Any amount payable by Lessee directly to a Tax Indemnitee pursuant to
this Section 5.7(a) shall be paid within fifteen (15) Business Days after
receipt of a written demand therefor from the relevant Tax Indemnitee (provided
that in no event shall Lessee be required to pay any such amount earlier than
five (5) days prior to the date the applicable Tax is due and payable by such
Tax Indemnitee) accompanied by a written statement describing in reasonable
detail the basis for such indemnity and the computation of the amount so
payable, provided that if the contest of any indemnified Tax has been requested
by Lessee in accordance with Section 5.9 and Lessee shall have duly performed
(and shall continue to perform) all its obligations under Section 5.9 with
respect to such contest, then payment of the indemnity with respect to such Tax
under this Section 5.7(a) shall, at Lessee’s election, be deferred until the
date fifteen (15) Business Days after the contest has been completed.

 

  (iv) At Lessee’s request, the computation of the amount of any indemnity
payment owed by Lessee pursuant to this Section 5.7 or any amount owed by a Tax
Indemnitee to Lessee pursuant to Section 5.6(b) or Section 5.9 shall be verified
and certified by an independent public accounting firm selected by

 

- 9 -



--------------------------------------------------------------------------------

     such Tax Indemnitee and reasonably satisfactory to Lessee. Such
verification shall be binding. Lessee and each Tax Indemnitee agree to provide
to such public accounting firm any information within its possession or control
that is reasonably necessary for such public accounting firm to perform such
verification. The costs of such verification (including the fee of such public
accounting firm) shall be borne by Lessee unless such verification results in an
adjustment in Lessee’s favor of 5% or more of the net present value of the
payment (discounted at the Discount Rate) as computed by such Tax Indemnitee, in
which case such Tax Indemnitee shall pay those costs.

 

  (v) Each Tax Indemnitee shall provide Lessee with such certifications that the
Tax Indemnitee is factually and legally eligible to give (and provided that
giving such certification will not materially prejudice the Tax Indemnitee
unless Lessee has agreed to indemnify the Tax Indemnitee therefor to the
reasonable satisfaction of the Tax Indemnitee), and such information and
documentation in such Tax Indemnitee’s possession required as a condition to the
allowance of a reduction in Taxes indemnified under this Common Terms Agreement.

 

  (b) Sales and Use Taxes:

 

  (i) Without limiting Section 5.7(a) above, Lessee shall pay to Lessor (or, if
permitted by applicable Law and if requested by Lessor, Lessee shall pay to the
relevant tax authority for the account of Lessor):

 

  (A) all sales, use, rental, excise, value added (other than value added taxes
that are imposed in direct substitution for an income tax), turnover, goods and
services and similar taxes or taxes in the nature of any of the foregoing
(“Sales Taxes”) required to be paid to the tax authority of the jurisdiction in
which the Delivery Location is situated or to the jurisdiction of the Habitual
Base or the State of Incorporation with respect to the lease of the Aircraft to
Lessee pursuant to the Lease except for any Sales Tax with respect to which
Lessee delivers to Lessor on or prior to the date such Sales Tax is due and
payable such exemption certificate or other document as may be required by
applicable Law to evidence Lessee’s entitlement to exemption from such Sales Tax
imposed by the applicable jurisdiction with respect to the lease of the Aircraft
pursuant to the Lease (but Lessee’s delivery of such exemption certificate or
other document shall not relieve Lessee from its indemnity obligations under
Section 5.7(a) or this Section 5.7(b) in the event that such exemption
certificate or other document is ineffective (provided that Lessor presents such
certificate or other document to the applicable taxing authority if and when
required or requested by such taxing authority to do so) or liability for such
Tax is otherwise asserted by the applicable taxing authority); and

 

- 10 -



--------------------------------------------------------------------------------

  (B) all Sales Taxes required to be paid to the tax authority of any
jurisdiction (other than a jurisdiction described in Clause (A) above) in which
the Aircraft may be used, operated or otherwise located from time to time except
for any Sales Tax with respect to which Lessee delivers to Lessor such exemption
certificate or other document as may be required by applicable Law to evidence
Lessee’s entitlement to exemption from such Sales Tax imposed by the applicable
jurisdiction with respect to the lease of the Aircraft pursuant to the Lease
(but Lessee’s delivery of such exemption certificate or other document shall not
relieve Lessee from its indemnity obligations under Section 5.7(a) or this
Section 5.7(b) in the event that such exemption certificate or other document is
ineffective (provided that Lessor presents such certificate or other document to
the applicable taxing authority if and when required or requested by such taxing
authority to do so) or liability for such Tax is otherwise asserted by the
applicable taxing authority).

 

  (ii) Lessee and Lessor will each cooperate with the other in connection with
the preparation and filing of any exemption application or similar document that
is reasonably necessary or desirable under applicable Law to avoid the
imposition of any Sales Taxes with respect to the transactions contemplated by
the Lease.

 

  (iii) The specific obligations with respect to sales and use taxes set forth
in this Section 5.7(b) are in addition to, and are not in substitution for,
Lessee’s obligation to indemnify for sales and use taxes pursuant to Section
5.7(a); provided that in no event shall Lessee be obligated to pay any amount as
indemnification under both Section 5.7(a) and Section 5.7(b) with respect to the
same Tax.

 

  (c) Lessee is not required to indemnify any Tax Indemnitee under Section
5.7(a) or Section 5.7(b) with respect to:

 

  (i) Taxes attributable to the willful misconduct or gross negligence of such
Tax Indemnitee, except to the extent that such willful misconduct or gross
negligence is imputed to such Tax Indemnitee by reason of any action or inaction
of Lessee or any sublessee;

 

  (ii) income Taxes imposed on a Tax Indemnitee as a result of the Tax
Indemnitee’s (A) being organized in the jurisdiction imposing such Taxes or (B)
conducting business that is unrelated to the transactions contemplated in the
Lease and the Other Agreements in the jurisdiction imposing such Taxes;

 

  (iii) a Tax imposed on the net income, profits, gains or gross receipts of any
Tax Indemnitee by the United States or any Government Entity in the United
States; provided that the exclusion in this clause (ii) shall not apply to any

 

- 11 -



--------------------------------------------------------------------------------

     sales, use, excise, value added or property Taxes (other than any value
added tax that is imposed in direct substitution for an income tax) or any Taxes
in the nature of sales, use, excise, value added or property Taxes (other than
any value added tax that is imposed in direct substitution for an income tax);

 

  (iv) a Tax imposed with respect to the period, or an event occurring, (x)
prior to the Delivery Date or (y) after the expiration or termination of the
Lease (other than a termination by exercise of remedies in accordance with
Section 13.2 after the occurrence of an Event of Default), the return or
purchase of the Aircraft by Lessee and the payment by Lessee of all amounts
payable by it under the Lease, except, in any case, to the extent such Tax
arises from an event occurring or circumstance existing during the Term or is
otherwise imposed with respect to the Term;

 

  (v) a Tax imposed on any sale, assignment, transfer or other disposition by or
to a Tax Indemnitee of its interest in the Aircraft or the Lease unless such
sale, assignment, transfer or other disposition occurs (x) in order to effect
the transactions or transfers contemplated on the Delivery Date, (y) by Lessee
or a Lessee Affiliate required or permitted under the Lease (including as a
result of an Event of Loss), or (z) in connection with, or as a result of, the
exercise of remedies in connection with an Event of Default;

 

  (vi) any US withholding tax;

 

  (vii) a Tax that would not have been imposed but for a Lessor Lien;

 

  (viii) a Tax on any item of tax preference or a minimum tax or alternative
minimum tax;

 

  (ix) any Tax imposed on (A) a transferee of the interests held by a Tax
Indemnitee in the Aircraft or the Lease or (B) a transferee of the shares of
stock or other interests in a Tax Indemnitee, in each case to the extent that
(X) such Tax would not have been imposed on the original Tax Indemnitee or (Y)
such Tax exceeds the amount of the Tax that would have been imposed on the
original Tax Indemnitee; provided, however, that this exception shall not apply
to any transferee where the transfer shall have occurred in connection with, or
as a result of, the exercise of remedies in connection with an Event of Default;

 

  (x) any Tax that would not have been imposed but for the existence or status
of any trust used to hold title to the Aircraft; or

 

  (xi) any Tax imposed on a Tax Indemnitee in respect of a “prohibited
transaction” within the meaning of Section 4975 of the Internal Revenue Code of
1986, as amended, or the regulations issued thereunder, or Section 406 of ERISA
or the regulations of the US Department of Labor implementing Section 406 of
ERISA.

 

- 12 -



--------------------------------------------------------------------------------

  (d) Lessee will also indemnify the “Special Tax Indemnitee” (as defined in
Part IV of Schedule B of the Aircraft Lease Agreement for the purposes thereof)
as and to the extent set forth in Part IV of Schedule B of the Aircraft Lease
Agreement, and the provisions of Section 5.9 shall apply thereto.

 

5.8 [Intentionally Omitted]

 

5.9 Tax Contest and Mitigation

 

  (a) If a Tax Indemnitee receives a written claim for any Tax for which Lessee
could be required to pay an indemnity pursuant to Section 5.7(a)(i), Section
5.7(b)(i) or Part IV of Schedule B of the Lease, such Tax Indemnitee shall
notify Lessee promptly of such claim, provided that any failure to provide such
notice will not relieve Lessee of any indemnification obligation pursuant to
Section 5.7 except to the extent that such failure effectively precludes Lessee
from exercising its contest rights hereunder (it being understood that nothing
in this Section 5.9 shall preclude Lessee from making a claim for damages if
Lessee suffers any damage as a result of any failure of such Tax Indemnitee to
provide such notice promptly). No Tax Indemnitee shall, without Lessee’s prior
written consent, take any action with respect to such a claim for a period of
thirty days after Lessee’s receipt of such notice. If requested by Lessee in
writing promptly after receipt of such notice, such Tax Indemnitee shall (upon
receipt of a written acknowledgment by Lessee that the Tax to be contested is a
Tax for which Lessee would be required to indemnify such Tax Indemnitee under
Section 5.7 or Part IV of Schedule B of the Lease except to the extent that the
final determination of the contest demonstrates that such Tax is a Tax described
in Section 5.7(c)), at the expense of Lessee (including all reasonable costs,
expenses, legal and accountants’ fees and disbursements, and penalties, interest
and additions to Tax incurred in and reasonably allocable to contesting such
claim) in good faith contest or, in the case of a Lessee-Controlled Contest,
permit Lessee to contest such claim by (i) resisting payment thereof if
practicable and appropriate, (ii) not paying the same except under protest if
protest is necessary and proper, or (iii) if payment is made, using reasonable
efforts to obtain a refund of such Taxes in appropriate administrative and
judicial proceedings. The applicable Tax Indemnitee shall determine the method
of any contest that is not a Lessee-Controlled Contest and (in good faith
consultation with Lessee) control the conduct thereof. Lessee shall determine
the method of any contest that is a Lessee-Controlled Contest and (in good faith
consultation with the applicable Tax Indemnitee) control the conduct thereof.
The term “Lessee-Controlled Contest” shall mean any contest (i) that, under
applicable Law, may be conducted in Lessee’s name and that does not involve
income taxes or Taxes imposed on the applicable Tax Indemnitee that are not
subject to indemnification by Lessee or (ii) which the applicable Tax Indemnitee
agrees in writing shall be controlled by Lessee. The provisions of Section 5.12
shall continue to apply while such contest is continuing. If requested to do so
by Lessee, the Tax Indemnitee shall appeal any adverse administrative or
judicial decision, except that the Tax Indemnitee shall not be required to
pursue any appeals to the United States

 

- 13 -



--------------------------------------------------------------------------------

     Supreme Court. A Tax Indemnitee shall not be required to contest, or to
continue to contest, a claim for Taxes under this Section 5.9 if (v) in the case
of a contest that is not a Lessee-Controlled Contest, the amount of Taxes at
issue and subject to indemnification under Section 5.7 is less than $25,000 and
the amount of Taxes at issue for which Lessee may have liability (whether
directly for its own account, pursuant to indemnification obligations under
Section 5.7, or otherwise) is in the aggregate less than $50,000, or (w) such
action would result in a risk of imposition of criminal liability on any Tax
Indemnitee or a material risk of any sale, forfeiture, or loss of, or the
creation of a lien (other than a Permitted Lien) against, the Aircraft, the
Airframe, any Engine or any Part, or (x) Lessee shall not have furnished, at
Lessee’s expense, an opinion of independent tax counsel (in the case of a
Lessee-Controlled Contest, selected by Lessee and reasonably satisfactory to the
applicable Tax Indemnitee; in the case of a contest that is not a
Lessee-Controlled Contest, selected by the applicable Tax Indemnitee and
reasonably satisfactory to Lessee) that a reasonable basis exists for such
contest, or (y) an Event of Default shall be continuing (unless Lessee shall
have provided security reasonably satisfactory to the applicable Tax Indemnitee
securing Lessee’s performance of its obligations under this Section 5.9). If the
applicable Tax Indemnitee contests any claim for Taxes by making a payment and
seeking a refund thereof, then Lessee shall advance to such Tax Indemnitee, on
an interest-free basis, an amount equal to the Taxes to be paid by such Tax
Indemnitee in connection with the contest and shall indemnify such Tax
Indemnitee on an After-Tax Basis for any adverse tax consequences to such Tax
Indemnitee of such interest-free advance. Upon the final determination of any
contest pursuant to this Section 5.9 in respect of any Taxes for which Lessee
shall have made an advance in accordance with the immediately preceding
sentence, the amount of Lessee’s obligation shall be determined as if such
advance had not been made; any indemnity obligation of Lessee to the applicable
Tax Indemnitee under this Section 5.9 and the applicable Tax Indemnitee’s
obligation to repay the advance will be satisfied first by setoff against each
other, and any difference owing by either party shall be paid within fifteen
(15) Business Days after such final determination.

 

  (b) If any Tax Indemnitee obtains a refund or reimbursement of, or becomes
entitled to a current credit against a liability for a Tax described in Section
5.7(c) for, all or any part of any Taxes paid, reimbursed or advanced by Lessee,
such Tax Indemnitee shall pay Lessee, within fifteen (15) Business Days after
such Tax Indemnitee receives such refund or reimbursement or realizes the tax
saving resulting from such credit (as the case may be), the amount of such
refund, reimbursement or tax saving, reduced by the excess (if any) of (i) the
amount of any Taxes imposed on such Tax Indemnitee on the receipt or accrual of
such refund, reimbursement or tax saving over (ii) the amount of any Taxes saved
by such Tax Indemnitee as a result of any allowable current deduction for such
payment to Lessee. If, in addition to such refund, reimbursement or credit, such
Tax Indemnitee receives an amount of interest on such refund or reimbursement,
such Tax Indemnitee shall pay to Lessee, within fifteen (15) Business Days after
such Tax Indemnitee receives such amount of interest, the portion of such
interest which is fairly attributable to such refund, reimbursement or credit,
reduced by the excess (if any) of (i) the amount of any Taxes imposed on such
Tax Indemnitee on the receipt or accrual of such interest

 

- 14 -



--------------------------------------------------------------------------------

     over (ii) the amount of any Taxes saved by such Tax Indemnitee as a result
of any allowable current deduction for such payment to Lessee. A Tax Indemnitee
shall not be required to make any payment to Lessee pursuant to this Section 5.9
if, and for so long as, an Event of Default shall have occurred and be
continuing.

 

  (c) A Tax Indemnitee in its sole discretion (by written notice to Lessee) may
waive its rights to indemnification pursuant to Section 5.7 with respect to any
claim for any Tax and may refrain from contesting or continuing the contest of
such claim, in which event Lessee shall have no obligation to indemnify such Tax
Indemnitee for the Taxes that are the subject of such claim (and all directly
related claims, and claims based on the outcome of such claim). If any Tax
Indemnitee agrees to a settlement of any contest conducted pursuant to this
Section 5.9 without the prior written consent of Lessee, then such Tax
Indemnitee shall be deemed to have waived its rights to the indemnification
provided for in Section 5.7 with respect to the Tax liability accepted in such
settlement (and all directly-related claims, and claims based on the outcome of
such claim). In the event that a Tax Indemnitee either waives or is deemed to
have waived its rights to indemnification as provided above, such Tax Indemnitee
shall repay to Lessee any amount previously paid or advanced to or on behalf of
such Tax Indemnitee pursuant to the next-to-last sentence of Section 5.9(a) with
respect to such claim, plus interest at the rate that would have been payable by
the relevant taxing authority on a refund of such Tax.

 

  (d) Information:

 

  (i) If Lessee is required by any applicable Law to deliver any report or
return in connection with any Taxes for which Lessee would be obligated to
indemnify Lessor or any other Tax Indemnitee under the Lease, Lessee will
complete the same and, on request, supply a copy of the report or return to
Lessor.

 

  (ii) If any report, return or statement is required to be made by Lessor or
any other Tax Indemnitee with respect to any Tax for which there is an indemnity
obligation of Lessee under the Lease, and Lessee knows of, or reasonably should
have known of, such return, report or statement, Lessee will promptly notify
Lessor of the requirement and:

 

  (A) if permitted by applicable Law, make and timely file such report, return
or statement (except for (x) any report, return or statement that Lessor or any
other Tax Indemnitee has notified Lessee that Lessor or any other Tax Indemnitee
intends to prepare and file or (y) any report, return or statement for which
Lessor or the applicable Tax Indemnitee does not furnish Lessee with information
which is in the possession or control of Lessor or such applicable Tax
Indemnitee, is reasonably requested by Lessee in writing and is reasonably
necessary to file such report, return or statement), prepare such return in such
manner as will show Lessor as lessor of the Aircraft and the ownership of the
Aircraft in Owner if required or appropriate, and provide Lessor upon request a
copy of each such report, return or statement filed by Lessee, or

 

- 15 -



--------------------------------------------------------------------------------

  (B) if Lessee is not permitted by applicable Law to file any such report,
return or statement, or if the applicable Tax Indemnitee does not furnish Lessee
with information which is in such Tax Indemnitee’s possession or control, is
reasonably requested by Lessee in writing and is reasonably necessary to file
such report, return or statement, Lessee will (to the extent that the
information necessary to prepare such report, return or statement is in the
possession or control of Lessee) prepare and deliver to Lessor a proposed form
of such report, return or statement within a reasonable time prior to the time
such report, return or statement is to be filed

 

     ; provided, that in each case the relevant Tax Indemnitee shall furnish
Lessee with any information in such Tax Indemnitee’s possession or control that
is reasonably necessary to file any such return, report, or statement and that
Lessee reasonably requests in writing and the disclosure of which will not
prejudice such Tax Indemnitee.

 

  (iii) Lessee will provide such information and documents within Lessee’s
possession or control as Lessor may reasonably request to enable Lessor or any
other Tax Indemnitee to comply with its tax filing, audit and litigation
obligations. Lessor or any other Tax Indemnitee will provide such information or
documents, at Lessee’s expense, that Lessee does not otherwise have as Lessee
may reasonably request and which are necessary to enable Lessee to comply with
its obligations under the Lease (including, without limitation, Sections 5.6 and
5.7 of this CTA and Schedule B of the Aircraft Lease Agreement).

 

  (iv) Each Tax Indemnitee agrees to furnish from time to time to Lessee, or
such other Person as Lessee shall designate, at Lessee’s written request, such
duly-executed and properly-completed forms as may be necessary or appropriate in
order to claim any reduction of or exemption from any withholding or other Tax
imposed by any taxing authority, provided that the Tax Indemnitee is factually
and legally eligible to provide such forms and giving such certification with
not materially prejudice the Tax Indemnitee (unless Lessee has agreed to
indemnify the Tax Indemnitee therefor to the reasonable satisfaction of the Tax
Indemnitee).

 

  (v) If a Tax Indemnitee is not a party to this Common Terms Agreement, Lessee
may require the Tax Indemnitee to agree in writing, in a form reasonably
acceptable to Lessee, to the terms of Sections 5.7, 5.9 and 5.10 before making
any payment to such Tax Indemnitee under Section 5.7.

 

- 16 -



--------------------------------------------------------------------------------

5.10 Indemnity Payments - After-Tax Basis

 

The amount of any payment made under Section 5.6, Section 5.7 (including Section
5.7(d)), Section 5.21, Section 8.13, Section 10, the last sentence of Section
11.1(c), the last sentence of Section 12.2, Section 13.2(c)(iii)-(vi), or
Section 13.2(f)(iii)-(iv) to or for the benefit of any Indemnitee, shall include
such amount as may be necessary to hold such Indemnitee harmless on an After-Tax
Basis, provided that Lessee shall not be required to pay on an After-Tax Basis
any amount described in Section 13.2(c)(v), 13.2(c)(vi), 13.2(f)(iii) (with
respect to Aircraft Condition Damages) or 13.2(f)(iv) if and to the extent that
such amount (i) is measured by such consequential loss of revenues or profits of
Lessor from the sale or re-leasing of the Aircraft or (ii) otherwise compensates
the Indemnitee for any payment, property or service (A) which such Indemnitee
would have received had Lessee performed its obligations in accordance with the
requirements of the Lease, (B) which would have resulted in the recognition of
taxable income by such Indemnitee, (C) which Lessee is not required by the Lease
to pay or provide on an After-Tax Basis, and (D) with respect to which Lessee is
not required by the Lease to indemnify such Indemnitee for income taxes on the
taxable income described in subclause (B).

 

5.11 Lessor Obligations Following Expiry Date

 

Promptly following:

 

  (a) redelivery of the Aircraft to Lessor in accordance with and in the
condition required by the Lease; or

 

  (b) payment to Lessor of the Agreed Value following an Event of Loss after the
Delivery Date; or

 

  (c) termination of the Lease prior to the commencement of the Term in
accordance with the provisions of the Lease; or

 

  (d) [Intentionally Omitted]

 

  (e) or in each case such later time as Lessee has irrevocably paid to Lessor
all amounts that may then be due and payable under the Lease and each of the
Transaction Agreements and in each case so long as no Default has occurred and
is continuing:

 

  (i) Lessor will pay to Lessee the balance of the Deposit (if any);

 

  (ii) Lessor will pay to Lessee the amount of any Rent received in respect of
any period falling after the date of redelivery of the Aircraft or payment of
the Agreed Value, as the case may be;

 

  (iii) Lessor will return to Lessee or cancel any Letter of Credit and release
and return any Guarantee; and

 

- 17 -



--------------------------------------------------------------------------------

  (iv) Lessor will pay to Lessee any amounts payable to Lessee pursuant to
Section 7.2 hereof and such other amounts (if any) as may be provided in the
Aircraft Lease Agreement.

 

5.12 Net Lease

 

The Lease is a net lease. Lessee’s obligation to pay Rent and to perform all its
other obligations under the Lease (except as otherwise provided in the Lease) is
absolute and unconditional no matter what happens and no matter how fundamental
or unforeseen the event, including any of the following: (a) any right of
set-off, counterclaim, recoupment, defense or other right which Lessee may have
against the Lessor, Owner, any Indemnitee, Manufacturer, any manufacturer or
seller of or any Person providing services with respect to the Aircraft, any
Engine or any Part or any other Person, for any reason whatsoever; (b) any
unavailability of the Aircraft for any reason, including a requisition of the
Aircraft or any prohibition or interruption of or interference with or other
restriction against Lessee’s use, operation or possession of the Aircraft
(whether or not the same would, but for this provision, result in the
termination of the Lease by operation of law); (c) any lack or invalidity of
title or any other defect in title, airworthiness, merchantability, fitness for
any purpose, condition, design, or operation of any kind or nature of the
Aircraft for any particular use or trade, or for registration or documentation
under the Laws of any relevant jurisdiction, or any Event of Loss in respect of
or any damage to the Aircraft; (d) any insolvency, bankruptcy, reorganization,
arrangement, readjustment of debt, dissolution, liquidation or similar
proceedings by or against Lessor, Lessee or any other Person; (e) any invalidity
or unenforceability or lack of due authorization of, or other defect in, the
Lease; (f) any Security Interests or (except as provided in Section 5.6(a))
Taxes; and/or (g) any other cause or circumstance which but for this provision
would or might otherwise have the effect of terminating or in any way affecting
any obligation of Lessee under the Lease. Lessee acknowledges and agrees that it
has used its own judgment in selecting the Aircraft, and has not relied on
Lessor or on any information supplied by Lessor, that Lessor is not a
manufacturer of or dealer in aircraft and that Lessor has all of the rights and
benefits of a lessor under a lease to which Section 2A-407 of the UCC applies as
provided in such Section 2A-407.

 

Except as expressly set forth elsewhere in the Lease, Lessee hereby waives, to
the extent permitted by applicable Law, any and all right which it may now have
or which at any time hereafter may be conferred upon it, by statute or
otherwise, to terminate, abate, cancel, quit, reduce, defer, suspend or
surrender the Lease or the Aircraft or any obligation imposed upon Lessee under
the Lease (including payment of Rent or Supplemental Rent).

 

Each payment of Rent or Supplemental Rent made by Lessee shall be final. Lessee
will not seek to recover all or any part of any payment of Rent or Supplemental
Rent for any reason whatsoever except manifest error.

 

If for any reason whatsoever the Lease shall be terminated in whole or in part
by operation of Law, except as specifically provided in the Lease, Lessee
waives, to the

 

- 18 -



--------------------------------------------------------------------------------

extent permitted by applicable Law, all rights (if any) to any termination or
diminution in its Rent or Supplemental Rent obligations under the Lease and
nonetheless agrees to pay to Lessor, an amount equal to each Rent and
Supplemental Rent payment at the time such payments would have become due and
payable in accordance with the terms of the Lease had the Lease not been
terminated in whole or in part and so long as such payments are made and all
other terms and conditions of the Lease are complied with by Lessee, Lessor and
Lessee will deem the Lease to remain in full force and effect and Lessee shall
continue in possession of the Aircraft under the terms and conditions of the
Lease and Lessee shall continue to have, and shall be entitled to exercise, all
of its rights under the Lease as if the Lease remained in full force and effect.

 

Nothing in this Section 5.12 will be construed to limit Lessee’s right to
institute separate legal proceedings or from separately pursuing any claim it
may have from time to time against Lessor in the event of Lessor’s breach of the
Lease as and to the extent not prohibited by an express term of the Lease, or to
limit Lessee’s rights and remedies against any other Person with respect to any
matter.

 

5.13 Further Provisions Regarding Deposit

 

  (a) If, under the Aircraft Lease Agreement, Lessee is required to pay a
Deposit, Lessee hereby grants a security interest in the Deposit to Lessor as
security for Lessee’s or Lessee Affiliates’ obligations under the Lease and all
Other Agreements relating to aircraft leasing (including any and all Losses
suffered or incurred by Lessor or any of its Affiliates in respect of which
Lessee or any Lessee Affiliate is obligated under the Lease or any Other
Agreement relating to aircraft leasing) and the remaining provisions of this
Section shall apply. Lessee agrees that Lessor shall be entitled to commingle
the Deposit with Lessor’s general or other funds, and Lessor will not hold any
such funds as agent or in trust for Lessee or in any similar fiduciary capacity.
In this regard, Lessee acknowledges and agrees that it is not located in the
State of New York within the meaning of Section 7-101 1-c. (b) of the New York
General Obligations Law and, therefore, the requirements of Section 7-101 of the
New York General Obligations Law to the effect that Lessor hold the Deposit in a
separate, interest bearing account, and pay interest thereon, do not apply.

 

  (b) If an Event of Default shall have occurred and be continuing, in addition
to all rights and remedies accorded to Lessor elsewhere in the Lease or under
Law in respect of the Deposit, Lessor may immediately or at any time thereafter
so long as such Event of Default shall be continuing, without prior notice to
Lessee, apply all or part of the Deposit in or towards the payment or discharge
of any matured obligation owed by Lessee or any Lessee Affiliate under the Lease
or the Transaction Agreements, in such order as Lessor sees fit, and/or exercise
any of the rights of set-off described in Section 5.20 against all or part of
the Deposit.

 

  (c) If Lessor exercises the rights described in Section 5.13(b) above, Lessee
shall, following a demand in writing from Lessor specifying the amount to be
replenished and stating in reasonable detail the amount and basis upon which
such portion of the Deposit was applied, immediately restore the Deposit to the
level at which it stood immediately prior to such exercise.

 

- 19 -



--------------------------------------------------------------------------------

  (d) Lessor agrees that if at any time when Lessee would otherwise be entitled
to receive from Lessor a return of all or any portion of the Deposit or any
other amount hereunder but such return is withheld due to the occurrence of a
Default, a Significant Default or an Event of Default, Lessor shall (subject to
Section 5.20 hereof) return such Deposit or any other amount hereunder (or the
unapplied balance thereof) at such times as no such Default, Significant Default
or Event of Default (as the case may be) shall be continuing (provided that any
other conditions to such return specified herein which may then be applicable
have been satisfied).

 

5.14 Letter of Credit

 

  (a) If, under the Aircraft Lease Agreement, Lessee is required or elects to
provide Lessor with a Letter of Credit, the provisions of this Section shall
apply. Any Letter of Credit provided by Lessee to Lessor will be issued and
payable by a Pre-Approved Bank or another bank acceptable to Lessor in its sole
and absolute discretion and in substantially the form of Schedule 16 or in
another form and substance acceptable to Lessor in its sole and absolute
discretion, and, if not issued by a Pre-Approved Bank or by the New York branch
of a major international bank acceptable to Lessor in its sole and absolute
discretion from time to time, will be confirmed by and payable at the New York
branch of a major international bank acceptable to Lessor in its sole and
absolute discretion from time to time, and will be issued as security for all
payment obligations of Lessee or any of its Affiliates to Lessor or any Lessee
Affiliate under the Lease and each of the Transaction Agreements (including any
and all Losses suffered or incurred by Lessor or any of its Affiliates in
respect of which Lessee or any of its Affiliates is obligated under the Lease or
any of the Transaction Agreements), which shall remain in full force and effect
and may be drawn down by Lessor upon demand at any time or times following the
occurrence of a Significant Default until the Required LC Expiry Date.

 

  (b) The Letter of Credit may have a validity period or periods ending prior to
the Required LC Expiry Date, provided that (i) the Letter of Credit shall, in
each case, be renewed, extended or reissued and delivered to Lessor not later
than thirty (30) days prior to its expiry (provided that there shall be no
duplication of draw rights); and (ii) a Letter of Credit shall remain in force
at all times up to the Required LC Expiry Date.

 

  (c) If at any time during the Term, Lessor reasonably determines that the
current issuing or confirming bank for the Letter of Credit is no longer an
acceptable issuing or confirming bank (by virtue of a material adverse change in
its financial condition or a decrease in any credit rating of its long term
unsecured debt obligations) Lessor may notify Lessee of such fact and, in such
event, Lessee shall within ten (10) Business Days after the date of such notice
cause the Letter of Credit to be replaced by a Letter of Credit issued by a
Pre-Approved Bank or another bank acceptable to Lessor (in its sole and absolute
discretion).

 

- 20 -



--------------------------------------------------------------------------------

  (d) If Lessor makes a drawing under the Letter of Credit, Lessee shall,
following a demand in writing by Lessor specifying the amount to be replenished
and stating in reasonable detail the amount and basis upon which such drawing
was made, immediately cause the maximum amount available for drawing under the
Letter of Credit to be restored to the level at which it stood immediately prior
to such drawing.

 

5.15 Guarantee

 

If Lessee is required to provide Lessor with a Guarantee under the Aircraft
Lease Agreement: (a) Lessee will contemporaneously with the execution of the
Aircraft Lease Agreement, provide Lessor with the Guarantee; and (b) Lessee
shall cause such Guarantee to remain in full force and effect until such time as
all of Lessee’s obligations under the Aircraft Lease Agreement shall have been
fully performed and to remain subject to revival as and to the extent that any
such performance is revoked or set aside.

 

5.16 Late Payment Interest

 

If Lessee fails to pay any amount payable by Lessee to Lessor under the Lease on
the due date, Lessee will pay on demand from time to time to Lessor interest
(both before and after judgment) on that amount, from the due date to the date
of payment in full by Lessee to Lessor, at the Interest Rate. All such interest
will be compounded monthly and calculated on the basis of the actual number of
days elapsed in the month, assuming a 30 day month and a 360 day year.

 

5.17 Currency

 

  (a) Except for Losses and expenses suffered or incurred by Lessor, which shall
be payable by Lessee to Lessor in the currency and in the amount in which such
Loss is suffered or incurred, all amounts payable to Lessor under the Lease
shall be payable in Dollars in New York and payment in Dollars in New York is of
the essence. Lessee must indemnify Lessor against any Loss Lessor reasonably
suffers if and to the extent such Loss results from:

 

  (i) Lessor’s receipt from Lessee of an amount relating to Lessee’s obligations
in a different currency from that in which payments should be made under the
Lease; or

 

  (ii) Lessee’s payment of a judgment or claim in a different currency from that
in which should be made under the Lease.

 

  (b) Lessee relinquishes any right to pay any amount under the Lease in a
currency that is different from the currency provided in the Lease.
Notwithstanding any such receipt, judgment or claim described in Section
5.17(a), Lessee shall have a separate obligation to pay, and Lessor shall have a
separate claim against Lessee for, amounts due to Lessor pursuant to the
indemnity obligation of Lessee under this Section 5.17.

 

- 21 -



--------------------------------------------------------------------------------

5.18 Certificates

 

Except where expressly provided in the Lease, any certificate or determination
by Lessor acting reasonably and in good faith as to any rate of interest or as
to any other amount payable under the Lease will, in the absence of manifest
error, be presumed to be correct.

 

5.19 Appropriation

 

If any sum paid or recovered by Lessor in respect of the liabilities of Lessee
under the Lease is less than the amount then due, Lessor may apply that sum to
amounts due under the Lease in such proportions and order and generally in such
manner as Lessor may determine.

 

5.20 Set-off

 

In this sub-section, references to Lessee will also include Lessee Affiliates.

 

  (a) Lessor and its Affiliates may, without notice, set-off against and apply
to any obligations owed by Lessee under the Lease or the Other Agreements
against any obligation Lessor or any of its Affiliates owes Lessee under the
Lease or the Other Agreements, regardless of the place of payment or currency.
Promptly after making any such set-off, Lessor shall notify in writing Lessee
thereof, but failure to give such notice shall not affect the effectiveness of
any such set-off.

 

  (b) Lessee hereby waives, in relation to any such setoff by Lessor, all
suretyship and guarantor defenses of every nature whatsoever.

 

If the obligations are in different currencies, Lessor may convert either
obligation at the market rate of exchange available in New York. If the amount
of an obligation is unknown, Lessor may, acting reasonably and in good faith,
estimate the amount. Any difference between the estimated obligation and the
actual obligation will be paid by either Lessor or Lessee, as appropriate, when
the amount becomes known.

 

5.21 Expenses

 

Lessee will pay to Lessor on demand the reasonable expenses (including
reasonable legal fees and expenses) that Lessor suffers or incurs:

 

  (a) to deal with any amendments, extensions, consents or waivers that are
requested by Lessee in connection with the Lease (but excluding any expenses
incurred by Lessor or Owner in connection with the negotiation, preparation and
execution of this CTA, the Lease and any documents related thereto, with any
change in the ownership of the Aircraft or with the financing of the Aircraft)
or to deal with any replacement of any Engine or Part;

 

- 22 -



--------------------------------------------------------------------------------

  (b) for FAA counsel and otherwise to act upon any advice and obtain assistance
to perfect the Lease in the State of Registry and the State of Incorporation
(and any other appropriate place); and

 

  (c) after the occurrence and during the continuance of a Default, in
contemplation of, or otherwise in connection with, the enforcement or
preservation of any of Lessor’s rights under the Lease (including under Section
10) or in respect of the repossession of any Aircraft.

 

All amounts payable pursuant to this Section 5.21 will be paid in the currency
in which any such expenses are incurred by Lessor. Nothing in this Section 5.21
shall be interpreted to entitle Lessor to recover expenses it suffers or incurs
in connection with a delay in delivery, or a failure to deliver, the Aircraft by
reason of an Unforeseen Event or Lessor’s willful misconduct or an intentional
breach of Lessor’s obligations hereunder.

 

5.22 Other Outgoings

 

Lessee will promptly pay all Taxes (other than Taxes described in Section
5.7(c),) which it is required by applicable Law to pay and all other amounts of
any nature which are imposed by any Government Entity with respect to the
Aircraft and/or the Lease and which are required by applicable Law to be paid by
Lessee, except to the extent that such Taxes or other amounts are being
contested in good faith by appropriate procedures in respect of which adequate
reserves have been provided by Lessee and non-payment of which does not give
rise to any material risk of the Aircraft or any interest therein being sold,
forfeited or otherwise lost or any risk of criminal liability on the part of
Lessor or Owner.

 

6. MANUFACTURER’S WARRANTIES

 

  (a) So long as no Event of Default has occurred and is continuing, Lessor
shall make available to Lessee during the Term the benefit of all manufacturer’s
warranties in relation to the repair or remedy of any defect in the Aircraft
(including compensation for loss of use of the Aircraft) and other product
support and on-site technical assistance for the Aircraft to the extent that it
is permitted to do so. In furtherance of the foregoing, Lessor shall take such
actions, at no out-of-pocket cost to Lessor, as Lessee may reasonably request to
make such warranties available to Lessee. Lessee will give Lessor prompt written
notice of any warranty claim that is settled with Lessee on the basis of a cash
payment.

 

  (b) If an Event of Default has occurred and is continuing, Lessor may
immediately recover from Lessee the proceeds of any warranty claims previously
paid to Lessee to the extent at the time of demand that such proceeds have not
been applied by Lessee to the repair of a defect in the Aircraft before such
Event of Default and Lessor may:

 

- 23 -



--------------------------------------------------------------------------------

  (i) apply against the obligations of Lessee hereunder any such proceeds
previously paid to Lessor which would have been remitted to Lessee under this
Section 6 in the absence of such Event of Default; and

 

  (ii) cause any proceeds of any pending claims to be paid to Lessor, rather
than Lessee.

 

  (c) Lessee will, at no out-of-pocket cost to Lessee, take such steps as are
necessary at the end of the Term to assign any warranties relating to the
Aircraft that have not expired to Lessor.

 

7. LESSOR’S COVENANTS

 

7.1 Quiet Enjoyment

 

So long as no Event of Default has occurred and is continuing, Lessor will not
interfere, and shall not permit any other Person claiming by, through or under
Lessor to interfere, with Lessee’s or Permitted Sub-Lessee’s quiet enjoyment of
the use and possession of the Aircraft and the exercise by Lessee of its rights
under and in accordance with the terms and provisions of the Lease during the
Term. Exercise by Lessor of its rights of inspection in accordance with the
Lease or exercise by Lessor of other rights provided to it under and in
accordance with the Lease during any period in which Lessor is entitled to
exercise remedies hereunder in respect of the occurrence and continuance of an
Event of Default shall not be considered to be a breach of the foregoing
covenant. Lessee agrees that any claim it may otherwise be entitled to make with
respect to a breach by Lessor of its obligations under this Section 7.1 would be
subject to the limitations set forth herein, including without limitation, the
limitations set forth in Sections 5.12 and 16.3 hereof. For avoidance of doubt,
Lessee expressly waives and disclaims any right it may otherwise have to cancel,
terminate or quit the Lease.

 

7.2 Maintenance Contributions

 

If, under the Aircraft Lease Agreement for the Aircraft, Lessee is required to
pay Supplemental Rent, then provided no Significant Default or Event of Default
has occurred and is continuing, Lessor will pay (as a separate and independent
obligation and not as a return of Supplemental Rent) the following amounts to
Lessee by way of contribution to the net cost of maintenance of the Aircraft
(after deduction for all rebates, discounts, allowances, incentives, credits or
any other reduction in cost), PROMPTLY FOLLOWING RECEIPT BY LESSOR of an invoice
and reasonable supporting documentation in the format customarily received by
Lessor evidencing performance of the following work by the Maintenance
Performer:

 

  (a) Airframe: With respect to the Airframe, the completion, in accordance with
the Lease, of the Airframe Structural Check, the lesser of (aa) the net cost as
shown on that invoice and (bb) an amount equal to the aggregate amount of the
Airframe Supplemental Rent paid under the Lease with respect to periods prior to
the date such work is completed less the aggregate amount previously paid by
Lessor under this sub-section;

 

- 24 -



--------------------------------------------------------------------------------

  (b) Engine Life-Limited Parts: With respect to life-limited Parts within any
Engine, the performance, in accordance with the Lease, of any replacement or
repair of those Parts (“Engine LLP Replacement”), the lesser of (x) the net cost
as shown on that invoice and (y) an amount equal to the aggregate amount of the
Engine LLP Supplemental Rent paid in respect of that Engine under the Lease with
respect to periods prior to the date such work is completed less (aa) any credit
granted by the Maintenance Performer to Lessee in respect of any repairable
life-limited Part which has been replaced (with such credit being calculated by
reference to the then remaining life of such life-limited Part) and (bb) the
aggregate amount previously paid in respect of that Engine by Lessor under this
sub-section;

 

  (c) Engine Refurbishment: With respect to any Engine, the performance, in
accordance with the Lease, of Engine Refurbishment in respect of that Engine the
lesser of (x) the amount as shown on that invoice and (y) an amount equal to the
aggregate amount of the Engine Supplemental Rent paid under the Lease in respect
of that Engine with respect to periods prior to the date such work is completed
less the aggregate amount previously paid in respect of that Engine by Lessor
under this sub-section;

 

  (d) APU: With respect to the APU, the performance, in accordance with the
Lease, of all shop visits requiring APU removal and disassembly, the lesser of
(x) the amount as shown on that invoice and (y) an amount equal to the aggregate
amount of the APU Supplemental Rent paid under the Lease with respect to periods
prior to the date such work is completed less the aggregate amount previously
paid by Lessor under this sub-section; and

 

  (e) Landing Gear: With respect to the Landing Gear, the performance in
accordance with the Lease, of all work on the landing gear in the nature of
overhaul and requiring removal and disassembly, the lesser of (x) the amount as
shown on that invoice and (y) an amount equal to the aggregate amount of the
Landing Gear Supplemental Rent paid under the Lease with respect to periods
prior to the date such work is completed less the aggregate amount previously
paid by Lessor under this sub-section.

 

PROVIDED THAT, Lessor will not be obligated to pay any such contribution:

 

  (i) in respect of paragraphs (a)-(e) above, and except as provided in the
immediately succeeding clause (ii), for damage due to accidents or incidents
(whether or not eligible for recovery under Lessee’s insurance), operational or
maintenance mishandling or work required by an Airworthiness Directive; nor

 

  (ii)

in respect of paragraphs (b) and (c) above, for repairs to the extent arising as
a result of FOD or due to accidents or incidents, or operational or

 

- 25 -



--------------------------------------------------------------------------------

 

maintenance mishandling (except in any such case to the extent that LLP
replacement and/or modular restoration work is performed which would otherwise
be eligible for such contribution, such contribution shall be made, but shall be
limited, (A) in the case of Engine LLP Replacement, to the lesser of (1) the
material cost of the replacement LLP or (2) the amount calculated in accordance
with subclause (y) of paragraph (b) above with respect to such replacement, and
(B) in the case of Engine Refurbishment work, to the lesser of (1) the actual
cost or (2) the amount calculated in accordance with subclause (y) of paragraph
(c) above with respect to such Engine Refurbishment work, with such amount
thereof being apportioned on a modular basis as follows: 47% to the high turbine
pressure module, 23% to the high pressure compressor module, 17% to the low
pressure turbine and 13% to the fan booster module, and provided further that
the workscope for the particular module receives a full restoration workscope),
the cost of the removal, installation, maintenance and repair of QEC (Quick
Engine Change Kits) and/or any replacement of parts not required under the
Lessee’s Maintenance Program to be replaced as part of the maintenance described
in sections (a) through (e) above, as the case may be.

 

7.3 Confidentiality

 

From time to time Lessee or its Affiliates may provide to Lessor oral and
written information (including, without limitation, financial information,
projections, cost and expense data and other information) which may be
non-public or confidential in nature concerning Lessee or its Affiliates. Such
information, together with any analyses, compilations, studies, notes or other
materials prepared by Lessor or Owner, or by any of the agents, employees or
representatives of either Lessor, Owner or Lessee is hereinafter referred to as
the “Confidential Information.” (For purposes of this Section 7.3, the terms
“agents”, “employees” and “representatives” include, without limitation,
directors, officers, partners and Affiliates, and financial, legal and other
advisors.) Any such Confidential Information is understood and agreed to be
provided to Lessor or Owner in confidence and in accordance with the following
terms and conditions:

 

  (a) Confidential Information may be provided to Lessor solely for the purpose
of enabling and assisting Lessor to evaluate Lessee’s performance of its
obligations under the Lease.

 

  (b) Lessor agrees that the Confidential Information shall be kept confidential
by Lessor and Owner and shall not, without Lessee’s prior written consent or as
expressly otherwise provided herein, be disclosed by Lessor or any of its
agents, employees or representatives, in any manner whatsoever, in whole or in
part, and shall not be used by Lessor, Owner or any of their agents, employees
or representatives, other than for the purpose described in subclause (a) above
and in accordance with the terms of this Section 7.3. Lessor agrees to transmit
the Confidential Information only to those of its agents, employees and
representatives who need to know the Confidential Information for such purpose
and who are informed by Lessor of the Confidential nature of the Confidential
Information and the terms of this Section 7.3.

 

- 26 -



--------------------------------------------------------------------------------

  (c) Lessor’s confidentiality obligations under this Section 7.3 shall not
apply to any of the Confidential Information which falls within any of the
following at the time of the disclosure thereof by Lessor, Owner or any of their
agents, employees or representatives:

 

  (i) Confidential Information which has come within the public domain through
no fault of or action by Lessor or any of its agents, employees or
representatives; or

 

  (ii) Confidential Information which is in Lessor’s possession prior to the
date provided by Lessee to Lessor or is obtained by Lessor from any third party
(for this purpose a “third party” shall not include Lessee or any of its agents,
affiliates, employees or representatives of any of the foregoing), provided that
such Confidential Information was obtained by or provided to Lessor lawfully and
not in violation of any contractual, fiduciary or legal obligation of any person
or entity to Lessee or its Affiliates; or

 

  (iii) Confidential Information which is disclosed by Lessee to a third party
without an undertaking or duty of confidentiality by the third party; or

 

  (iv) Confidential Information independently developed by Lessor or any of its
Affiliates or such Affiliates’ officers, agents, employees or representatives.

 

  (d) Lessor shall have the right to disclose Confidential Information which
Lessor is required to disclose by court order or pursuant to the published rules
and regulations of a governmental agency or body, in either case having
jurisdiction over Lessor, to the extent so required by such court order or the
published rules and regulations of such governmental agency or body; provided,
however, that prior to any such disclosure Lessor shall notify Lessee promptly
in writing of any order, request or intention by Lessor to make such disclosure
and of the facts and circumstances surrounding such order, request or intention
so that Lessee may seek an appropriate protective order or otherwise take action
to prevent such disclosure.

 

Lessor acknowledges that inasmuch as the damages that could be incurred by
Lessee in connection with any unauthorized disclosure of Confidential
Information may be difficult or impossible to prove, Lessee shall be entitle to
enjoin any breach by Lessor of its obligations under this Section 7.3.

 

Notwithstanding anything to the contrary set forth herein or in any other
agreement to which the parties hereto are parties or by which they are bound,
the obligations of confidentiality contained herein and therein, as they relate
to the Lease (the “Transaction”), shall not apply to the US Federal tax
structure or US Federal tax

 

- 27 -



--------------------------------------------------------------------------------

treatment of the Transaction, and each party hereto (and any employee,
representative, or agent of any party hereto) may disclose to any and all
persons, without limitation of any kind, the US Federal tax structure and US
Federal tax treatment of the Transaction. The preceding sentence is intended to
cause the Transaction to be treated as not having been offered under conditions
of confidentiality for purposes of Section 1.6011-4(b)(3) (or any successor
provision) of the Treasury Regulations promulgated under Section 6011 of the
Internal Revenue Code of 1986, as amended, and shall be construed in a manner
consistent with such purpose. In addition, each party hereto acknowledges that
it has no proprietary or exclusive rights to the US Federal tax structure of the
Transaction or any US Federal tax matter or US Federal tax idea related to the
Transaction.

 

8. LESSEE’S COVENANTS

 

8.1 Duration

 

Lessee shall perform and comply with its undertakings and covenants in the Lease
at all times during the Term. All such undertakings and covenants shall, except
where expressly otherwise stated, be performed at the expense of Lessee.

 

8.2 Information

 

Lessee will:

 

  (a) provide Lessor with a Technical Report for the Aircraft within seven (7)
days after the end of each calendar month throughout the Term;

 

  (b) provide Lessor with, or electronic access to, the Financial Information;

 

  (c) promptly after the occurrence thereof (and in any event within seven (7)
days thereof), notify Lessor of any Event of Loss or of any event which Lessee
(acting reasonably and in good faith) believes is likely to result in an
insurance claim in excess of the Damage Notification Threshold and, upon
Lessor’s reasonable request, details of any negotiations with insurers or
insurance brokers relating to such claim;

 

  (d) promptly after the occurrence thereof, notify Lessor of any Event of
Default which has not been cured and, on Lessor’s request, provide (not more
frequently than annually) a certificate of its chief financial officer that
there is no Event of Default under the Lease or the Transaction Agreements or if
any such Event of Default, shall exist, specifying the same;

 

  (e) provide Lessor, upon request, with evidence that all Taxes (other than
Taxes subject to Section 5.7(c)) and charges that are due and payable and were
incurred by Lessee in connection with the Aircraft, its location and its
operations, including those invoiced by airports and air traffic control
authorities, have been paid in full (or are being contested in good faith by
appropriate proceedings in respect of which adequate reserves have been provided
by Lessee and non-payment of which does not give rise to any risk of the
Aircraft or any interest therein being sold, forfeited or otherwise lost or of
criminal liability on the part of Lessor or Owner);

 

- 28 -



--------------------------------------------------------------------------------

  (f) provide Lessor with such other information concerning the location,
condition, use and operation of the Aircraft or concerning the business or
financial affairs of Lessee, as Lessor may from time to time reasonably request;

 

  (g) give Lessor not less than sixty (60) days prior written notice as to the
time and location of all Major Checks; and

 

  (h) notify Lessor, promptly, of the removal of any Engine for the purpose of
Engine Refurbishment.

 

8.3 Lawful and Safe Operation

 

Lessee will operate the Aircraft for commercial purposes from the Delivery Date
until the Return Occasion from a base within the Habitual Base or from such
other base outside the State of Registry pursuant to a sub-lease or a wet-lease
complying with Section 8.4(a), provided always that Lessee must not use or
operate Aircraft or suffer or permit the Aircraft to be used or operated:

 

  (a) (i) in violation of any applicable Regulations except to the extent that
(x) such Regulations are being contested in good faith (but excluding any
Regulation, such as a mandatory grounding order, the good faith contest of which
does not permit Lessee to operate the Aircraft during such contest); provided,
however, that no contest of a Regulation shall be allowed if such contest might
subject Lessor to criminal sanctions or a material risk of sale, loss or
forfeiture of the Aircraft, Airframe, an Engine or Lessor’s interest in any of
the foregoing; or (y) such violation is unanticipated, minor and non-recurring;
(ii) in a manner causing Lessor, Owner, any Financing Party or GECAS to be in
violation of any applicable Regulations; or (iii) in any manner whatsoever which
Lessee is aware may render the Aircraft liable to a material risk of
condemnation, destruction, seizure or confiscation by any Person;

 

  (b) for any purpose for which the Aircraft was not designed or is not
reasonably suitable;

 

  (c) to carry cargo which could reasonably be expected to damage the Aircraft;

 

  (d) in any circumstances or place where the Aircraft is not covered by the
Insurance unless operated or used under contract with the government of the
United States under which contract such government assumes liability for the
same risks in at least the same amounts and same terms as would be covered by
such Insurance; provided that the failure of Lessee to comply with this Section
8.3(d) will not result in an Event of Default if such failure is attributable to
unexpected circumstances not within Lessee’s control and not in the ordinary
course of the regular operations of Lessee, so long as Lessee diligently and in
good faith proceeds to remove the Aircraft from such circumstances or area; or

 

- 29 -



--------------------------------------------------------------------------------

  (e) for purposes of training, qualifying or re-confirming the status of
cockpit personnel except for the benefit of Lessee’s or a Permitted Sub-Lessee’s
cockpit personnel, and then only if the use of the Aircraft for such purpose is
not disproportionate to the use for such purpose of other aircraft of the same
type operated by Lessee or any Permitted Sub-Lessee, as the case may be.

 

For the avoidance of doubt, Lessee acknowledges and agrees that (i) Lessee is
solely responsible for the determination and implementation of all security
measures and systems necessary or appropriate for the proper protection of the
Aircraft (whether on the ground or in flight) against (a) theft, vandalism,
hijacking, destruction, bombing, terrorism or similar acts, directly or
indirectly affecting in any way the Aircraft or any part thereof, or any persons
who (whether or not on board the Aircraft) may sustain any injury or damage as a
result of any such acts, (b) the use of the Aircraft for the purpose of
destruction, bombing, terrorism or similar acts, and (c) the taking, theft or
use of any products, chemicals, goods, or materials of any kind, form, or nature
located on board the Aircraft or being transported via the Aircraft, (ii) Lessor
shall have absolutely no responsibility therefor, and (iii) Lessee, being in
sole operational control of the Aircraft and being in the business of operating
commercial aircraft, is uniquely in a position to identify and implement those
security measures as are necessary to comply with all applicable Regulations,
and as are otherwise appropriate and that in doing so, Lessee has not relied
upon, and shall not rely upon, any statement, act, or omission of Lessor.

 

8.4 Subleasing

 

  (a) AT NO TIME PRIOR TO THE RETURN OCCASION WILL LESSEE SUB-LEASE, WET-LEASE
OR OTHERWISE GIVE POSSESSION OR CONTROL OF THE AIRCRAFT, ANY ENGINE OR PART TO,
OR OTHERWISE PERMIT THE AIRCRAFT, ANY ENGINE OR PART TO BE IN THE POSSESSION OR
CONTROL OF, ANY OTHER PERSON EXCEPT:

 

  (i) when the prior written consent of Lessor (which consent shall not be
unreasonably withheld, conditioned or delayed) has been obtained; or

 

  (ii) where the Aircraft, Engine or Part is delivered to a manufacturer or
maintenance facility for work to be done on it as required or permitted under
the Lease; or

 

  (iii) to a Permitted Sub-Lessee, pursuant to a Permitted Sub-Lease and
provided that no Significant Default or Event of Default shall have occurred and
be continuing at the commencement of such sub-lease; or

 

  (iv) provided that no Significant Default or Event of Default has occurred and
is continuing, on a wet-lease which complies with Section 8.4(c); or

 

  (v) with respect to an Engine or Part, as permitted under Section 8.11; or

 

- 30 -



--------------------------------------------------------------------------------

  (vi) to the United States of America or any instrumentality or agency thereof
pursuant to the Civil Reserve Air Fleet Program established pursuant to 10
U.S.C. 9411-13.

 

  (b) If Lessee intends to sub-lease the Aircraft to a Permitted Sub-Lessee,
each of the following conditions shall be required to be satisfied in relation
to any Permitted Sub-Lease prior to any sub-leasing pursuant to this Section:

 

  (i) Notification: at least 30 days prior to entering into any Permitted
Sub-Lease, Lessee shall give Lessor written notice, specifying the identity of
the Permitted Sub-Lessee, the term of the Permitted Sub-Lease, the delivery date
under the Permitted Sub-Lease and the habitual base of the Permitted Sub-Lessee
and at least ten (10) Business Days prior to the effective date of the Permitted
Sub-Lease, Lessee shall have provided Lessor with a copy of such Permitted
Sub-Lease;

 

  (ii) Term: the term of the Permitted Sub-Lease shall not be capable of
extending beyond the Scheduled Expiry Date or Early Termination Date, as
applicable;

 

  (iii) Form: a Permitted Sub-Lease shall:

 

  (A) not contain provisions inconsistent with the provisions of the Lease (but
may impose additional or more stringent obligations on any Permitted Sub-Lessee
than are imposed on Lessee under the Lease), including but not limited to, the
maintenance, insurance and operational provisions contained herein;

 

  (B) provide that no further subleases of the Aircraft by such Permitted
Sub-Lessee are permitted; and

 

  (C) include provisions substantially identical to or having substantially the
same effect as the provisions hereof in respect to Aircraft maintenance and
operational matters or provisions which, when combined with the obligations in
respect of Aircraft maintenance and operational matters that Lessee is to
continue to perform, are substantially identical hereto or have substantially
the same effect as the provisions hereof (but the Permitted Sub-Lease may impose
additional or more stringent obligations on any Permitted Sub-Lessee than are
imposed on Lessee under the Lease);

 

  (iv)

Subordination and Assignment: the Permitted Sub-Lease shall provide that the
Permitted Sub-Lease is subject and subordinate to the Lease in all respects,
that the rights of possession and use created thereunder will terminate
immediately upon termination or cancellation of the Lease, and that the
Permitted Sub-Lessee shall redeliver the Aircraft to Lessor upon notification of
any such Lease termination or cancellation. Prior to delivery of the Aircraft to
the Permitted Sub-Lessee, Lessee shall deliver to Lessor the chattel paper
original of such Permitted Sub-Lease. The Permitted Sub-Lease

 

- 31 -



--------------------------------------------------------------------------------

     shall be assigned, as security, to Lessor for Lessee’s obligations under
the Lease, pursuant to an agreement reasonably acceptable to Lessor and Lessee
(the “Sub-Lease Assignment”) (and, if applicable, Lessor’s interest in such
Sub-Lease Assignment may be reassigned, as security, to Owner and/or the
Financing Parties’ Representative); provided, that any such Sub-Lease Assignment
shall require direct payment of rent under such Permitted Sub-Lease at any time
when a Significant Default or an Event of Default shall have occurred and be
continuing hereunder, but not otherwise;

 

  (v) Quiet Enjoyment: the Permitted Sub-Lease may provide that the Permitted
Sub-Lessee shall have the right to quiet enjoyment of the Aircraft for so long
as no Event of Default has occurred under the Lease (which Lessor and Owner will
confirm by providing to the Permitted Sub-Lessee a letter of quiet enjoyment to
the extent set forth in Section 7.1);

 

  (vi) Obligations of Lessee: Lessee shall remain primarily liable under the
Lease for the performance and observance of all its obligations to the same
extent as if no Permitted Sub-Lease had been entered into. To the extent that
the Permitted Sub-Lessee properly performs an obligation under the Permitted
Sub-Lease, Lessor agrees that such performance shall also be regarded as
discharging (to such extent) Lessee’s corresponding obligation;

 

  (vii) Insurance: all insurance requirements herein shall be complied with
either by Lessee or by the Permitted Sub-Lessee or collectively by Lessee and
the Permitted Sub-Lessee as if references in the insurance provisions of the
Lease to “Lessee” were references to “the Permitted Sub-Lessee”, and Lessee
shall provide or cause the Permitted Sub-Lessee to provide the insurance
certificate and brokers’ letter of undertaking referred to in Section 9.3(c) at
least five (5) Business Days prior to the commencement of the Permitted
Sub-Lease;

 

  (viii) Registration: there shall be no change in the registration of the
Aircraft from its State of Registry;

 

  (ix) Repossession or Political Risk Insurance: if reasonably required by
Lessor or if reasonably required of Lessor by Owner or the Financing Parties’
Representative, repossession or political risk insurance, as the case may be,
shall be obtained by Lessor at Lessee’s cost, provided that repossession or
political risk insurance, as the case may be, will not be required if the
Habitual Base and the State of Registry are not being changed or if the proposed
new Habitual Base and the State of Registry are both within states which are now
members of the European Union, the United States or Canada. If repossession or
political risk insurance is required, the Permitted Sub-Lease must provide that,
if any such repossession or political risk insurance, as the case may be, cannot
be obtained or renewed, a termination event will occur pursuant to which the
Permitted Sub-Lease will terminate upon notice by Lessor to Lessee or the
Permitted Sub-Lessee of an inability to procure repossession or political risk
insurance, as the case may be;

 

- 32 -



--------------------------------------------------------------------------------

  (x) Legal Opinions: prior to delivery of the Aircraft under the Permitted
Sub-Lease, Lessee shall provide to Lessor the following legal opinions (at
Lessee’s or Permitted Sub-Lessee’s expense) addressed to Lessor, Owner and the
Financing Parties’ Representative from counsel reasonably acceptable to Lessor;

 

  (A) a legal opinion in relation to the Permitted Sub-Lease in form and
substance reasonably satisfactory to Lessor, and containing such other matters
set out in Schedule 8-A requested by, Lessor and confirming further that each of
the Subordination Acknowledgement, the Permitted Sub-Lease and the Sub-Lease
Assignment is valid, binding and (except as limited by any equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium or similar
Laws affecting creditors’ or lessors’ rights generally) enforceable against
Permitted Sub-Lessee and, in the case of the Sub-Lease Assignment, properly
perfected as against Lessee;

 

  (B) if the Habitual Base is not in the United States, one or more legal
opinions in a form and from counsel reasonably acceptable to Lessor to the
effect, inter alia, that Lessor’s, Owner’s and Financing Parties’
Representative’s interests in the Aircraft will be recognized under the Laws of
such country or countries (provided, however, that any incremental cost of such
opinion or opinions fairly attributable to addressing the interests of the
Financing Parties’ Representative shall be at Lessor’s expense); and

 

  (C) such opinions as may be reasonably required under the Financing Documents
(provided, however, that any incremental cost fairly attributable to rendering
such opinions shall be at Lessor’s expense);

 

  (xi) Filings: Lessee shall co-operate with Lessor (at no cost to Lessor) in
connection with the execution and filing of any documents reasonably required by
Lessor to be executed and filed from time to time with any registry or authority
in the Habitual Base, the State of Registry and State of Incorporation (of each
of Lessee and the Permitted Sub-Lessee) in order to protect the interests of
Lessor, Owner and Financing Parties’ Representative in and to the Aircraft, the
Lease or the Permitted Sub-Lease and/or to ensure the validity, enforcement or
perfection thereof;

 

  (xii) Expenses: Lessee will pay or will cause to be paid to Lessor on demand
the out-of-pocket expenses (including legal, survey and other costs) reasonably
incurred by Lessor or Owner, as applicable, in connection with the review of the
documentation required pursuant to this Section;

 

- 33 -



--------------------------------------------------------------------------------

  (xiii) Permitted Sub-Lease: Promptly after its execution, Lessee shall provide
Lessor with a copy of the signed Permitted Sub-Lease;

 

  (xiv) Acknowledgement by Guarantor: If a Guarantee is required under the
Aircraft Lease Agreement, Lessee shall provide to Lessor prior to delivery of
the Aircraft under the Permitted Sub-Lease an acknowledgement by Guarantor of
the Permitted Sub-Lease and confirmation that the Guarantee will remain in full
force and effect during the term of such Permitted Sub-Lease; and

 

  (xv) Financing Restrictions and Requirements: If Lessee requests Lessor’s
consent to a sub-lease, it will not be unreasonable for Lessor to decline its
consent to such sub-lease, if such sub-lease would result in a breach by Lessor
of the restrictions contained in, or give rise to any unreimbursed liability
(whether or not material) or any material liability (whether or not reimbursed),
or adversely affect Lessor’s rights or obligations or otherwise result in a
detriment under, any of the Financing Documents.

 

  (c) Notwithstanding Section 8.4 (a), Lessee shall be permitted to wet lease
the Aircraft provided such wet lease constitutes an arrangement whereby Lessee
agrees to furnish the Aircraft to a third party pursuant to which the Aircraft
(i) shall be operated solely by regular employees of Lessee possessing all
current certificates and licenses that are required by applicable Regulations,
including by the State of Registry, and shall remain in the operational control
and possession of Lessee, (ii) shall be subject to insurance coverage as
provided for in the Lease, (iii) shall be used and operated in accordance with
the Lease and shall be maintained or caused to be maintained by Lessee in
accordance with Lessee’s Maintenance Program and Lessee’s normal maintenance
practices, and (iv) shall not be subject to any change in its State of Registry;
and provided always that such arrangement is expressly subordinated to the Lease
and the rights of Lessor and Owner thereunder and to the Aircraft, and the term
of such arrangement shall not extend beyond the Scheduled Expiry Date or Early
Termination Date, as applicable.

 

8.5 Inspection

 

  (a) Lessee will permit Lessor’s or Owner’s representatives (which, for the
avoidance of doubt, may include the Financing Parties’ Representative) to
inspect the Aircraft at any time, subject to the limitations set forth herein.
Any such Person will give Lessee reasonable notice of the inspection and will
ensure that it does not result in a disruption to Lessee maintenance or
operation of the Aircraft. Any inspection of the Aircraft hereunder shall be a
visual, walk-around inspection that may include going on board the Aircraft and
examining the contents of any open panels, bays, or other components of the
Aircraft, but shall not include the opening of any unopened panels, bays, or
disassembly of any other components of the Aircraft.

 

- 34 -



--------------------------------------------------------------------------------

  (b) The cost of conducting an inspection shall be borne by Lessor, Owner or
the Financing Parties’ Representative, as the case may be, unless an Event of
Default has occurred and is continuing, in which case the reasonable
out-of-pocket cost shall be borne by Lessee.

 

  (c) No liability or obligation will be incurred by Lessor or Owner by reason
of non-exercise by any of them of the inspection rights referred to in this
Section. For the avoidance of doubt, any inspection of the Aircraft by Lessor or
Owner shall be for such Person’s informational purposes only, and there shall be
no inference or implication therefrom that Lessee is in compliance with its
obligations under the Lease. Without limiting the generality of the foregoing,
it is hereby acknowledged and agreed that Lessee, being in the business of
operating commercial aircraft, is uniquely in a position to identify and
implement the maintenance and security measures necessary to comply with its
obligations under the Lease and that in doing so, Lessee has not relied upon,
and shall not rely upon, any statement, act, or omission of Lessor.

 

  (d) Lessor is responsible for and will indemnify Lessee against all Losses
arising from death or injury to any observer, representative or any employee of
Lessor in connection with the Lessor’s inspection of the Aircraft whether or not
such Losses arise out of or are attributable to any act or omission, negligent
or otherwise, of Lessee, except to the extent arising from the gross negligence
or willful misconduct of Lessee.

 

8.6 Ownership; Property Interests; Related Matters

 

  (a) Lessee will:

 

  (i) fix and maintain Nameplates containing the Nameplate Inscription in a
prominent position in the cockpit or cabin of the Aircraft and on each Engine;

 

  (ii) in any circumstance where such interests are in question, take reasonable
steps to make sure that all relevant Persons know about the existence of the
rights or interests of Owner, Lessor and the Financing Parties’ Representative
in the Aircraft (provided, however, that any additional steps required in
respect of the Financing Parties’ Representative shall be undertaken at the cost
of Lessor); and

 

  (iii) pay all navigation charges, air traffic control charges, landing charges
or other amounts of any nature imposed by any Government Entity with respect to
the Lessee, the Aircraft and/or the Lease except to the extent that such payment
is being contested in good faith by appropriate procedures in respect of which
adequate reserves have been provided by Lessee and non-payment of which does not
give rise to any material risk of the Aircraft or any interest therein being
sold, forfeited or otherwise lost or any risk of criminal liability on the part
of Lessor or Owner.

 

- 35 -



--------------------------------------------------------------------------------

  (b) Lessee will not:

 

  (i) represent that it is the owner of the Aircraft or that it has an economic
interest (equivalent to ownership) in the Aircraft for Tax treatment or other
purposes;

 

  (ii) take any action or fail to take any action, other than action required
under the Lease (including under Section 7.1) to be taken by Lessor, Affiliates
of Lessor, Owner or a Financing Party, if such action or omission may reasonably
be expected to result in any material risk of the forfeiture or seizure of the
Aircraft or otherwise similarly put Owner’s and/or Lessor’s rights or interests
at risk;

 

  (iii) represent to others that Owner, Lessor or any Financing Party is
associated with or responsible for the business activities and/or flight
operations of Lessee;

 

  (iv) allow the Aircraft or Owner’s or Lessor’s interest in it or the Lease to
become or remain subject to any Security Interest (other than a Permitted Lien);
or

 

  (v) allow the name of any Person to be placed on the Aircraft or any Engine as
a designation that could reasonably be interpreted as a claim of ownership or as
a Security Interest; provided that Lessee may place thereon, or allow a
Permitted Sub-Lessee to place thereon, its customary livery, colors and
insignia.

 

8.7 General

 

Lessee will:

 

  (a) maintain its business as a commercial scheduled airline, preserve its
corporate existence (other than as permitted in Section 8.7(h) below) and
maintain all rights, privileges, licenses and franchises material thereto or
material to performing its obligations under the Lease;

 

  (b) not operate, maintain, insure or deal with, or keep records with respect
to, the Aircraft in a manner which discriminates against the Aircraft adversely
insofar as Lessor’s or Owner’s interests are concerned, when compared with the
manner in which Lessee operates, maintains, insures or deals with, or keep,
records with respect to, similar aircraft, engines or parts in Lessee’s fleet;

 

  (c) not change (i) the location of its chief executive office from that
described in the heading of the Aircraft Lease Agreement, or (ii) its
jurisdiction of organization or otherwise be located (as defined in Section
9-307 of the UCC) at any place in the United States other than the location
described in the heading of the Aircraft Lease Agreement, except upon thirty
(30) days prior written notice thereof to Lessor;

 

  (d) not liquidate or dissolve;

 

- 36 -



--------------------------------------------------------------------------------

  (e) remain a Certificated Air Carrier and maintain its status so as to fall
within the purview of Section 1110 of Title 11 of the U.S.C. or any analogous
statute;

 

  (f) remain a “citizen of the United States” as defined in Section
40102(a)(15)(C) of Title 49 of the U.S.C.;

 

  (g) except as otherwise provided in this Section 8.7(g), if Lessor is a
company incorporated in Ireland and Lessee operates the Aircraft to any
destination in the European Union, then Lessee shall promptly provide Lessor
with a duly executed and completed VAT Form 60A of the Office of the Revenue
Commissioners of Ireland. Lessee shall complete, execute and deliver to Lessor a
new Form 60A every two years after delivery of the initial Form 60A. However, if
more than 50% of Lessee’s operations occur on international routes, then Lessee
shall not be required to deliver to Lessor Form 60A, but shall in lieu thereof,
promptly deliver to Lessor, upon Lessor’s request, a statement that more than
50% of Lessee’s operations occur on international routes. If Lessee’s operations
on international routes subsequently become less than 50% of its overall
operations, Lessee shall promptly notify Lessor and shall at that time provide
to Lessor a Form 60A as described above. For purposes of this Section 8.7(g), an
international route shall be deemed to be any route that does not both begin and
end in the country of the Habitual Base; and

 

  (h) not consolidate with or merge into or with any other corporation or other
Person, and not convey, transfer, lease or otherwise dispose of all or
substantially all of its property and other assets to, or acquire all or
substantially all of the property or other assets or capital stock of (if such
acquisition is analogous in either purpose or effect to a consolidation or
merger of Lessee), any corporation or other Person, unless Lessee provides
Lessor with prior written notice of such transaction describing such transaction
in reasonable detail and providing Lessor with evidence reasonably satisfactory
to Lessor demonstrating that such transaction will comply with the following
requirements of this Section and unless:

 

  (i)

the Person formed by or surviving such consolidation or merger or the Person
which acquires by conveyance, transfer, lease or other disposition all or
substantially all of such property and other assets or stock (the “Successor
Entity”): (A) immediately after giving effect to such transaction, shall be
Lessee or shall have acquired or succeeded to all or substantially all of the
property and other assets of Lessee (if such assets are being transferred) as an
entirety, and shall have a tangible net worth of not less than Lessee’s tangible
net worth (determined in each case in accordance with GAAP) immediately prior to
such transaction (provided, however, that if Lessee’s tangible net worth at such
time is greater than Lessee’s tangible net worth as at December 31, 2002, then
such Person may have a tangible net worth, (determined in accordance with GAAP)
that is up to ten percent (10%) less than Lessee’s net worth immediately prior
to such transaction; (B) shall be a “citizen of the United States” of America as
defined in Section 40102(a)(15)(C) of Title 49 of the U.S.C. and a Certificated
Air Carrier; (C) shall make such recordations and filings with any Governmental
Entity of the

 

- 37 -



--------------------------------------------------------------------------------

     State of Registry as are reasonably necessary to evidence such
consolidation, merger, sale, lease, transfer or other disposition and (D)
execute and deliver, or cause to be executed and delivered, to Lessor an
agreement, in form and substance reasonably satisfactory to Lessor which is a
legal, valid, binding and enforceable assumption by such Successor Entity of the
due and punctual performance and observance of each covenant and condition of
the Lease and the other related documents to which Lessee is a party, and an
officer’s certificate to such effect and to the effect that the other
requirements of this Section have been satisfied, and a legal opinion from
counsel to such effect and otherwise in such form and substance reasonably
satisfactory to Lessor; and

 

  (ii) no Significant Default or Event of Default shall have occurred and be
continuing and no Default shall occur as a result thereof.

 

8.8 Records

 

Lessee will keep all Aircraft Documents and Records:

 

  (a) in the English language; and

 

  (b) so they meet the requirements of applicable Regulations (including FAR
91.417) and Lessee’s Maintenance Program.

 

  (c) Lessor’s or Owner’s representatives (which, for avoidance of doubt, may
include the Financing Parties’ Representative) may inspect Aircraft Documents
and Records at its expense upon reasonable notice to Lessee and make copies of
such Aircraft Documents and Records, at Lessor’s expense unless an Event of
Default has occurred and is continuing, in which case the reasonable
out-of-pocket cost of such inspection shall be at Lessee’s expense, so long as
such inspection does not interfere with the use, operation or maintenance of the
Aircraft and Lessee’s normal operations.

 

8.9 Protection

 

Lessee will:

 

  (a) take, at its cost and expense, such reasonable and necessary actions as
are within Lessee’s control to keep the Aircraft registered with the Air
Authority in the name of Owner and, where applicable, comply with the Geneva
Convention, and will take, at Lessor’s cost and expense, such reasonable
additional actions requested by Lessor that are reasonably within Lessee’s
control to keep the Aircraft subject to a first priority Security Interest in
favor of the Financing Parties’ Representative; and

 

  (b)

make any and all filings required to be made with the Air Authority registry
that are reasonably requested by Lessor and within Lessee’s control and take
such other actions within its control that are necessary or advisable to reflect
on the Air Authority registry any change in the ownership of the Aircraft, or in
the interests of

 

- 38 -



--------------------------------------------------------------------------------

 

Lessor, Owner or the Financing Parties’ Representative in the Lease or the
Aircraft, any modification to the Aircraft (such as the permanent replacement of
any Engine or Part in accordance with the Lease) or as a result of any change in
applicable Regulation. Lessor will bear any out-of-pocket costs reasonably
incurred as a consequence of Lessee’s compliance with this Section 8.9(b) or
with a Transfer in accordance with Section 14.2(b), provided, Lessee will bear
the costs incurred in complying with this Section 8.9(b) in respect of the
replacement of any Engine or Part.

 

8.10 Maintenance and Repair

 

Lessee will maintain, overhaul and repair the Aircraft, so that:

 

  (a) the Aircraft is kept in as good operating condition and repair as the
condition (ordinary wear and tear excepted) of the Aircraft as at Delivery and
after giving effect to any post-Delivery modifications, repairs or maintenance
paid for or otherwise provided by or on behalf of Lessor;

 

  (b) the Aircraft has a current certificate of airworthiness (issued by the Air
Authority in the appropriate public transport category), other than during
periods when the Air Authority has revoked or suspended the certificate of
airworthiness for similar aircraft generally;

 

  (c) the Aircraft complies with all applicable Regulations and the standards
stipulated by FAR Part 121 and the requirements of all Airworthiness Directives
and all service bulletins designated by the State of Design or the Air Authority
as “mandatory,” and to be carried out before the Return Occasion or within the
AD Compliance Period; and

 

  (d) all maintenance is carried out according to (i) Lessee’s Maintenance
Program through the Maintenance Performer in at least the same manner and with
at least the same care, including maintenance scheduling, modification status
and technical condition, as is the case with respect to similar aircraft owned
or otherwise operated by Lessee, (ii) the rules and regulations of the FAA,
(iii) the Manufacturer’s type design, (iv) other regulations or requirements
necessary to maintain a valid Certificate of Airworthiness for the Aircraft and
meet such requirements at all times during the Term and (v) the regulations and
requirements under FAR Part 121. No Major Maintenance Program Revision shall be
made without providing Lessor with prior written notification of such action. No
change will be made of the Maintenance Performer with respect to Major Checks,
Engine LLP Replacement, Engine Refurbishment, APU overhaul or Landing Gear
overhaul without providing Lessor with prior written notification of such
action.

 

8.11 Removal of Engines and Parts

 

  (a) General: Lessee must, in accordance with Section 8.11(b), replace (i)
within ninety (90) days thereof, any Engine that has suffered an Engine Event of
Loss or (ii) within

 

- 39 -



--------------------------------------------------------------------------------

 

thirty (30) days thereof any Part (except in the case of any Part consisting of
or constituting a part or any Equipment Change which Lessee is or would be
entitled to remove pursuant to Section 8.12) that is permanently removed from
the Aircraft. Any Part which is lost, stolen, destroyed, seized, obsolete,
confiscated, damaged beyond repair or permanently rendered unfit for any reason,
must be replaced (except in the case of any Part consisting of or constituting a
part or any Equipment Change which Lessee is or would be entitled to remove
pursuant to Section 8.12) in accordance with Section 8.11(b). Lessee may remove
or cause to be removed in the ordinary course of maintenance, service, repair,
overhaul, or testing, any Parts, whether or not worn out, lost, stolen,
destroyed, seized, confiscated, damaged beyond repair, or permanently rendered
unfit for use; provided that (except in the case of any Part consisting of or
constituting a part or any Equipment Change which Lessee is or would be entitled
to remove pursuant to Section 8.12) Lessee shall replace such Parts in
accordance with Section 8.11(b). Any Engine or Part may be installed on another
aircraft that Lessee owns or leases in accordance with Section 8.11(c). Lessee
may temporarily install an engine or part on the Aircraft in accordance with
Section 8.11(d). Lessee shall obtain from any person to whom possession of an
Engine is given, and from the lessor of any airframe on which an Engine is
installed and from any holder of a Security Interest in any airframe on which an
Engine is installed, an agreement in writing (which agreement, in the case of a
lease or Security Interest, may be contained in the applicable lease or Security
Interest agreement covering such airframe) that such Person will respect the
interests of Owner and Lessor as owner and lessor, respectively, and of the
Financing Parties’ Representative, in such Engine and will not acquire or claim
any rights, title or interest in such Engine as a result of such Engine being
installed on such other airframe at any time while such Engine is subject to the
Lease. In the event Lessee shall have received from a lessor of or secured party
holding a Security Interest in any airframe leased to Lessee or owned by Lessee
a written agreement pursuant to the foregoing sentence and the lease or Security
Interest covering such airframe also covers an engine or engines owned by the
lessor under such lease or subject to such Security Interest in favor of the
secured party under such Security Interest, Lessor hereby agrees for the benefit
of such lessor or secured party that Lessor will respect the interest of such
lessor or secured party in such engine or engines and will not acquire or claim
as against such lessor or secured party, any rights, title or interest in any
such engine or engines as a result of such engine being installed on the
Airframe at any time while such engine is subject to such lease or Security
Interest and owned by such lessor or subject to a Security Interest in favor of
such secured party. Lessee will ensure that any Engine or Part not installed on
the Aircraft (or an aircraft permitted by Section 8.11(c)) is properly and
safely stored and insured and kept free of Security Interests (other than
Permitted Liens).

 

  (b) Permanent Replacement: If Lessee permanently replaces an Engine or Part:

 

  (i)

in the case of an Engine, the Replacement Engine must comply with any additional
requirements set forth in the Aircraft Lease Agreement, must be of the same
manufacturer and model, or at Lessee’s option an engine of an improved model,
and have equivalent or better remaining useful life and

 

- 40 -



--------------------------------------------------------------------------------

     modification status as the Engine it replaces, otherwise be of an
equivalent or better value and utility, be suitable for installation and use on
the Airframe without impairing the value or utility of the Airframe and be
compatible with the remaining installed Engine(s);

 

  (ii) in the case of a Part, the replacement Part must be an OEM approved Part,
be in as good operating condition, must not have been damaged in any “accident”
or “incident” within the meaning of 49 CFR §830.2 (as in force and effect on the
date hereof), must not have been installed on an aircraft registered on a
military aircraft register must be of the same or a more advanced make and model
and of the same interchangeable modification status as the Part it is replacing
and otherwise be of an equivalent or better value and utility as the Part it is
replacing (provided, however, that no Default shall be deemed to have occurred
in respect of Lessee’s installation of a replacement Part that was damaged in
any such accident or incident or previously installed on an aircraft registered
on a military aircraft register so long as (A) at the time of installation
Lessee did not actually know and in the exercise of ordinary care should not
have known of such history, and (B) promptly (and in any event within thirty
(30) days) following the earlier of discovery by Lessee of such history or
demand by Lessor, Lessee removes such Part and replaces it with a complying
Part);

 

  (iii) the Replacement Engine or replacement Part must have become in
accordance with Section 8.13 below and remain, until replaced in accordance with
this Section, the property of Owner free from Security Interests (other than
Permitted Liens); and

 

  (iv) Lessee must have full details of the source and maintenance records of
the Replacement Engine or replacement Part and in the case of serialized rotable
parts, also have a complete service history.

 

  (c) Other Aircraft: An Engine or Part may be installed on an aircraft which
Lessee owns or leases if:

 

  (i) no Event of Default has occurred and is continuing;

 

  (ii) Lessee or a Permitted Sub-Lessee that is a Certified Air Carrier has
operational control over such aircraft;

 

  (iii) Owner keeps the ownership of the Engine or Part concerned until
replaced, if at all, in accordance with Section 8.11(b);

 

  (iv) the Engine or Part does not become subject to a Security Interest and the
applicable airframe is not subject to any Security Interest except, in each
case, a Permitted Lien or a lease or Security Interest described in Section
8.11(a) above; and

 

- 41 -



--------------------------------------------------------------------------------

  (v) the Engine or Part is removed from any such aircraft not later than the
Expiry Date;

 

  (d) Temporary Replacement: Lessee may install any engine or part on the
Aircraft as a temporary replacement if:

 

  (i) no Event of Default has occurred and is continuing;

 

  (ii) there is not available an engine or part complying with the requirements
of the Lease for a Replacement Engine or Part;

 

  (iii) the Aircraft would otherwise have to be grounded until such time as an
engine or part complying with the requirements of the Lease for a Replacement
Engine or Part becomes available for installation;

 

  (iv) in the case of a part, as soon as practicable, but in any case before the
earlier of sixty (60) days after such temporary replacement or the Expiry Date,
and in the case of an engine, prior to the Expiry Date, Lessee removes that
engine or part and replaces it with the original Engine or Part (or by an engine
or part which is allowed by Section 8.11(b)); and

 

  (v) the Insurance for the Aircraft is not adversely affected.

 

  (e) Pooling/Interchange: Lessee shall not subject any Engine to any pooling,
interchange, lease or similar arrangement unless Lessee obtains Lessor’s prior
written consent thereof, which consent shall not be unreasonably withheld or
delayed. Lessee may, without Lessor’s prior consent, subject Parts to a normal
pooling arrangement customary in the airline industry and entered into in the
ordinary course of Lessee’s business with a Certificated Air Carrier (“Qualified
Part Pooling Arrangement”); provided, that (i) any Part removed in connection
with such Qualified Part Pooling Arrangement shall be replaced in accordance
with 8.11(b) above as promptly as practicable after the removal of such Part,
but in no event later than thirty (30) days after removal, and (ii)
notwithstanding 8.11(b)(iii) above, any replacement part installed on the
Aircraft in connection with a Qualified Part Pooling Arrangement may at the time
of installation be owned by a Certificated Air Carrier participating in such
Qualified Part Pooling Arrangement; provided that Lessee, at its expense, as
promptly thereafter as practicable but in no event later than thirty (30) days
after installation, either (x) causes title to such replacement part to vest in
Lessor in accordance with 8.11(b)(iii) above, or (y) removes such replacement
part and installs another replacement part meeting the requirements of
8.11(b)(iii) above.

 

8.12 Equipment Changes

 

Lessee will not make any modification or addition to the Aircraft (each an
“Equipment Change”), except for an Equipment Change which:

 

  (a) is expressly permitted or required by the Lease; or

 

- 42 -



--------------------------------------------------------------------------------

  (b) does not change the configuration of the Aircraft from a passenger
configuration or diminish in any material respect the condition, utility,
airworthiness or value of the Aircraft.

 

So long as no Significant Default or Event of Default has occurred and is
continuing, Lessee may, to the extent permitted by any Regulation, remove or
reverse any Equipment Change provided that the Equipment Change is not required
pursuant to the terms of the Lease or to maintain the Insurance and removal or
reversal does not diminish in any material respect the value, utility,
airworthiness or condition of the Aircraft assuming that such Equipment Change
was not made and that the Aircraft has been maintained in accordance with the
Lease. Furthermore, Lessor may require Lessee to remove or reverse any Equipment
Change on the Expiry Date and to restore the Aircraft to its condition prior to
that Equipment Change. Any Equipment Change not so removed or reversed becomes
the property of Lessor or Owner, as the case may be, at the Expiry Date.

 

8.13 Title

 

Title to all Parts at any time removed from the Aircraft shall remain vested in
Lessor, no matter where located, until such time as such Parts shall be replaced
permanently by parts which have been incorporated or installed in or attached to
the Aircraft and which meet the requirement for replacement Parts specified
above. Immediately upon any replacement Part’s becoming incorporated in the
Aircraft, without further act (i) title to the replaced Part shall thereupon
vest in Lessee free and clear of all rights of Lessor and Lessor Liens, and
shall no longer be deemed a Part under the Lease, (ii) title to the replacement
Part shall thereupon vest in Lessor, free and clear of all Security Interests
(except Lessor Liens) and (iii) such replacement Part shall become subject to
the Lease and be deemed a part of the Aircraft for all purposes to the same
extent as the Parts originally incorporated or installed in or attached to the
Aircraft at Delivery. In the case of any replacement of an Engine, Lessee will
provide a properly executed bill of sale or similar instrument to evidence the
vesting of good and valid title, free and clear of any Security Interest (except
Lessor Liens), to any such Replacement Engine or other equipment in Owner. After
Lessee has permanently replaced an Engine in accordance with Section 8.11(b) and
this Section 8.13, Lessor will, or will procure that Owner will, without
recourse or warranty (except as to the absence of Lessor Liens), transfer to
Lessee or will procure that Owner will transfer to Lessee all of Lessor’s or
Owner’s, as the case may be, right, title and interest in and to the Engine that
has been replaced, on an AS IS, WHERE IS basis, and will at Lessee’s expense
provide or will procure that Owner provides a bill of sale or similar instrument
in form and substance as Lessee may reasonably request to evidence such
transfer. Lessee shall indemnify Lessor, Owner and each other Tax Indemnitee for
such out-of-pocket fees and expenses as are reasonably incurred by Lessor, Owner
or such other Tax Indemnitee in connection with any such transfer.

 

- 43 -



--------------------------------------------------------------------------------

9. INSURANCE

 

9.1 Insurance

 

Lessee will maintain or cause to be maintained the Insurance in full force
during the Term, and thereafter as expressly required in the Lease, which shall
be in line with customary industry practice for comparable operators and shall
be through such brokers and with such insurers of recognized repute and as
customarily participate in the major national and/or international aviation
insurance markets (including the FAA pursuant to Chapter 443 of Title 49 of the
United States Code as in effect on the date hereof) and having such deductibles
and subject to such exclusions as shall be customarily maintained by other
United States air carriers similarly situated with Lessee. The Insurance,
including the deductibles, shall in any event meet the requirements (including
the relevant agreed amounts) set forth in Schedule 7.

 

9.2 [Intentionally Omitted]

 

9.3 Insurance Undertakings and Information

 

Lessee will:

 

  (a) comply with the terms and conditions of each policy of the Insurance and
not do, consent or agree to any act or omission which:

 

  (i) invalidates or may reasonably be expected to invalidate the Insurance; or

 

  (ii) renders or may reasonably be expected to render void or voidable the
whole or any part of any of the Insurance; or

 

  (iii) would reasonably be expected to bring any particular liability within
the scope of an exclusion or exception to the Insurance;

 

  (b) not take out without the prior written approval of Lessor (which approval,
in the case of an increase in the hull values under hull insurance shall not be
unreasonably withheld) any insurance or reinsurance in respect of the Aircraft
other than that which is required under the Lease unless relating solely to hull
total loss, business interruption, profit commission, deductible risk, increased
limits under liability insurance and increased hull values under hull insurance
in an amount not greater than ten percent (10%) of the Agreed Value and which
does not in any event adversely affect the Insurance required to be maintained
under the Lease;

 

  (c) commence renewal procedures at least thirty (30) days prior to expiry of
any of the Insurance and provide to Lessor on or before each renewal date
certificates of insurance (and where appropriate certificates of reinsurance),
and broker’s (and any reinsurance broker’s) letter of undertaking in a form
acceptable to Lessor (acting reasonably) in English, detailing the coverage and
confirming the insurers’ (and any reinsurers’) agreement to the specified
insurance requirements of the Lease and opining that the Insurance complies with
the requirements of the Lease; and

 

- 44 -



--------------------------------------------------------------------------------

  (d) subject to any applicable confidentiality undertaking entered into in the
ordinary course of business (and not in contemplation of the Lease), provide any
other insurance and reinsurance related information, or cooperate with any
reasonable request made by Lessor (to the extent such cooperation either does
not require Lessee to incur any out-of-pocket costs, or Lessor agrees to
reimburse Lessee for any out-of-pocket costs that would be incurred) in respect
of the Insurance as Lessor may reasonably require.

 

9.4 Failure to Insure

 

If Lessee fails to maintain or fails to cause to be maintained any of the
Insurance in compliance with the Lease, Lessor, after consultation with Lessee,
will be entitled but not bound (without prejudice to any other rights of Lessor
under the Lease):

 

  (a) to pay the premiums due or to effect and maintain replacement insurance
reasonably satisfactory to it or otherwise remedy Lessee’s failure in such
manner (including, without limitation to effect and maintain an “owner’s
interest” policy) as, acting reasonably and in good faith, it considers
appropriate. Such sums as may reasonably be so expended by it will become
immediately due and payable by Lessee to Lessor together with interest thereon
at the Interest Rate, from the date of expenditure by it up to the date of
reimbursement by Lessee; and

 

  (b) at any time while such failure is continuing to require the Aircraft to
remain at any airport or to proceed to and remain at any airport designated by
it until the failure is remedied.

 

9.5 Continuing Insurance

 

Lessee shall effect and maintain liability insurance for two (2) years after the
earlier of (i) the transfer of Lessor’s interest pursuant to Section 14.2(b) and
(ii) the Expiry Date, in each case with respect to its liability under the
indemnity in Section 10 (insofar as such liability is or would be covered by the
liability insurance required to be maintained pursuant to Section 1.3 of
Schedule 7), and such insurance shall name each Indemnitee as an additional
insured.

 

10. INDEMNITY

 

10.1 General

 

  (a) Except as provided in Sections 10.1(b) and (c) below, Lessee agrees to
assume liability and pay for and to indemnify each of the Indemnitees against
and agrees to pay on demand any and all Losses which an Indemnitee may suffer or
incur at any time, whether directly or indirectly, arising out of, related to or
in any way connected with:

 

- 45 -



--------------------------------------------------------------------------------

  (i) the ownership, maintenance, repair, possession, sale or other transfer of
ownership or possession, import, export, registration, storage, modification,
leasing (including sub-leasing), insurance, inspection, testing, design, use,
operation, condition, Security Interests (other than Lessor Liens) or other
matters relating to the Aircraft, any Engine or Part or the Lease (regardless of
whether in the air or on the ground, and regardless of whether such Losses are
based on strict liability in tort, any act or omission, including the
negligence, of any Indemnitee, or otherwise); or

 

  (ii) any breach by Lessee of any of its obligations under the Lease; or

 

  (iii) the design, testing or use of any article or material in the Aircraft,
any Engine or any Part or its operation, including any defect in design and
regardless of whether it is discoverable, and any infringement of patent,
copyright, trademark, design or other proprietary right claimed by any Person or
a breach of any obligation of confidentiality claimed to be owed to any Person.

 

  (b) For the avoidance of doubt, the reference to “ownership” in clause (i)
shall not require Lessee to indemnify any Indemnitee in respect of any defect in
Lessor’s or Owner’s title to the Aircraft.

 

  (c) Lessee is not required to indemnify any particular Indemnitee (provided
that Lessor and its Affiliates and their officers, directors and employees shall
be treated as a single Indemnitee) under this Section, to the extent a
particular Loss is:

 

  (i) attributable to the gross negligence or willful misconduct of any
Indemnitee, other than gross negligence or willful misconduct imputed to that
Indemnitee solely by reason of its interest in the Aircraft or the Lease;

 

  (ii) attributable to Lessor’s or such Indemnitee’s failure to perform or
observe any agreement, covenant or condition on its part to be performed or
observed in the Lease which does not result solely from a Default;

 

  (iii) related to any Taxes (but without prejudice to any Indemnitee’s rights
under any other provision of the Lease relating to Taxes);

 

  (iv) attributable to acts or events that occur before the Delivery Date
(except where the Loss is suffered during the Term as a result of a pre-Delivery
defect in or condition of the Aircraft, any Engine or Part arising out of the
manufacture, design, maintenance, repair, rebuilding, overhaul or modification
of the Aircraft, any Engine or Part);

 

  (v) attributable to acts or events that occur after the earlier of: (1) the
return of possession (which, if the Aircraft is placed in storage at the request
of Lessor pursuant to the Lease, is the date that the Aircraft is placed in
storage) of the Aircraft to Lessor pursuant to and in compliance with the terms
of the Lease and are not attributable to any act, omission or circumstance
occurring prior to such redelivery and (2) the termination of the Lease and the
payment of all

 

- 46 -



--------------------------------------------------------------------------------

     amounts then due and payable under the Lease as a result of an Event of
Loss with respect to the Aircraft and are not attributable to any act, omission
or circumstance occurring prior to such termination and payment;

 

  (vi) attributable to the offer, sale, assignment or transfer by such
Indemnitee of any interest in the Aircraft, the Lease or any similar interest,
in violation of applicable Law;

 

  (vii) attributable to the acquisition of or any sale, assignment, transfer or
other disposition (whether voluntary or involuntary) by such Indemnitee of the
Aircraft or any interest therein or of any Engine or interest therein, that is
not a replacement thereof under the Lease, and unless such sale, transfer or
other disposition was consummated in connection with Lessor’s lawful exercise of
its remedies hereunder after the occurrence and during the continuance of an
Event of Default;

 

  (viii) comprised of ordinary and usual operating or overhead expenses of such
Indemnitee;

 

  (ix) attributable to any amount which such Indemnitee has expressly agreed to
pay (unless such agreement to pay is itself conditioned upon Lessee’s failure to
pay or indemnify) under any other provision of the Lease or such Indemnitee
expressly agrees shall not be paid by or reimbursed by Lessee;

 

  (x) attributable to the incorrectness, or breach, in any respect of any
representation or warranty of such Indemnitee contained in or made pursuant to
the Lease;

 

  (xi) attributable to the authorization or giving or withholding of any future
amendments, supplements, waivers, or consents with respect to the Lease, other
than any approved, authorized, requested or consented to by Lessee or required
by or made pursuant to the terms of the Lease;

 

  (xii) attributable to the deregistration of the Aircraft under the
Transportation Code as a result of the failure of Lessor or Owner (or any
related Indemnitee) to be a Citizen of the United States;

 

  (xiii) for any Lessor Liens attributable to any Indemnitee;

 

  (xiv) comprised of costs, fees or expenses related the negotiation or
preparation of this CTA, the Lease or the Transaction Agreements;

 

  (xv) attributable to the performance by any Indemnitee of its obligations
under any Financing Document or to any Financing Party, provided that such
performance does not arise out of a Default under the Lease;

 

  (xvi) attributable to a default under any Financing Document which is not a
Default under the Lease;

 

- 47 -



--------------------------------------------------------------------------------

  (xvii) attributable to any change in or restructuring of any Financing
Document related to the financing of the Aircraft, any Engine or any Part
thereof, unless resulting from a Default by Lessee under the Lease or unless
Lessee has expressly agreed to undertake such obligations;

 

  (xviii) attributable to such Indemnitee’s status as manufacturer or
maintenance servicer or provider; or

 

  (xix) attributable to any failure of the maintenance status of the Aircraft to
satisfy the requirements of the Lease, unless such failure is specified by
Lessor in the acknowledgement delivered by Lessor to Lessee in accordance with
Section 12.4 hereof.

 

10.2 Contest

 

The following shall apply to all claims for indemnity under Section 10.1:

 

  (a) If any Indemnitee has received written notice of any claim in respect of
any Losses hereby indemnified against (herein, an “Indemnified Claim”), it shall
give prompt written notice thereof to Lessee; provided, however, that the
failure of an Indemnitee to give such notice shall not relieve Lessee of its
obligations hereunder, except to the extent that such failure adversely affects
any applicable defense or counterclaim or otherwise increases the amount Lessee
would have been liable for in the absence of such failure to provide such notice
or adversely affects the ability of Lessee to defend such Indemnified Claim.

 

  (b) Each Indemnified Claim as to which Lessee has acknowledged in writing it
would be required to indemnify the Indemnitee(s) under Section 10.1(a) (except
to the extent that the final determination of such contest demonstrates that
such Indemnified Claim is covered by an exception in Section 10.1(c) hereof), if
reasonably requested by Lessee, be contested by the Indemnitee in good faith by
appropriate proceedings, provided that Lessee shall indemnify such Indemnitee in
respect of the reasonable out-of-pocket fees, costs or expenses actually
incurred by such Indemnitee in conducting such contest and the amount of any
interest or penalties which are required to be paid as a result of contesting
such Indemnified Claim, and provided further that such contest proceedings would
not result in any material risk of the sale, forfeiture or other loss of the
Aircraft or any interest therein or any risk of criminal liability on the part
of such Indemnitee. Lessee shall be entitled to assume responsibility for and
control of the defense of any Indemnified Claim in respect of which any
Indemnitee makes or intends to make a claim against Lessee for indemnity
pursuant to this Section 10, and as to which Lessee has acknowledged in writing
its responsibility for hereunder, provided that (i) the legal counsel retained
by Lessee for such purpose is reasonably acceptable to Lessor, (ii) the judicial
or administrative proceeding either (A) involves solely the Indemnified Claim or
(B) involves the Indemnified Claim and other claims, but the Indemnified Claim
may be and is severed from the other claims (at Lessee’s cost and expense,
including reimbursement of the reasonable costs and expenses incurred by such
Indemnitee in

 

- 48 -



--------------------------------------------------------------------------------

     connection with obtaining such severance), and (iii) Lessee pursues such
contest diligently and in good faith and, upon the reasonable request of Lessor,
provides Lessor with reasonable details of the status of the contest and copies
of legal briefs, court filings; provided further that, Lessee shall not be
entitled to assume and control the defense of or to compromise any Indemnified
Claim (1) during the continuance of any Significant Default or Event of Default,
(2) if an actual or potential conflict of interest exists between Lessee and
such Indemnitee making it advisable in the good faith opinion of the applicable
Indemnitee for such Indemnitee to be represented by separate counsel, or (3) if
such proceeding would result in any material risk of the sale, forfeiture or
other loss of the Aircraft or any interest therein or any risk of criminal
liability on the part of such Indemnitee. Subject to the immediately preceding
sentence, where Lessee undertakes the defense of an Indemnitee with respect to
an Indemnified Claim in compliance with the terms hereof, no additional legal
fees or expenses of such Indemnitee incurred in connection with the defense of
such Indemnified Claim shall be indemnified hereunder unless the fees or
expenses were incurred at the written request of Lessee. An Indemnitee may,
without interfering in any material respect with the conduct of such contest by
Lessee, participate at its own expense in any judicial proceeding controlled by
Lessee pursuant to the foregoing provisions, and such participation shall not
constitute a waiver of the indemnification provided in this Section 10.

 

  (c) Each Indemnitee shall supply Lessee with such information as Lessee shall
reasonably request to defend or participate in any proceeding permitted by this
Section 10, provided that such information requested by Lessee is (i) not within
Lessee’s control, and (ii) within such Indemnitee’s control or is reasonably
available to such Indemnitee and, unless such information is necessary in order
to assert a meritorious and material defense, is not confidential or proprietary
information and the disclosure of which is not otherwise prejudicial to such
Indemnitee.

 

  (d) Subject to the terms of Section 10.2(a) and (b) above, no Indemnitee shall
enter into a settlement or other compromise or consent to a judgment with
respect to any Indemnified Claim (other than any in respect of an Indemnified
Claim involving any risk of criminal liability) without the prior written
consent of Lessee, which consent shall not be unreasonably withheld or delayed,
unless such Indemnitee waives its rights with respect to such Losses under this
Section 10 or unless a Significant Default or an Event of Default has occurred
and is continuing; provided that the payment of an amount to which any Losses
relate when legally compelled to do so by a Government Entity of competent
jurisdiction after which a request for a refund of such amount is diligently
pursued by appropriate procedures in accordance with the terms of this Section
10 will not be considered a settlement, compromise or consent to judgment
requiring Lessee’s prior consent or resulting in a waiver of such Indemnitee’s
rights of indemnification with respect to such amount. Except as otherwise
provided in the immediately preceding sentence, the entering into any such
settlement or compromise or consent without Lessee’s prior written consent shall
constitute a waiver by such Indemnitee of all its rights of indemnification
hereunder in respect of such matter. Lessee shall not enter into any settlement
or compromise with respect to any Indemnified Claim which would admit any
liability, negligence,

 

- 49 -



--------------------------------------------------------------------------------

     misconduct or other wrongdoing by the affected Indemnitee without such
Indemnitee’s consent, unless such settlement or other compromise obligates
Lessee to pay (and Lessee shall have paid) the full amount of all potential
liability from any source whatsoever of such Indemnitee in connection with such
Indemnified Claim and Lessee provides in form and substance reasonably
satisfactory to such Indemnitee the full and irrevocable release of such
Indemnitee from all potential liabilities related to such Indemnified Claim.

 

  (e) In the event Lessee shall be obligated to indemnify any Indemnitee
pursuant to this Section 10, Lessee shall (provided no Significant Default or
Event of Default shall have occurred and then be continuing) be subrogated
(without warranty by the Indemnitee) to the rights of such Indemnitee in respect
of the matter as to which the indemnity was in fact fully paid, upon such
payment, and may pursue the same at Lessee’s expense. If any Indemnitee shall
obtain a recovery of all or any part of any amount which Lessee shall have paid
to such Indemnitee or for which Lessee shall have reimbursed such Indemnitee
pursuant to this Section 10, such Indemnitee shall promptly (at such time as no
Significant Default or Event of Default which may have occurred is then
continuing, and subject to Section 5.20 hereof) pay or cause to be paid to
Lessee an amount equal to such recovery (but not any amount in excess of the
amount Lessee has paid to such Indemnitee in respect of the indemnified Losses
plus interest thereon from date of payment by Lessee at Libor plus 50 basis
points).

 

10.3 Duration:

 

The indemnities contained in this Section 10 shall survive the expiration,
cancellation or termination of the Lease; provided, however, that any such
indemnity in respect of a Loss that is attributable to an accident or casualty
that (A) occurs after the Return Occasion and prior to the earlier of (1)
performance of the next Airframe block C6 check after the Return Occasion, or
(2) the third anniversary of the Return Occasion, and (B) is based upon or
arises out of any claimed lack of, or out of any faulty or improper, maintenance
prior to the Return Occasion, shall survive only until the earlier of (i) the
third anniversary of the Return Occasion, or (ii) performance of the next
Airframe block C6 check after the Return Occasion.

 

11. EVENTS OF LOSS

 

11.1 Events of Loss

 

  (a) If an Event of Loss occurs prior to Delivery of the Aircraft, the Lease
will immediately terminate and except as expressly stated in the Lease or under
any Other Agreement, neither party will have any further obligation, other than
pursuant to Section 5.21 and Section 3 of Schedule 4, except that Lessor will
return the Deposit to Lessee, together with any such additional amounts (if any)
as may be payable to Lessee pursuant to the Aircraft Lease Agreement, and return
to Lessee or cancel any Letter of Credit.

 

- 50 -



--------------------------------------------------------------------------------

  (b) If an Event of Loss occurs after Delivery, Lessee will pay the Agreed
Value to Lessor on or prior to the earlier of (i) one hundred twenty (120) days
after the Event of Loss and (ii) within two (2) Business Days after the date of
receipt of insurance proceeds in respect of that Event of Loss.

 

  (c) Upon irrevocable payment in full to Lessor of the Agreed Value and all
other amounts which are then due and payable to Lessor under the Lease, Lessor
will, or will procure that Owner will, without recourse or warranty (except as
to the absence of Lessor Liens) transfer to Lessee or its designee or will
procure that Owner transfers to Lessee or its designee legal and beneficial
title, subject to no Lessor Liens (but otherwise without warranty), to the
Aircraft, on an AS IS, WHERE IS basis and will, at Lessee’s expense, execute and
deliver or will procure that Owner executes and delivers, such bills of sale and
other documents and instruments as Lessee may reasonably request to evidence (on
the public record or otherwise) such transfer, free and clear of all rights of
Lessor and Owner and Lessor Liens.

 

11.2 Requisition

 

During any requisition for use or hire of the Aircraft, any Engine or Part which
does not constitute an Event of Loss:

 

  (a) the Rent and other charges payable under the Lease will not be suspended
or abated either in whole or in part, and Lessee will not be released from any
of its other obligations (other than operational obligations with which Lessee
is unable to comply solely by virtue of the requisition); and

 

  (b) Lessee will be entitled to any compensation paid by the requisitioning
authority in respect of such authority’s use of the Aircraft, such Engine or
such Part during the Term, but, if any Significant Default or Event of Default
has occurred and is continuing, Lessor may apply the compensation in or towards
settlement of any amounts owing by Lessee under the Lease and/or under any Other
Agreement. Lessee will, as soon as practicable after the end of any such
requisition, cause the Aircraft to be put into the condition required by the
Lease. Lessor will be entitled to all compensation payable by the requisitioning
authority in respect of any change in the structure, state or condition of the
Aircraft arising during the period of requisition, and Lessor will apply such
compensation in reimbursing Lessee for the cost of complying with its
obligations under the Lease in respect of any such change.

 

12. RETURN OF AIRCRAFT

 

12.1 Return

 

On the Expiry Date or redelivery of the Aircraft pursuant to Section 13.2 or
termination of the leasing of the Aircraft under the Lease, Lessee will, unless
an Event of Loss has occurred, redeliver the Aircraft and the Aircraft Documents
and Records at Lessee’s expense to Lessor at the Redelivery Location, in
accordance with the procedures and in

 

- 51 -



--------------------------------------------------------------------------------

compliance with the conditions set forth in Schedule 6, free and clear of all
Security Interests (other than Lessor Liens), in a condition suitable for
immediate operation under FAR Part 121 or as otherwise agreed by Lessor and
Lessee and, in any case, qualifying for and having a valid and fully effective
certificate of airworthiness issued by the Air Authority.

 

12.2 Non-Compliance

 

If at the time of Final Inspection Lessee has not fully complied with any of its
obligations under the Lease (including Schedule 6), or Lessee fails to make the
Aircraft available to Lessor on a timely basis for inspection and redelivery
pursuant to Section 12.1 and Schedule 6 (whether such failure is due to any act
or omission of Lessee or any other circumstance whatsoever), the Term shall be
extended until the time when the Aircraft has been redelivered to Lessor in full
compliance with the Lease, for the sole purpose of enabling such non-compliance
or failure to be promptly rectified, and during such extension period:

 

  (a) Lessee shall not use the Aircraft in flight operations except those
related directly to the redelivery of the Aircraft to Lessor;

 

  (b) all Lessee’s obligations and covenants under the Lease will remain in full
force until Lessee so redelivers the Aircraft; and

 

  (c) Lessee shall pay Rent to Lessor at a rate per month equal to the amount of
Rent payable in respect of the last scheduled Rental Period, calculated on a per
diem basis.

 

Any such extension shall not prejudice Lessor’s right to treat such
non-compliance or failure as an Event of Default at any time, and to enforce
such rights and remedies as may be available to Lessor in respect thereof under
the terms of the Lease or applicable Law. Without limiting the generality of the
foregoing, Lessee’s Rent obligation under paragraph (c) above shall be without
prejudice to Lessor’s rights to terminate the letting of the Aircraft and to
indemnification pursuant to Section 10.1(a)(ii).

 

Lessor may elect (either on first tender of the Aircraft by Lessee or at any
time during the said extension period) to accept redelivery of the Aircraft
notwithstanding non-compliance with Section 12.1 or Schedule 6, in which case
Lessee will indemnify Lessor in respect of the out-of-pocket cost to Lessor,
acting reasonably and in good faith, of putting the Aircraft into the condition
required by the Lease.

 

12.3 Redelivery

 

Upon redelivery Lessee will, if the Habitual Base and the State of Registry is
then a country other than the United States, provide to Lessor all documents
necessary to export the Aircraft from the Habitual Base and the State of
Registry (including, without limitation, a valid and subsisting export
certificate of airworthiness for the Aircraft) to the United States or required
in relation to the deregistration of the Aircraft with the Air Authority.

 

- 52 -



--------------------------------------------------------------------------------

12.4 Acknowledgement

 

Upon redelivery of the Aircraft by Lessee to Lessor at the Redelivery Location,
Lessor will deliver to Lessee an acknowledgement confirming that Lessee has
redelivered the Aircraft to Lessor in the condition required by the Lease or
specify in what respect the Aircraft is not in the condition so required.

 

12.5 Storage

 

If Lessor or Owner so requests, Lessee shall endeavor to arrange, to the extent
available, up to sixty (60) days storage for the Aircraft following the last day
of the Term at the requesting party’s risk and expense.

 

13. DEFAULT

 

13.1 Events

 

The occurrence of any of the Events of Default will constitute a repudiation
(but not a termination) of the Lease by Lessee (whether the occurrence of any
such Event of Default is voluntary or involuntary or occurs by operation of Law
or pursuant to or in compliance with any judgment, decree or order of any court
or any order, rule or regulation of any Government Entity).

 

13.2 Rights and Remedies

 

If an Event of Default occurs and is continuing, Lessor may at its option (and
without prejudice to any of its other rights under the Lease), at any time
thereafter (without notice to Lessee except as required under applicable Law):

 

  (a) accept such event as a repudiation by Lessee and by notice to Lessee and
with immediate effect cancel the leasing of the Aircraft (but without prejudice
to the continuing obligations of Lessee under the Lease), whereupon all rights
of Lessee under the Lease shall cease; and/or

 

  (b) demand that Lessee pay (and Lessee shall be liable for and shall pay on
demand) and/or proceed by appropriate court action or actions to enforce
performance when due of the Lease including the payment when due of all Rent and
all other amounts payable to Lessor or any Indemnitee pursuant to the terms of
the Lease; and/or

 

  (c) proceed by appropriate court action or actions to recover damages for the
breach of the Lease which shall include:

 

  (i) all Rent and other amounts which are or become due and payable under the
Lease prior to the earlier to occur of the date Lessor sells or re-leases the
Aircraft or receives payment of the amount calculated pursuant to section (ii)
below;

 

- 53 -



--------------------------------------------------------------------------------

  (ii) an amount (the “Mitigated Rent Amount”) equal to the aggregate Rent for
the remainder of the Term (determined without reference to any right of Lessor
to cancel the leasing of the Aircraft, whether or not such right is exercised),
discounted periodically (equal to installment frequency) to present worth at the
Discount Rate to the date of payment by Lessee to Lessor, less the applicable
amount set forth below:

 

  (A) in the event that Lessor has re-let the Aircraft on terms (other than
rental payment terms) which, taken as a whole, Lessor reasonably regards as
being substantially similar to the terms of the Lease, an amount equal to the
aggregate basic rental payments to become due under such re-lease for the period
coinciding with the remainder of the Term (determined without reference to any
right of Lessor to cancel the leasing of the Aircraft, whether or not such right
is exercised), discounted periodically (equal to installment frequency) to
present worth at the Discount Rate to the date of payment by Lessee; or

 

  (B) in the event that Lessor has not re-let the Aircraft or has sold the
Aircraft or has re-let the Aircraft on terms (other than rental payment terms)
which, taken as a whole, Lessor does not reasonably regard as being
substantially similar to the terms of the Lease, an amount equal to the fair
market rental value (determined pursuant to the Appraisal Procedure) of the
Aircraft for the period commencing with the date that Lessor reasonably
anticipates that the Aircraft could be re-let at such rental rate and ending
with the date that the Term was scheduled to expire (determined without
reference to any right of Lessor to cancel the leasing of the Aircraft, whether
or not such right is exercised), discounted periodically (equal to installment
frequency) to present worth at the Discount Rate to the date of payment by
Lessee;

 

  (iii) all costs, expenses and other incidental damages associated with
Lessor’s exercise of its remedies under the Lease or otherwise incurred by
Lessor as a result of an Event of Default or the exercise of rights or remedies
with respect thereto, including repossession costs, legal fees, Aircraft
storage, preservation, shipment, repair, refurbishment, modification,
maintenance and insurance costs, Aircraft re-lease or sale costs (including, any
costs incurred to prepare the Aircraft for sale or lease, advertising costs,
sale or lease costs (including commissions) and any costs to transition the
Aircraft to the next operator’s maintenance program) in any way related to the
Aircraft, any Engine or any Part, including to put the Aircraft in the condition
provided for in Section 12 or Schedule 6 or in the location provided for in this
Section 13.2, or otherwise, and Lessor’s internal costs and expenses (including
the cost of personnel time calculated based upon the compensation paid to the
individuals involved on an annual basis and a general Lessor overhead
allocation), all such costs and incidental damages being referred to herein
collectively as “Enforcement and Remarketing Costs”;

 

- 54 -



--------------------------------------------------------------------------------

  (iv) any loss, premium, penalty or expense which may be incurred in repaying
funds raised to finance the Aircraft or in unwinding any financial instrument
relating in whole or in part to Lessor’s financing of the Aircraft, all such
amounts being referred to herein collectively as “Unwind Expenses”;

 

  (v) any loss, cost, expense or liability, or damage to Lessor’s residual
interest in the Aircraft, sustained by Lessor due to Lessee’s failure to
maintain the Aircraft in accordance with the terms of the Lease or Lessee’s
failure to redeliver the Aircraft in the condition required by the Lease,
including any consequential loss of revenues or profits, all such amounts being
referred to herein collectively as “Aircraft Condition Damages”; and

 

  (vi) such additional amount, if any, as may be necessary to place Lessor in
the same economic position as Lessor would have been in if Lessee had timely
performed each of its obligations under the Lease; and/or

 

  (d) either:

 

  (i) enter upon the premises where all or any part of the Aircraft is located
and take immediate possession of and, at Lessor’s sole option, remove the same
(and/or any engine which is not an Engine but which is installed on the
Airframe, subject to the rights of the lessor or secured party thereof), all
without liability accruing to Lessor for or by reason of such entry or taking of
possession whether for the restoration of damage to property, conversion or
otherwise, caused by such entry or taking, except damages caused by gross
negligence or willful misconduct; or

 

  (ii) by delivering notice to Lessee, require Lessee to redeliver the Aircraft
to Lessor at the Redelivery Location (or such other location as Lessor may
require) on the date specified in such notice and in all respects in the
condition required by the Lease upon the Return Occasion (it being understood
that Lessee shall not delay any such return for the purpose of placing the
Aircraft in such condition, but shall nevertheless be liable to Lessor for the
failure of the Aircraft to be in such condition); and/or

 

  (e) sell at private or public sale, as Lessor may determine, or hold, use,
operate or lease to others, or otherwise deal with, the Aircraft as Lessor in
its sole and absolute discretion may determine, all free and clear of any rights
or interests of Lessee as if the Lease had not been entered into. Lessor shall
have no obligation or duty to sell the Aircraft and Lessor shall be obligated to
attempt to re-lease the Aircraft only to the extent, if any, that it is required
to do so under Article 2A of the UCC; and/or

 

  (f) by written notice to Lessee specifying a payment date (which shall be a
date not earlier than five (5) Business Days following the date of such notice),
Lessor may demand that Lessee pay to Lessor, and Lessee shall pay to Lessor on
the payment

 

- 55 -



--------------------------------------------------------------------------------

     date specified in such notice (in lieu of the Rent due for the period
commencing after the date specified for payment in such notice) the sum of the
following amounts:

 

  (i) all Rent and other amounts which are or are expected to become due and
payable under the Lease prior to the payment date specified by Lessor; and

 

  (ii) an amount equal to the Mitigated Rent Amount; and

 

  (iii) an amount equal to Lessor’s reasonably anticipated Enforcement and
Remarketing Costs, Unwind Expenses and Aircraft Condition Damages; and

 

  (iv) such additional amount, if any, as may be necessary to place Lessor in
the same economic position as Lessor would have been in if Lessee had timely
performed each of its obligations under the Lease;

 

it being understood that, to the extent that any of the foregoing amounts
represents an estimate by Lessor of losses, damages, costs or expenses which
Lessor expects to incur, (y) Lessor shall adjust the amount thereof as needed to
reflect the actual amount of such losses, damages, costs or expenses incurred by
Lessor when substantially all of such amounts become known to Lessor, but Lessee
shall nevertheless be obligated to pay the amount demanded by Lessor (subject to
such subsequent adjustment), and (z) notwithstanding the amount specified in
such demand, Lessor shall be entitled to claim such other (and greater) amount
in any action against Lessee under the Lease; and/or

 

  (g) draw upon the Deposit or the Letter of Credit and apply such amounts to
any amounts owing to Lessor under the Lease and/or make demand against any
Guarantor for any or all of the foregoing.

 

In addition to the foregoing, Lessor shall be entitled to exercise such other
rights and remedies as may be available under applicable Law and Lessee shall be
liable for, and shall pay Lessor on demand interest on all unpaid amounts at the
Interest Rate, from the due date until the date of payment in full.

 

Lessee hereby agrees that, in the event of the return to or repossession by
Lessor of the Aircraft, the Airframe, an Engine or Part, any rights in any
warranty (express or implied) in respect thereof previously assigned to Lessee
or otherwise held by Lessee shall without further act, notice or writing be
assigned or reassigned to Lessor, if assignable.

 

No remedy referred to in this Section 13 is intended to be exclusive, but, to
the extent permissible under the Lease or under applicable Law, each shall be
cumulative and in addition to any other remedy referred to above or otherwise
available to Lessor at Law or in equity; and the exercise or beginning of
exercise by Lessor of any one or more of such remedies shall not preclude the
simultaneous or later exercise by Lessor of any or all of such other remedies;
provided, however, that nothing in this Section 13 shall be construed to permit
Lessor to obtain a duplicate recovery of any element of damages to which Lessor
is entitled. No express or implied waiver by Lessor of any Default or Event of
Default shall in any way be, or be construed to be, a waiver of any future or
subsequent Default or Event of Default.

 

- 56 -



--------------------------------------------------------------------------------

13.3 [Intentionally Omitted]

 

13.4 [Intentionally Omitted]

 

13.5 Power of Attorney

 

Lessee hereby appoints Lessor as the attorney-in-fact of Lessee, with full
authority in the place and stead of Lessee and in the name of Lessee or
otherwise, for the purpose of carrying out the provisions of the Lease and
taking any action and executing any instrument that Lessor may deem necessary or
advisable to accomplish the purposes of the Lease; provided, however, that
Lessor may only take action or execute instruments under this Section 13 after
an Event of Default has occurred and is continuing. Lessee hereby declares that
the foregoing powers are granted for valuable consideration, constitute powers
granted as security for the performance of the obligations of Lessee under the
Lease and are coupled with an interest and shall be irrevocable. Without
limiting the generality of the foregoing or any other rights of Lessor under the
Lease, upon the occurrence and during the continuation of an Event of Default,
Lessor shall have the sole and exclusive right and power to (i) settle,
compromise, compound, adjust or defend any actions, suits or proceedings
relating to or pertaining to the Aircraft, Airframe or any Engine, or the Lease
and (ii) make proof of loss, appear in and prosecute any action arising from any
policy or policies of insurance maintained pursuant to the Lease, and settle,
adjust or compromise any claims for loss, damage or destruction under, or take
any other action in respect of, any such policy or policies.

 

14. ASSIGNMENT

 

14.1 Lessee

 

OTHER THAN IN CONNECTION WITH A TRANSFER OR DISPOSITION IN COMPLIANCE WITH
SECTION 8.7(H), LESSEE, WITHOUT THE PRIOR WRITTEN CONSENT OF LESSOR, WILL NOT
ASSIGN, DELEGATE OR OTHERWISE TRANSFER (VOLUNTARILY, INVOLUNTARILY, BY OPERATION
OF LAW OR OTHERWISE) ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THE LEASE (INCLUDING
THE AIRCRAFT LEASE AGREEMENT OR THIS CTA), OR CREATE OR PERMIT TO EXIST ANY
SECURITY INTEREST (OTHER THAN PERMITTED LIENS) OVER ANY OF ITS RIGHTS UNDER THE
LEASE (INCLUDING THE AIRCRAFT LEASE AGREEMENT OR THIS CTA), AND ANY ATTEMPT TO
DO SO SHALL BE NULL AND VOID. The foregoing shall not be construed to prohibit a
Permitted Sub-Lease to a Permitted Sub-Lessee.

 

- 57 -



--------------------------------------------------------------------------------

14.2 Lessor

 

Lessee acknowledges and agrees that Lessor may, if applicable under the
Financing Documents, assign as security Lessor’s interest in the Lease and/or
the Aircraft (herein, a “Security Assignment”), provided that such Security
Assignment complies with the conditions set forth in Sections 14.3(a), 14.3(b),
14.3(c)(z), and 14.3(d).

 

Provided that Lessor complies with each condition set forth in Section 14.3
hereof, Lessor may assign, novate, delegate or otherwise transfer all or any of
its rights or obligations under the Lease or all or any of its right, title or
interest in and to the Aircraft (each a “Transfer”), including pursuant to:

 

  (a) a sale and leaseback; or

 

  (b) a novation or assignment of the Lease and/or a sale of the Aircraft
(including to a special purpose or securitization or monetization trust, fund,
limited liability company, corporation, partnership or other vehicle or in
connection with any other direct or indirect raising of capital).

 

In connection with any Transfer, Lessor and its assignee will enter into an
Assignment. Lessor will promptly notify Lessee in writing of any such Transfer
using a notice substantially in the form of Annex II to the Assignment, and
shall promptly notify Lessee of any Security Assignment. Lessee agrees, at
Lessor’s cost and expense, to execute and deliver as promptly as practicable in
connection with any such Transfer or Security Assignment such documents and
assurances (including in the case of a Transfer an acknowledgement of the
Transfer and representations as to the matters set forth in Annex II to the
Assignment) and to take such further action as Lessor may reasonably request to
establish or protect the rights and remedies created or intended to be created
in favor of the assignee in connection with any such Transfer or Security
Assignment. After any such Transfer or Security Assignment, the assignee shall
be entitled to be an Indemnitee and to such other rights under the Lease as
specified herein, and in the case of a Transfer, in the Assignment. Upon an
assignment or novation described in subsection (b) above, Lessor shall be
released from all obligations and liabilities under the Lease arising from and
after the effective time of such Transfer to the extent such obligations and
liabilities are expressly assumed in writing by such assignee, and the Lease,
including this CTA as in effect at that time and as incorporated in the Aircraft
Lease Agreement, shall be deemed applicable as between Lessee and such assignee
of the Lease and may be amended, supplemented or otherwise modified without the
consent of the transferor (if this CTA is applicable to any Transaction
Agreements or Other Agreements not so transferred, it shall remain in full force
and effect and may be amended, supplemented or otherwise modified without the
consent of the assignee). Notwithstanding any such Transfer, Lessor, Owner,
Financing Parties’ Representative and each other Indemnitee shall continue to be
entitled to indemnification under Section 10, and shall as and to the extent
otherwise provided herein continue to be named as an additional insured under
all Insurance referred to in Section 9 for a period of not less than two years
after such Transfer. The agreements, covenants, obligations and liabilities
contained in the Lease, including all obligations to pay Rent and indemnify each
Indemnitee, are made for the benefit of Lessor (and, in the case of Section 10,
each other Indemnitee) and its or their

 

- 58 -



--------------------------------------------------------------------------------

respective successors and assigns, notwithstanding the possibility that any such
Person was not originally a party to the Lease or may, at the time such
enforcement is sought, not be a party to the Lease.

 

14.3 Conditions

 

In connection with any Transfer or Security Assignment by Lessor:

 

  (a) Quiet Enjoyment: as a condition precedent to such Transfer or Security
Assignment becoming effective, Lessor will procure that the transferee or any
new owner of the Aircraft (except where such new owner is also the “Lessor”
under the Lease) or any new holder of a mortgage over the Aircraft or any holder
of an interest in the Aircraft or the Lease (by way of security or otherwise),
as the case may be, shall execute and deliver to Lessee a letter of quiet
enjoyment in respect of Lessee’s use and possession of the Aircraft in a form
substantially the same as to Section 7.1;

 

  (b) Costs: Lessor shall reimburse to Lessee its reasonable out-of-pocket
expenses (including reasonable legal fees and expenses) actually incurred in
connection with co-operating with Lessor, and otherwise performing its
obligations and exercising its rights, in relation to any such Transfer or
Security Assignment referred to in this Section 14, provided that such Transfer
or Security Assignment was not consummated in connection with the lawful
exercise by Lessor of its remedies hereunder after the occurrence and during the
continuance of an Event of Default;

 

  (c) Qualifications: Any transferee of Lessor’s interest in the Lease pursuant
to a transfer described in subsection (b) of Section 14.2, the effect of which
is to result in a release of Lessor from its obligations under the Lease, shall
meet each of the requirements set forth in the following clauses (x), (y) and
(z), and any assignee pursuant to a Security Assignment shall meet the
requirement set forth in the following clause (z): (x)(i) at the time of the
transfer have a tangible net worth (determined in accordance with GAAP) of at
least Fifteen Million Dollars ($15,000,000), or (ii) at the time of the transfer
be a Person with debt obligations having an investment grade rating of BBB- or
better by an equivalent rating of Standard & Poor’s Corporation or an equivalent
rating by Moody’s Investors Services, Inc. and Lessor’s payment obligations owed
to Lessee under the Lease (including Lessor’s payment obligations to other
Persons required to perform obligations owed to Lessee under the Lease) shall
rank at least pari passu with Lessor’s rated, unsecured debt obligations or, in
the absence of such rated obligations, all of Lessor’s unsecured, unsubordinated
debt obligations, or (iii) have its payment obligations under the Lease
absolutely and unconditionally guaranteed by such a Person described in the
foregoing section (i) or (ii), (y) be organized under the Laws of the United
States or any state thereof, or hold its interest through an owner trust or
other entity that qualifies for FAA registration of the Aircraft, and (z) not be
an airline or an Affiliate of an airline; and

 

  (d) No Increase In Lessee’s Indemnity or Payment Obligations: As a condition
to such Transfer or Security Assignment, the Transfer or Security Assignment
shall not in any material respect increase Lessee’s indemnity or other payment
obligations under

 

- 59 -



--------------------------------------------------------------------------------

     the Lease or diminish Lessee’s rights under the Lease (to be determined in
each case at the time of such Transfer or Security Assignment by applying all
applicable Laws as are in effect on the effective date of the Transfer or
Security Assignment or as have been enacted on or prior to the effective date of
the Transfer or Security Assignment and will take effect thereafter).

 

15. MISCELLANEOUS

 

15.1 Illegality

 

If it is or becomes unlawful in any applicable jurisdiction within the United
States, or any jurisdiction outside the United States, the Laws of which are
applicable to Lessor or the Aircraft due to the operations or business of Lessee
or any sublessee of the Aircraft, for Lessor to give effect to any of its
obligations as contemplated by the Lease or to continue the Lease, Lessor may by
notice in writing to Lessee terminate the leasing of the Aircraft, such
termination to take effect on the latest date (the “Effective Date”) on which
Lessor may continue such leasing and such obligations without being in breach of
applicable Laws or regulations, and Lessee will forthwith redeliver the Aircraft
to Lessor in accordance with Section 12. Without prejudice to the foregoing,
Lessor acting reasonably and in good faith will consult with Lessee up to the
Effective Date as to any steps that may be taken to restructure the transaction
to avoid such unlawfulness, but will be under no obligation to take any such
steps if doing so would diminish, in Lessor’s opinion (acting reasonably and in
good faith), any material right it may have under the Lease or incur any
unreimbursed or unindemnified additional obligation. Lessee shall reimburse
Lessor for Lessor’s reasonable out-of-pocket expenses incurred in connection
with entering into any such restructuring, including reasonable attorney’s fees,
unless the Law giving rise to the relevant illegality is a Law that would not be
generally applicable to a Person formed and based in the United States, but is
applicable to Lessor due to some status or activity of Lessor which is unrelated
to Lessee or the Lease.

 

15.2 Waivers, Remedies Cumulative

 

The rights of Lessor under the Lease may be exercised as often as necessary, are
cumulative and not exclusive of its rights under any Law; and may be waived only
in writing and specifically. The rights of Lessee under the Lease may be
exercised as often as necessary under the Lease. Lessee’s rights are exclusive
of Lessee’s rights under applicable Law as and to the extent provided in the
Lease, but are cumulative and not exclusive of any rights under applicable Law
that Lessee has not waived under the Lease. Lessee’s rights may be waived only
in writing and specifically. Delay by Lessor or Lessee in exercising, or
non-exercise of, any of their respective rights will not constitute a waiver of
that right.

 

- 60 -



--------------------------------------------------------------------------------

15.3 Delegation

 

Lessor may delegate to any Person (other than another airline which is a
competitor of Lessee or an Affiliate of such an airline) all or any of the
rights, powers or discretions vested in it by the Lease, and any such delegation
may be made upon such terms and conditions and subject to such regulations
(including power to sub-delegate) as Lessor in its absolute discretion thinks
fit subject to such Person being subject to the limitations and obligations of
Lessor in the exercise of any such rights, powers or discretions.

 

15.4 Severability

 

If a provision of the Lease is or becomes illegal, invalid or unenforceable in
any jurisdiction, that will not affect:

 

  (a) the legality, validity or enforceability in that jurisdiction of any other
provision of the Lease; or

 

  (b) the legality, validity or enforceability in any other jurisdiction of that
or any other provision of the Lease.

 

15.5 Remedy

 

If Lessee fails to comply with any provision of the Lease, Lessor may, without
being in any way obliged to do so or responsible for so doing and without
prejudice to the ability of Lessor to treat such non-compliance as a Default,
effect compliance on behalf of Lessee, whereupon Lessee shall become liable to
pay immediately any sums expended by Lessor together with all reasonable
out-of-pocket costs and expenses (including reasonable legal fees and expenses)
in connection with the non-compliance.

 

15.6 Time of Essence

 

The time stipulated in the Lease for performance by the Lessor of its
obligations under the Lease, for payments payable by Lessee and performance of
Lessee’s other obligations under the Lease, in each case, are of the essence of
the Lease.

 

15.7 Notices

 

All notices and other communications under, or in connection with, the Lease
will, unless otherwise stated, be given in writing by hand delivery, mail,
overnight courier service, facsimile or email. Any such notice or other
communication is deemed effectively given when received by the recipient (or if
receipt is refused by the intended recipient, when so refused).

 

The addresses, facsimile and telephone numbers and email addresses of Lessee and
Lessor are as set forth in the Aircraft Lease Agreement.

 

- 61 -



--------------------------------------------------------------------------------

15.8 Governing Law; Jurisdiction; WAIVER OF JURY TRIAL

 

  (a) PURSUANT TO AND IN ACCORDANCE WITH SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, THE PARTIES HERETO AGREE THAT THE LEASE IN ALL RESPECTS SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE GOVERNING LAW AS APPLIED
TO CONTRACTS TO BE PERFORMED WHOLLY WITHIN THE STATE OF NEW YORK (EXCLUSIVE OF
SECTION 7-101 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH IS INAPPLICABLE TO
THE LEASE). THE PARTIES AGREE THAT THE LEASE WAS DELIVERED IN THE STATE OF NEW
YORK.

 

Pursuant to and in accordance with Section 5-1402 of the New York General
Obligations Law, Lessee and Lessor each agree that the United States District
Court for the Southern District of New York and, subject to the right to remove
to the aforesaid United States District Court, any New York State court sitting
in the County of New York, New York, and all related appellate courts, are to
have non-exclusive jurisdiction to settle any disputes arising out of or
relating to the Lease and submits itself and its property to the non-exclusive
jurisdiction of the foregoing courts with respect to such dispute.

 

  (b) Each of Lessee and Lessor:

 

  (i) waives to the fullest extent permitted by Law any objection which it may
now or hereafter have to the courts referred to in Section 15.8(a) above on
grounds of inconvenient forum or otherwise as regards proceedings in connection
with the Lease;

 

  (ii) waives to the fullest extent permitted by Law any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to the Lease brought in the courts referred to in
Section 15.8(a); and

 

  (iii) agrees that a judgment or order of any court referred to in Section
15.8(a) in connection with the Lease is conclusive and binding on it and may be
enforced against it in the courts of any other jurisdiction.

 

  (c) Nothing in this Section 15.8 limits the right of either party to bring
proceedings against the other in connection with the Lease:

 

  (i) in any other court of competent jurisdiction; or

 

  (ii) concurrently in more than one jurisdiction.

 

  (d) Each of Lessee and Lessor irrevocably and unconditionally:

 

  (i)

agrees that if the other brings legal proceedings against it or its assets in
relation to the Lease no sovereign or other immunity from such legal

 

- 62 -



--------------------------------------------------------------------------------

     proceedings (which will be deemed to include suit, court jurisdiction,
attachment prior to judgment, attachment in aid of execution of a judgment,
other attachment, the obtaining of judgment, execution of a judgment or other
enforcement or legal process or remedy) will be claimed by or on behalf of
itself or with respect to its assets; and

 

  (ii) waives any such right of immunity which it or its assets now has or may
in the future acquire and agrees that the foregoing waiver shall have the
fullest extent permitted under the Foreign Sovereign Immunities Act of 1976 of
the United States and is intended to be irrevocable for the purposes of such
Act.

 

  (e) EACH OF LESSEE AND LESSOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY AND ALL RIGHTS TO A JURY TRIAL IN RESPECT OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THE LEASE OR ANY DEALINGS BETWEEN THEM RELATING TO
THE SUBJECT MATTER OF THE TRANSACTIONS CONTEMPLATED THEREBY OR THE LESSOR/LESSEE
RELATIONSHIP BEING ESTABLISHED, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS AND OTHER COMMON LAW AND STATUTORY CLAIMS.
EACH OF LESSOR AND LESSEE REPRESENTS AND WARRANTS THAT EACH HAS REVIEWED AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH ITS LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THE LEASE. IN
THE EVENT OF LITIGATION, THIS SECTION MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

 

15.9 Sole and Entire Agreement; True Lease; Section 1110

 

  (a) Entire Agreement: The Lease is the sole and entire agreement between
Lessor and Lessee in relation to the leasing of the Aircraft, and supersedes all
previous agreements in relation to that leasing. Any amendments to the Lease
must be made in writing and signed on behalf of Lessor and Lessee.

 

  (b) True Lease: The parties:

 

  (i) intend that the Lease constitute a “true lease”, and not a “security
interest” as defined in Section 1-201(37) of the UCC;

 

  (ii) intend that the Lease constitute a “true lease” for United States Federal
income tax purposes; and

 

  (iii) agree that the Lease confers only a leasehold interest on Lessee in and
to the Aircraft on and subject to the terms of the Lease, and no ownership or
other interest with respect to the Aircraft is provided to Lessee under the
Lease.

 

- 63 -



--------------------------------------------------------------------------------

       Lessee shall not file a tax return that is inconsistent with the
provisions of this Section 15.9(b).

 

  (c) Section 1110: Lessee acknowledges that Lessor would not have entered into
the Lease unless it had available to it the benefits of a lessor under Section
1110 of Title 11 of the U.S.C. Lessee covenants and agrees with Lessor that to
better ensure the availability of such benefits, Lessee shall support any
motion, petition or application filed by Lessor with any bankruptcy court having
jurisdiction over Lessee whereby Lessor seeks recovery of possession of the
Aircraft under and in accordance with said Section 1110 and shall not in any way
oppose such action by Lessor unless Lessee shall have complied with the
requirements of said Section 1110 to be fulfilled in order to entitle Lessee to
continued use and possession of the Aircraft under the Lease. In the event said
Section 1110 is amended, or if it is repealed and another statute is enacted in
lieu thereof, Lessor and Lessee agree to amend the Lease and take such other
action not inconsistent with the Lease as Lessor reasonably requests so as to
afford to Lessor the rights and benefits as such amended or substituted statute
confers upon owners and lessors of aircraft similarly situated to Lessor.

 

15.10 Beneficiaries

 

   The Lease shall be binding upon and inure to the benefit of Lessor, Lessee
and their permitted successors and assigns. All rights expressed to be granted
to each Indemnitee (other than Lessor) under the Lease are given to Lessor on
behalf of that Indemnitee, and each Indemnitee is an express third party
beneficiary thereof. Except for Lessor, GECAS, Financing Parties’
Representative, each Indemnitee and each Tax Indemnitee, no other Person shall
be a third party beneficiary of the Lease.

 

15.11 Counterparts

 

   The Lease (including the Aircraft Lease Agreement and this CTA) may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. To the
extent, if any, that the Lease constitutes chattel paper (as such term is
defined in the UCC as in effect in any applicable jurisdiction), no security
interest in the Lease may be created through the transfer or possession of any
counterpart other than the original counterpart, which shall be identified as
the counterpart designated as the “original” on the signature page of the
Aircraft Lease Agreement by Lessor.

 

15.12 Language

 

   All notices to be given under the Lease will be in English. All documents
delivered to Lessor pursuant to the Lease (including without limitation any
documents to be delivered pursuant to the Conditions Precedent) will be in
English, or if not in English, will be accompanied by a certified English
translation. If there is any inconsistency between the English version of the
Lease and any version in any other language, the English version will prevail.

 

- 64 -



--------------------------------------------------------------------------------

15.13 Survival

 

Lessee’s obligations under Section 3 of the applicable Part of Schedule 4, under
Sections 5.6, 5.7, 5.10, 5.11, 5.17, 5.21, 9.5, 10, 12, 13.2 and 15 and under
any other provision of the Lease providing for an obligation on the part of
Lessee to indemnify Lessor or any other Indemnitee shall survive the expiration
or any termination of the Lease and continue in full force and effect.

 

16. DISCLAIMERS AND WAIVERS

 

LESSOR AND LESSEE AGREE THAT THE DISCLAIMERS, WAIVERS AND CONFIRMATIONS SET
FORTH IN SECTIONS 16.1 THROUGH 16.4 BELOW SHALL APPLY AT ALL TIMES DURING THE
TERM. LESSEE’S ACCEPTANCE OF THE AIRCRAFT IN ACCORDANCE WITH SECTION 4.3 SHALL
BE CONCLUSIVE EVIDENCE, AS BETWEEN LESSOR AND LESSEE, THAT LESSEE HAS INSPECTED
AND ABSOLUTELY, UNCONDITIONALLY AND IRREVOCABLY ACCEPTED THE AIRCRAFT, THE
ENGINES AND EVERY PART THEREOF FOR ALL PURPOSES UNDER THE LEASE, BUT SUCH
ACCEPTANCE SHALL BE WITHOUT PREJUDICE TO LESSEE’S RIGHT TO ENFORCE LESSOR’S
PERFORMANCE OF ANY WRITTEN UNDERTAKING THAT LESSOR MAY MAKE CONTEMPORANEOUSLY
WITH SUCH ACCEPTANCE OR ANY RIGHT LESSEE MAY HAVE TO PURSUE AGAINST ANY THIRD
PARTY ANY CLAIM LESSEE MAY HAVE WITH RESPECT TO THE CONDITION OF THE AIRCRAFT,
THE ENGINES, ANY PART OR THE AIRCRAFT DOCUMENTS AND RECORDS.

 

16.1 Exclusion

 

THE AIRCRAFT IS LEASED AND DELIVERED UNDER THE LEASE “AS-IS, WHERE- IS,” AND
LESSEE AGREES AND ACKNOWLEDGES THAT:

 

  (a)

LESSOR WILL HAVE NO LIABILITY IN RELATION TO, AND LESSOR HAS NOT AND WILL NOT BE
DEEMED TO HAVE ACCEPTED, MADE OR GIVEN (WHETHER BY VIRTUE OF HAVING DONE OR
FAILED TO DO ANY ACT, OR HAVING ACQUIRED OR FAILED TO ACQUIRE ANY STATUS UNDER
OR IN RELATION TO THE LEASE OR OTHERWISE), ANY GUARANTEES, COVENANTS, WARRANTIES
OR REPRESENTATIONS, EXPRESS OR IMPLIED, WITH RESPECT TO, THE AIRCRAFT OR ANY
ENGINE OR PART OR ANY SERVICES PROVIDED BY LESSOR UNDER THE LEASE, INCLUDING
(BUT NOT LIMITED TO) THE TITLE, DESCRIPTION, AIRWORTHINESS, COMPLIANCE WITH
SPECIFICATIONS, OPERATION, MERCHANTABILITY, QUALITY, FREEDOM FROM INFRINGEMENT
OF PATENT, COPYRIGHT, TRADEMARK OR OTHER PROPRIETARY RIGHTS, FITNESS FOR ANY
PARTICULAR USE OR PURPOSE, VALUE,

 

- 65 -



--------------------------------------------------------------------------------

 

DURABILITY, DATE PROCESSING, CONDITION, OR DESIGN, OR AS TO THE QUALITY OF THE
MATERIAL OR WORKMANSHIP, THE ABSENCE OF LATENT OR OTHER DEFECTS, WHETHER OR NOT
DISCOVERABLE, OR AS TO ANY OTHER MATTER WHATSOEVER, EXPRESS OR IMPLIED
(INCLUDING ANY IMPLIED WARRANTY ARISING FROM A COURSE OF PERFORMANCE OR DEALING
OR USAGE OF TRADE) WITH RESPECT TO THE AIRCRAFT, ANY ENGINE OR ANY PART OR ANY
SERVICES PROVIDED BY LESSOR UNDER THE LEASE; AND

 

  (b) LESSOR SHALL NOT HAVE ANY OBLIGATION OR LIABILITY WHATSOEVER TO LESSEE
(WHETHER ARISING IN CONTRACT OR IN TORT, AND WHETHER ARISING BY REFERENCE TO
NEGLIGENCE, MISREPRESENTATION OR STRICT LIABILITY OF LESSOR OR OTHERWISE) FOR:

 

  (i) ANY LIABILITY, LOSS OR DAMAGE CAUSED OR ALLEGED TO BE CAUSED DIRECTLY OR
INDIRECTLY BY THE AIRCRAFT OR ANY ENGINE OR BY ANY INADEQUACY THEREOF OR
DEFICIENCY OR DEFECT THEREIN OR BY ANY OTHER CIRCUMSTANCE IN CONNECTION
THEREWITH (EXCEPT FOR DIRECT DAMAGES DUE TO LESSOR’S BREACH AS AND TO THE EXTENT
EXPRESSLY PROVIDED IN SECTION 4.4 OR 7.1 HEREOF);

 

  (ii) THE USE, OPERATION OR PERFORMANCE OF THE AIRCRAFT OR ANY RISKS RELATING
THERETO;

 

  (iii) ANY INTERRUPTION OF SERVICE, LOSS OF BUSINESS OR ANTICIPATED PROFITS OR
ANY OTHER DIRECT (EXCEPT FOR DIRECT DAMAGES DUE TO LESSOR’S BREACH AS AND TO THE
EXTENT EXPRESSLY PROVIDED IN SECTION 4.4 OR 7.1 HEREOF), INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL LOSS OR DAMAGE; OR

 

  (iv) THE DELIVERY, OPERATION, SERVICING, MAINTENANCE, REPAIR, IMPROVEMENT OR
REPLACEMENT OF THE AIRCRAFT, ANY ENGINE OR ANY PART.

 

16.2 Waiver

 

EXCEPT FOR CONDITIONS, WARRANTIES OR RIGHTS EXPRESSLY PROVIDED IN THE LEASE,
LESSEE HEREBY WAIVES, AS BETWEEN ITSELF AND LESSOR, ALL ITS RIGHTS IN RESPECT OF
ANY CONDITION, WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, ON THE PART OF
LESSOR AND ALL CLAIMS AGAINST LESSOR HOWSOEVER AND WHENEVER ARISING AT ANY TIME
IN RESPECT OF OR OUT OF ANY OF THE MATTERS REFERRED TO IN SECTION 16.1.

 

- 66 -



--------------------------------------------------------------------------------

16.3 Disclaimer of Consequential Damages

 

LESSEE AGREES THAT IT SHALL NOT BE ENTITLED TO RECOVER, AND HEREBY DISCLAIMS AND
WAIVES ANY RIGHT THAT IT MAY OTHERWISE HAVE TO RECOVER, FOR INTERRUPTION OF
SERVICE, LOSS OF BUSINESS, LOST PROFITS OR REVENUES OR CONSEQUENTIAL DAMAGES (AS
DEFINED IN SECTION 2A-520 OF THE UCC OR OTHERWISE) OR ANY SPECIAL OR INCIDENTAL
OR INDIRECT DAMAGES AS A RESULT OF ANY BREACH OR ALLEGED BREACH BY LESSOR OF ANY
OF THE AGREEMENTS, REPRESENTATIONS OR WARRANTIES OF LESSOR CONTAINED IN THE
LEASE (INCLUDING A BREACH BY LESSOR UNDER SECTION 4.4 OR SECTION 7.1).

 

16.4 Confirmation

 

LESSEE CONFIRMS THAT IT IS FULLY AWARE OF THE PROVISIONS OF THIS SECTION 16 AND
ACKNOWLEDGES THAT RENT AND OTHER AMOUNTS PAYABLE UNDER THE LEASE HAVE BEEN
CALCULATED BASED ON ITS PROVISIONS.

 

17. BROKERS AND OTHER THIRD PARTIES

 

17.1 No Brokers

 

Each of the parties hereby represents and warrants to the other that it has not
paid, agreed to pay or caused to be paid directly or indirectly in any form, any
commission, percentage, contingent fee, brokerage or other similar payments of
any kind, in connection with the establishment or operation of the Lease, to any
Person (other than fees payable to legal advisers or portfolio services).

 

17.2 Indemnity

 

Each party agrees to indemnify and hold the other harmless from and against any
and all claims, suits, damages, costs and expenses (including, reasonable legal
fees and expenses) asserted by any agent, broker or other third party for any
commission or compensation of any nature whatsoever based upon the Lease or the
Aircraft, if such claim, suit, damage, cost or expense arises out of any breach
by the indemnifying party, its employees or agents of Section 17.1.

 

- 67 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Common Terms Agreement
on the date shown at the beginning of the document.

 

LESSOR:

 

AVIATION FINANCIAL SERVICES INC. By:   /s/ Charles H. Meyer  

--------------------------------------------------------------------------------

Name:

  Charles H. Meyer

Title:

  Vice President

 

LESSEE:

 

AIRTRAN AIRWAYS, INC. By:   /s/ Richard P. Magurno  

--------------------------------------------------------------------------------

Name:

  Richard P. Magurno

Title:

  Sr. Vice President, General Counsel & Secretary

 

- S -



--------------------------------------------------------------------------------

SCHEDULE 1

DEFINITIONS

 

The following words and expressions have the respective meanings set forth
below:

 

Act means the Federal Aviation Act of 1958, as amended, and as recodified in
Title 49 of the U.S.C. pursuant to Public Law 103-272, or any similar
legislation of the United States as enacted in substitution or replacement
thereof.

 

AD Compliance Period has the meaning given in the Aircraft Lease Agreement.

 

Affiliate means as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person. For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote 50% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

 

After-Tax Basis means in the case of any amount payable on an “After-Tax Basis”
to or for the benefit of any Person (including any amount payable pursuant to
this definition), that the total amount otherwise payable will be increased so
that, after deduction of the net amount of all Taxes required to be paid by such
Person with respect to the receipt or accrual by it of such amount (whether such
Taxes are payable in the year in which such amount is received or accrued or in
one or more subsequent years), taking into account all related Tax credits and
deductions (whether such Tax credits and deductions are used in the year in
which such amount is received or accrued or in one or more subsequent years),
the Person entitled to the payment will actually receive the amount otherwise
required to be paid.

 

Agreed Value has the meaning given in the Aircraft Lease Agreement.

 

Air Authority means the FAA.

 

Aircraft has the meaning given in the Aircraft Lease Agreement

 

Aircraft Documents and Records means the documents, data and records identified
in the list attached to the Certificate of Acceptance, and any other documents
and records required to be maintained by Lessee in connection with Lessee’s
obligations under Section 8.8, and all additions, renewals, revisions and
replacements from time to time made to any of the foregoing in accordance with
the Lease.

 

Aircraft Lease Agreement means an aircraft lease agreement entered or to be
entered into between Lessor and Lessee.

 

Airframe means the Aircraft, excluding the Engines and Aircraft Documents and
Records.

 

Airframe Structural Check has the meaning given in the Aircraft Lease Agreement.

 

1-1



--------------------------------------------------------------------------------

Airframe Supplemental Rent has the meaning given in the Aircraft Lease
Agreement.

 

Airworthiness Directive means an airworthiness directive issued by the Air
Authority and any service bulletin designated by the State of Design or the Air
Authority as “mandatory”.

 

Annual Supplemental Rent Adjustment has the meaning given in the Aircraft Lease
Agreement.

 

Appraisal Procedure means the following procedure for determining the “fair
market rental value” of the Aircraft pursuant to Section 13 of the CTA: (a)
Lessor shall select an independent, qualified aircraft appraiser in its sole and
absolute discretion who shall make a determination of “fair market rental value”
of the Aircraft; and (b) the reasonable fees and expenses of such appraiser
shall be paid by Lessee. “Fair market rental value” shall mean the value
determined by an appraisal completed on an “as-is” and “where-is” basis.

 

APU means the auxiliary power unit installed on the Aircraft on the Delivery
Date and any replacement auxiliary power unit installed on the Aircraft and
title to which is transferred to Owner in accordance with the Lease.

 

APU Supplemental Rent has the meaning given in the Aircraft Lease Agreement.

 

Assumed Ratio has the meaning given in the Aircraft Lease Agreement.

 

Assumed Utilization has the meaning given in the Aircraft Lease Agreement.

 

Assumed Utilization Adjustment Threshold has the meaning given in the Aircraft
Lease Agreement.

 

Assignment means the Assignment, Assumption and Release Agreement to be entered
into between Lessor and the assignee named therein in connection with a Transfer
in compliance with Section 14.2 of the CTA, in substantially the form of
Schedule 13.

 

Business Day means any day other than a Saturday, Sunday or other day on which
banking institutions in New York, New York or Orlando, Florida are authorized or
required by Law to be closed.

 

“C” Check means a “C” check in accordance with the Lessee’s Maintenance Program
(and the Manufacturer’s Maintenance Planning Document, to the extent Lessee’s
Maintenance Program does not conform to the requirements of the Manufacturer’s
Maintenance Planning Document) in effect on the relevant date.

 

Certificate of Acceptance means a certificate of acceptance in the form of
Schedule 5.

 

Certificated Air Carrier means any Person (except the United States Government)
that is a “citizen of the United States of America” (as defined in Section 40102
of Title 49 of the U.S.C.) and holding a Certificate of Public Convenience and
Necessity issued under Section 41102 of

 

1-2



--------------------------------------------------------------------------------

Title 49 of U.S.C. by the Department of Transportation or any predecessor or
successor agency thereto, and an air carrier operating certificate issued
pursuant to Chapter 447 of Title 49 of U.S.C. or, in the event such certificates
shall no longer be applicable, any Person (except the United States Government)
that is a citizen of the United States (as defined in Section 40102 of Title 49
of the U.S.C.) and legally engaged in the business of transporting for hire
passengers or cargo by air predominantly to, from or between points within the
United States of America, and, in either event, operating commercial jet
aircraft capable of carrying ten or more individuals or 6,000 pounds or more of
cargo, which also is certificated so as to entitle Lessor, as a lessor, to the
benefits of Section 1110 of Title 11 of U.S.C. with respect to the Aircraft
assuming such benefits are then available to lessors under Law.

 

Common Terms Agreement or CTA has the meaning given in the heading hereof.

 

Conditions Precedent means the conditions specified in Schedule 3.

 

CSO means Cycles since overhaul.

 

Cycle means one take-off and landing of the Aircraft.

 

Damage Notification Threshold has the meaning given in the Aircraft Lease
Agreement.

 

Deductible Amount has the meaning given in the Aircraft Lease Agreement.

 

Default means any Event of Default or any event or circumstance that, with the
giving of notice and/or lapse of time and/or determination of materiality and/or
fulfillment of any other condition, would constitute an Event of Default.

 

Defect means any defect, discrepancy or non-conformity with the Delivery
Condition Requirements notified by Lessee to Lessor during the Pre-Delivery
Procedure.

 

Delivery means delivery of the Aircraft by Lessor to Lessee under the Lease.

 

Delivery Condition Requirements has the meaning given in the Aircraft Lease
Agreement.

 

Delivery Date means the date on which Delivery occurs.

 

Delivery Location has the meaning given in the Aircraft Lease Agreement.

 

Deposit has the meaning given in the Aircraft Lease Agreement.

 

Discount Rate has the meaning given in the Aircraft Lease Agreement.

 

Dollars and $ means the lawful currency of the United States of America.

 

Early Termination Date, if applicable, has the meaning given in the Aircraft
Lease Agreement.

 

1-3



--------------------------------------------------------------------------------

Engine means, whether or not installed on the Aircraft:

 

(a) each engine of the manufacture and model specified in the Aircraft Lease
Agreement for the Aircraft which Lessor offers to Lessee for delivery with the
Airframe on the Delivery Date, such engines being described as to serial numbers
on the Certificate of Acceptance; and

 

(b) any Replacement Engine, with effect from the time when title thereto has
passed to Owner in accordance with the Lease;

 

and in each case includes all modules and Parts from time to time belonging to
or installed in that engine but excludes any properly replaced engine, title to
which should have passed to Lessee pursuant to the Lease.

 

Engine Agreed Value has the meaning given in the Aircraft Lease Agreement.

 

Engine Cycle means operation of an engine on an aircraft from and including a
take-off to and including the landing of that aircraft.

 

Engine Event of Loss means the occurrence, with respect to the Engine only,
whether or not installed on the Airframe, of any of those events described in
the definition of Event of Loss.

 

Engine Flight Hour means each hour or part thereof an Engine is operated,
elapsing from the moment the wheels of an aircraft on which such Engine is
installed leave the ground until the wheels of such aircraft next touch the
ground.

 

Engine LLP Replacement has the meaning given in Section 7.2(b).

 

Engine LLP Supplemental Rent has the meaning given in the Aircraft Lease
Agreement.

 

Engine Refurbishment has the meaning given in the Aircraft Lease Agreement.

 

Engine Supplemental Rent has the meaning given in the Aircraft Lease Agreement.

 

Engine Thrust Setting has the meaning given in the Aircraft Lease Agreement.

 

Equipment Change has the meaning given in Section 8.12.

 

ERISA means the Employee Retirement Income Security Act of 1974, as amended.

 

Event of Default means any event or condition specified in Schedule 9.

 

Event of Loss means with respect to the Aircraft (including for the purposes of
this definition the Airframe):

 

(a) the actual or constructive, compromised, arranged or agreed total loss of
the Aircraft; or

 

1-4



--------------------------------------------------------------------------------

(b) the Aircraft being destroyed, damaged beyond economic repair or permanently
rendered unfit for normal use by Lessee; or

 

(c) the Aircraft being condemned, confiscated or requisitioned for title, or
title to the Aircraft being otherwise compulsorily acquired by the government of
the State of Registry or any other Government Entity, in each case for more than
ninety (90) days; or

 

(d) the Aircraft disappearing, being hijacked, stolen, detained, seized or
requisitioned for use or hire for the lesser of (i) a period of more than ninety
(90) days or (ii) a period equal to or exceeding the remaining balance of the
Term; or

 

(e) as a result of any rule, regulation, order or other action by the Air
Authority, the use of the Aircraft by Lessee or any sublessee or Permitted
Sub-Lessee shall have been prohibited for a period of one hundred eighty (180)
days, unless Lessee or a sublessee or Permitted Sub-Lessee is diligently
attempting to remove the cause of such prohibition, in which case the period
shall be extended to three hundred sixty-five (365) days. Notwithstanding the
preceding clause (d), requisition for use by the United States government shall
not be deemed an Event of Loss unless it extends beyond the Expiry Date.

 

Expiry Date means the Scheduled Expiry Date or, if extended pursuant to the
Lease, the Extended Expiry Date, or, if reduced pursuant to the Lease, the Early
Termination Date, or, if earlier than any of the foregoing, (i) the date when
Lessor acting in accordance with the provisions of the Lease, terminates the
leasing of the Aircraft to Lessee under the Lease, or (ii) subject to the
provisions of Section 11.1 and 11.2, the date when Lessor receives the Agreed
Value together with any other amounts then due and unpaid under the Lease and
the Other Agreements following an Event of Loss; provided that if the Term is
extended pursuant to Section 12.2, the Expiry Date shall be extended to the date
to which the Term is extended pursuant to Section 12.2.

 

Extended Expiry Date, if applicable, has the meaning given in the Aircraft Lease
Agreement.

 

FAA means the Federal Aviation Administration of the United States of America
and any successor thereof.

 

FAR means the Federal Aviation Regulations set forth in Title 14 of the United
States Code of Federal Regulations, as amended and modified from time to time.

 

Final Delivery Date has the meaning given in the Aircraft Lease Agreement.

 

Final Inspection has the meaning given in Section 1.1 of Schedule 6.

 

Financial Indebtedness means any indebtedness in respect of:

 

(a) moneys borrowed or raised;

 

(b) any liability under any debenture, bond, note, loan stock, acceptance,
documentary credit or other security;

 

(c) the acquisition cost of any asset to the extent payable before or after the
time of acquisition or possession (exclusive of trade payables); or

 

 

1-5



--------------------------------------------------------------------------------

(d) any guarantee, indemnity or similar assurance against financial loss of any
Person in respect of amounts referenced in clauses (a), (b) and (c) above.

 

Financial Information means:

 

(a) if requested by Lessor, the consolidated management accounts of each of
Lessee and Guarantor (in Dollars, and comprising a balance sheet and profit and
loss statement and cash flow statements, as well as operational statistics for
available seat miles, revenue passenger miles and total passengers) in English
prepared for the most recent previous fiscal quarter certified by a qualified
financial officer of each of Lessee and Guarantor as fairly presenting its
financial condition and results of operation in accordance with GAAP (subject to
year-end adjustments); and

 

(b) as soon as published but not in any event later than 120 days after the last
day of each fiscal year of each of Lessee and Guarantor, the audited
consolidated financial statements of each of Lessee and Guarantor (consisting of
a balance sheet and statements of operations and of retained earnings and cash
flows), prepared for the fiscal year then most recently ended certified by the
independent auditors of each of Lessee and Guarantor without qualification.

 

Financing Documents means any mortgage, lease assignment, loan agreement,
conditional sale agreement, head lease or any other documents entered into by
Lessor or Owner with any Financing Party in connection with Lessor’s or Owner’s
financing of the Aircraft.

 

Financing Parties means any Person or Persons from time to time notified by
Lessor to Lessee as providing finance, or participating in a transaction
providing finance, to Lessor or Owner in respect of its acquisition, ownership
or leasing of the Aircraft, whether by way of loan, superior lease or otherwise.

 

Financing Parties’ Representative means any one or more Financing Parties from
time to time notified to Lessee as being the Financing Parties’ Representative.

 

Financing Statements means Uniform Commercial Code Financing Statements in
respect of the Lease and the Aircraft and Engines leased thereunder prepared in
a form acceptable for filing with the applicable Government Entities in the
State of Incorporation.

 

Flight Hour means each hour or part thereof elapsing from the moment the wheels
of the Aircraft leave the ground on take off until the wheels of the Aircraft
next touch the ground.

 

FOD means foreign object damage.

 

GAAP means generally accepted accounting principles in the United States.

 

GE Capital means General Electric Capital Corporation.

 

GECAS means either or both of GE Capital Aviation Services, Limited and GE
Capital Aviation Services, Inc.

 

1-6



--------------------------------------------------------------------------------

Geneva Convention means the Convention for the International Recognition of
Rights in Aircraft, signed (ad referendum) at Geneva, Switzerland, on June 19,
1948, and amended from time to time, but excluding the terms of any adhesion
thereto or ratification thereof containing reservations to which the United
States of America does not accede.

 

Governing Law means the Laws of the State of New York, United States of America,
as applied to contracts to be performed wholly within the State of New York
(exclusive of Section 7-101 of the New York General Obligations Law which is
inapplicable to this CTA).

 

Government Entity means:

 

(a) any national government, political subdivision thereof, or local
jurisdiction therein;

 

(b) any instrumentality, board, commission, court, or agency of any of the
above, however constituted; and

 

(c) any association, organization, or institution of which any of the above is a
member or to whose jurisdiction any thereof is subject or in whose activities
any of the above is a participant.

 

Guarantee means, if applicable, a guarantee in the form of Schedule 10 from
Guarantor if such guarantee is required by the Aircraft Lease Agreement; and
references to the Guarantee include references to any replacement or re-issued
guarantee.

 

Guarantor means, if applicable, the Person identified as such in the Aircraft
Lease Agreement.

 

Habitual Base has the meaning given in the Aircraft Lease Agreement.

 

Indemnitee has the meaning given in the Aircraft Lease Agreement.

 

Insurance means insurance in respect of the Aircraft required by Section 9 and
Schedule 7.

 

Interest Rate has the meaning given in the Aircraft Lease Agreement.

 

Landing Gear means the landing gear assembly of the Aircraft excluding any
rotable components.

 

Landing Gear Supplemental Rent has the meaning given in the Aircraft Lease
Agreement.

 

Law means and includes (a) any statute, decree, constitution, regulation, order,
judgment or other legally binding directive of any Government Entity; (b) any
treaty, pact, compact or other agreement to which any Government Entity is a
signatory or party; (c) any legally binding judicial or administrative
interpretation or application of any Law described in (a) or (b) above by a
court or administrative agency of competent jurisdiction; and (d) any amendment
or revision of any Law described in (a), (b) or (c) above.

 

LC Amount has the meaning given in the Aircraft Lease Agreement.

 

Lease has the meaning given in the Aircraft Lease Agreement.

 

1-7



--------------------------------------------------------------------------------

Lease Supplement means any Lease Supplement executed and delivered with respect
to the Lease.

 

Lease Supplement No. 1 means a Lease Supplement No. 1 substantially in the form
of Schedule 14.

 

Lessee means the Person named as Lessee in the applicable Aircraft Lease
Agreement.

 

Lessee Affiliate means any Subsidiary or other Affiliate for the time being of
Lessee.

 

Lessee Conditions Precedent means the conditions specified in Part B of Schedule
3.

 

Lessee’s Maintenance Program means the Maintenance Program, as at the date of
the Aircraft Lease Agreement, specifically approved by the Air Authority for
Lessee’s maintenance of the Aircraft and as the same may thereafter be modified
from time to time by Lessee in accordance with the rules and regulations of the
Air Authority.

 

Lessor means the Person named as Lessor in the Aircraft Lease Agreement.

 

Lessor Conditions Precedent means the conditions specified in Part A of Schedule
3.

 

Lessor Lien means any Security Interest whatsoever from time to time created by
Lessor or Owner in connection with the financing of the Aircraft and any other
Security Interest in the Aircraft which results from acts of or claims against
Lessor or Owner (or any Person claiming by, through or under Lessor) not related
to the transactions contemplated by or permitted under the Lease.

 

Lessor/Owner Tax Jurisdiction has the meaning given in the Aircraft Lease
Agreement.

 

Lessor Taxes means Taxes for which Lessee is not obligated to indemnify Lessor
and/or Owner and/or a Financing Party as provided in Section 5.7(c).

 

Letter of Credit means any letter of credit issued in relation to the Lease
pursuant to Section 5.14 and any replacement or renewal of that letter of
credit.

 

Losses means any and all reasonable costs and expenses (including any and all
reasonable legal fees and expenses and the fees and expenses of other
professional advisers), claims, proceedings, losses, liabilities, obligations,
damages (whether direct, indirect, special, incidental or consequential), suits,
judgments, fees, penalties or fines (whether criminal or civil) of any kind or
nature whatsoever, including any of the foregoing arising or imposed with or
without any Indemnitee’s fault or negligence, whether passive or active or under
the doctrine of strict liability.

 

Maintenance Contributions means, as and if applicable, all amounts payable by
Lessor pursuant to Section 7.2.

 

1-8



--------------------------------------------------------------------------------

Maintenance Performer means such Person as is approved by the FAA to perform
maintenance and/or modification services on commercial aircraft and/or
commercial aircraft engines, which Person shall have recognized standing and
experience, suitable facilities and equipment to perform such services on
aircraft and/or engines of the same or improved model as the Aircraft or, in the
case of engines, the Engines.

 

Maintenance Program means an Air Authority approved maintenance program for the
Aircraft in accordance with the Manufacturer’s and/or the OEM’s specifications,
requirements, service bulletins, planning documents, maintenance manuals and
documents and encompassing scheduled maintenance (including block maintenance),
condition-monitored maintenance, and/or on-condition maintenance of Airframe,
Engines and Parts, including servicing, testing, preventive maintenance,
repairs, structural inspections, system checks, overhauls, approved
modifications, service bulletins, engineering orders, airworthiness directives,
corrosion control, inspections and treatments.

 

Major Checks means any C check, multiple C check or heavier check (including
structural inspections and CPCP) recommended for commercial aircraft of the same
model as the Aircraft by its manufacturer (however denominated) as set out in
the Lessee’s Maintenance Program.

 

Major Maintenance Program Revision means a change from an MSG-2 to an MSG-3
program, a change from a block to a phased program and any other major change to
Lessee’s Maintenance Program of a similar nature.

 

Manufacturer has the meaning given in the Aircraft Lease Agreement.

 

Manufacturer’s Maintenance Planning Document means the recommended maintenance
program for the Aircraft issued by the Manufacturer as in effect at the time of
any applicable determination.

 

Minimum APU Limit has the meaning given in the Aircraft Lease Agreement.

 

Minimum Component Calendar Life has the meaning given in the Aircraft Lease
Agreement.

 

Minimum Component Cycles has the meaning given in the Aircraft Lease Agreement.

 

Minimum Component Flight Hours has the meaning given in the Aircraft Lease
Agreement.

 

Minimum Engine Cycles has the meaning given in the Aircraft Lease Agreement.

 

Minimum Engine LLP Cycles has the meaning given in the Aircraft Lease Agreement.

 

Minimum Engine Flight Hours has the meaning given in the Aircraft Lease
Agreement.

 

Minimum Landing Gear Calendar Time has the meaning given in the Aircraft Lease
Agreement.

 

1-9



--------------------------------------------------------------------------------

Minimum Landing Gear Cycles has the meaning given in the Aircraft Lease
Agreement.

 

Minimum Landing Gear Flight Hours has the meaning given in the Aircraft Lease
Agreement.

 

Minimum Liability Coverage has the meaning given in the Aircraft Lease
Agreement.

 

Nameplate Inscription means the inscription to be included on the Nameplates as
requested by Lessor from time to time.

 

Nameplates means the fireproof plates to be installed on the Aircraft in
accordance with Section 8.6(a).

 

OEM means, in relation to any Part, the original equipment manufacturer of such
Part.

 

Other Agreements means any lease, financing or purchase agreement in respect of
aircraft or engines, or any maintenance cost per hour agreement or spare parts
related lease or financing agreement from time to time entered into between
Owner (or any Affiliate of Owner) and/or Lessor (or any Affiliate of Lessor), on
the one hand, and Lessee (or any Lessee Affiliate), on the other hand.

 

Owner has the meaning given in the Aircraft Lease Agreement.

 

Part means, whether or not installed on the Aircraft:

 

(a) any module, component, furnishing or equipment (other than a complete Engine
or engine) incorporated or installed in or attached to or furnished with the
Aircraft on the Delivery Date or thereafter if paid for or otherwise provided by
or on behalf of Lessor; and

 

(b) any other module, component, furnishing or equipment (other than a complete
Engine or engine), with effect from the time when title thereto has passed to
Owner pursuant to the Lease;

 

but excludes any such items title to which has passed to Lessee pursuant to the
Lease.

 

Part 36 or FAR Part 36 means Part 36 of the FAR, as amended or modified from
time to time.

 

Part 121 or FAR Part 121 means Part 121 of the FAR, as amended or modified from
time to time.

 

Permitted Lien means:

 

(a) any lien for Taxes not assessed or, if assessed, not yet due and payable, or
being diligently contested in good faith by appropriate proceedings;

 

1-10



--------------------------------------------------------------------------------

(b) any lien of a repairer, mechanic, hangar-keeper or other similar lien
arising in the ordinary course of business by operation of Law in respect of
obligations which are not overdue or are being diligently contested in good
faith by appropriate proceedings;

 

(c) any Lessor Lien; and

 

(d) the rights of others under any sub-lease or arrangements to the extent
expressly permitted under Section 8.4.

 

but only if (in the case of both (a) and (b)) (i) adequate reserves have been
provided by Lessee for the payment of such Taxes or obligations; and (ii) such
proceedings, or the continued existence of the lien, do not give rise to any
material risk of any sale, forfeiture or other loss of the Aircraft or any
interest therein or any risk of criminal liability on the part of Lessor or
Owner.

 

Permitted Sub-Lease means any sub-lease of the Aircraft to a Permitted
Sub-Lessee which meets all of the conditions specified in Section 8.4(b).

 

Permitted Sub-Lessee means (a) a Certificated Air Carrier that (1) is paying its
debts as they become due, (2) is not subject to any bankruptcy, insolvency or
similar proceedings, and has not announced that any such proceedings are under
consideration, and (3) is not in default in any material obligations owing to
Lessor or any Lessor Affiliate, and (4) has no pending request for, and is not
in discussions with Lessor or a Lessor Affiliate concerning, a rescheduling of
rent or other payment obligations to Lessor or any Lessor Affiliate, and (b) any
Person as to which Lessor given its prior written consent in accordance with
Section 8.4(a)(i).

 

Person means any individual person, any form of corporate or business
association, trust, Government Entity, or organization or association of which
any of the above is a member or a participant.

 

Pre-Approved Bank has the meaning given in the Aircraft Lease Agreement.

 

Pre-Delivery Procedure means the procedure leading to Delivery as specified in
Schedule 4.

 

Purchase Price has the meaning given in the Aircraft Lease Agreement.

 

Redelivery Check has the meaning given in the Aircraft Lease Agreement.

 

Redelivery Location has the meaning given in the Aircraft Lease Agreement.

 

Regulations means, in the case of Lessee, any Law or regulation, or any official
directive, recommendation or mandatory requirement having the force of law or
any material contractual undertaking, or airworthiness requirements or
limitations which applies to Lessee or the Aircraft and, in the case of Lessor,
any Law or regulation, or any official directive or recommendation or mandatory
requirement which applies to Lessor, Owner, Financing Parties’ Representative or
GECAS.

 

1-11



--------------------------------------------------------------------------------

Rent means all amounts payable pursuant to Section 5.3.

 

Rental Period means each period ascertained in accordance with Section 5.2.

 

Rent Commencement Date means the date on which Lessor tenders the Aircraft for
Delivery to Lessee under and in accordance with Sections 3.1 and 4.3(a), or
under and in accordance with Section 4.1(b)(ii).

 

Rent Date means the first day of each Rental Period.

 

Replacement Engine means an “Engine” that has duly replaced an “Engine” in
accordance with the requirements of Section 8.11(b).

 

Required EGT Margin has the meaning given in the Aircraft Lease Agreement.

 

Required LC Expiry Date means the date being thirty-one (31) days after the
Expiry Date.

 

Return Occasion means the date on which the Aircraft is redelivered to Lessor in
accordance with Section 12.

 

Scheduled Delivery Date means the date specified therefore in the Aircraft Lease
Agreement or, if no such date is specified, the date notified by Lessor pursuant
to and in accordance with Section 4.1(a).

 

Scheduled Delivery Month means the month specified therefore in the Aircraft
Lease Agreement, if such month is so specified.

 

Scheduled Expiry Date has the meaning given in the Aircraft Lease Agreement.

 

Security Assignment has the meaning given in Section 14.2.

 

Security Interest means any mortgage, chattel mortgage, security interest,
charge, pledge, lien, conditional sale agreement, title retention agreement,
equipment trust agreement, encumbrance, assignment, hypothecation, right of
detention or any other agreement or arrangement having the effect of conferring
security.

 

Significant Default means (a) any Default which, with the giving of notice
and/or lapse of time, would constitute any of the Events of Default referred to
in paragraphs (a), (d), (e) or (h) or clause (i) of paragraph (j) of Schedule 9,
or (b) the failure at the relevant time of any Guarantee required pursuant to
Section 5.15 hereof to remain, in any material respect, in full force and
effect.

 

SRM has the meaning given in the introductory paragraph to Schedule 6.

 

State of Design means the state having jurisdiction over the Person responsible
for the type design of the Aircraft or any Engine or Part.

 

1-12



--------------------------------------------------------------------------------

State of Incorporation means the state of organization of Lessee as identified
in the heading of the Aircraft Lease Agreement.

 

State of Registry has the meaning given in the Aircraft Lease Agreement.

 

Subsidiary means:

 

(a) in relation to any reference to financial statements, any Person whose
financial statements are consolidated with the accounts of Lessee in accordance
with GAAP; or

 

(b) for any other purpose, an entity from time to time of which another has
direct or indirect control or owns directly or indirectly more than fifty
percent (50%) of the voting share capital.

 

Supplemental Rent has the meaning given in the Aircraft Lease Agreement.

 

Taxes means any and all present and future taxes, duties, withholdings, levies,
assessments, imposts, fees and other governmental charges of all kinds
(including without limitation any value added or similar tax and any stamp,
documentary, license, registration or similar fees or tax), imposed by a
Government Entity, together with any penalties, fines, surcharges and interest
thereon and any additions thereto.

 

Tax Indemnitee has the meaning given in the Aircraft Lease Agreement.

 

Transaction Agreements means each of the twenty-four (24) Aircraft Leases dated
the date hereof, each Guarantee relating to one or more Aircraft Leases, each of
the six (6) engine lease agreements dated the date hereof between AirTran, as
lessee, and AFSI, as lessor, each guarantee dated the date hereof and issued by
the Guarantor with respect to each of such engine lease agreements, that certain
Master Engine Sale and Lease Agreement dated the date hereof between AirTran, as
seller, and AFSI, as buyer, and each of those two (2) certain Aircraft Sale and
Lease Agreements dated the date hereof between AirTran, as seller, and an
Affiliate of AFSI, as buyer.

 

Technical Report means a monthly report of the Flight Hours, Cycles, Engine
Flight Hours and Engine Cycles operated by the Airframe and Engines in respect
of each calendar month in the form reasonably required by Lessor.

 

Term means the period commencing on the Delivery Date and ending on the Expiry
Date.

 

Transfer has the meaning set forth in Section 14.2.

 

TSO means time (in Flight Hours) since overhaul.

 

UCC means the Uniform Commercial Code as in effect in the State of New York.

 

Unforeseen Event means any of the following events not occasioned by the willful
misconduct or intentional breach of Lessor, Owner or an Affiliate of either
(excluding for this purpose any such Affiliate in its capacity as a manufacturer
or service provider) and arising from any cause

 

1-13



--------------------------------------------------------------------------------

beyond the reasonable control of Lessor, Owner or an Affiliate thereof
(excluding for this purpose any such Affiliate in its capacity as a manufacturer
or service provider), including without limitation:

 

(a) war, civil disturbance or act of any Government Entity;

 

(b) natural disaster or any other act of God;

 

(c) any Law of, or any allocation or other action by, a Government Entity or any
unexpected shortage of labor, materials or facilities affecting the Aircraft;

 

(d) any damage or Defect;

 

(e) labor disputes;

 

(f) breach of contract by any Person (other than Lessor), or other failure to
deliver or redeliver the Aircraft by any Person (whether or not a breach) with
possession or control of the Aircraft (other than by Lessor, if it has
possession and control of the Aircraft), any seller of the Aircraft and any
breach by any seller or failure to cooperate by any seller, or any “excusable”
or “inexcusable” delay under any purchase agreement for the Aircraft, or any
purchase agreement for the Aircraft terminating prior to Delivery due to a party
other than Lessor, Owner or an Affiliate of Lessor or Owner terminating such
agreement or due to Lessor, Owner or an Affiliate of Lessor or Owner terminating
such agreement in connection with the breach of such agreement by the other
party thereto;

 

(g) delays in obtaining the Aircraft or any equipment or services for the
Aircraft;

 

(h) any delay due to Air Authority certifications; or

 

(i) any other cause beyond the control of Lessor.

 

United States or US means the United States of America.

 

U.S.C. means the United States Code.

 

1-14



--------------------------------------------------------------------------------

SCHEDULE 2

REPRESENTATIONS AND WARRANTIES

 

1.1 Lessee’s Representations and Warranties

 

Lessee’s representations and warranties to Lessor are as follows:

 

  (a) Status: It is duly organized, validly existing and in good standing in its
State of Incorporation.

 

  (b) Non-Conflict: Execution, delivery and performance of the Lease do not
contravene or breach in any material respect (i) any Regulation applicable to
Lessee, (ii) the constitutional documents of Lessee, or (iii) any material
agreement to which Lessee is a party or which is binding on Lessee or any of its
assets.

 

  (c) Power and Authority: It has all corporate and other power and authority to
execute, deliver and perform the Lease, and the Lease has been duly authorized,
executed and delivered by Lessee.

 

  (d) Legal Validity: Its obligations under the Lease are legal, valid, binding
and enforceable against Lessee in accordance with their terms, except as may be
limited or affected by bankruptcy, insolvency and other similar laws affecting
the rights of creditors or lessors generally and by general principles of
equity.

 

  (e) No Event of Default: No Event of Default has occurred and is continuing or
would occur because of Delivery.

 

  (f) Litigation: It is not involved in any litigation or other dispute that
reasonably would be expected materially and adversely to affect its financial
condition or its ability to perform its obligations under the Lease.

 

  (g) Financial Information: The audited consolidated financial statements most
recently delivered to Lessor:

 

  (i) have been prepared in accordance with GAAP; and

 

  (ii) present fairly in accordance with GAAP the financial condition and
results of operations of each of Lessee and Guarantor as at the date thereof and
for the period then ending.

 

  (h) Full Disclosure: Neither the audited financial statements referred to in
paragraph (g) nor any other financial, operational or credit related information
provided in writing to Lessor by Lessee for the purposes of the Lease contains
as of the date thereof any untrue statement of a material fact.

 

  (i) Location: Lessee is “located” (as that term is defined in Article 9 of the
UCC) in the jurisdiction of its organization as set forth in the heading of the
Aircraft Lease Agreement; and the records of the Lessee concerning the Aircraft
are maintained at its chief executive office address which is also set forth in
the heading of the Aircraft Lease Agreement or at the Habitual Base of the
Aircraft.

 

  (j) Certificated Air Carrier: Lessee is a Certificated Air Carrier and Lessor,
as lessor of the Aircraft to Lessee, is entitled to the benefits of Section 1110
of Title 11 of the U.S.C. with respect to the Aircraft.

 

2-1



--------------------------------------------------------------------------------

  (k) Citizen of the United States: Lessee is a “citizen of the United States”
as defined in Section 40102 of Title 49 of the U.S.C.

 

  (l) ERISA: Lessee is not engaged in any transaction in connection with which
it could be subjected to either a civil penalty assessed pursuant to Section 502
of ERISA or any tax imposed by Section 4975 of the Internal Revenue Code; no
material liability to the Pension Benefit Guaranty Corporation has been or is
expected by Lessee to be incurred with respect to any employee pension benefit
plan (as defined in Section 3 of ERISA) maintained by Lessee or by any trade or
business (whether or not incorporated) which together with Lessee would be
treated as a single employer under Section 4001 of ERISA and Section 414 of the
Internal Revenue Code; there has been no reportable event (as defined in Section
4043(b) of ERISA) with respect to any such employee pension benefit plan; no
notice of intent to terminate any such employee pension benefit plan has been
filed or is expected to be filed, nor has any such employee pension benefit been
terminated; no circumstance exists or is anticipated that constitutes or would
constitute grounds under Section 4042 of ERISA for the Pension Benefit Guaranty
Corporation to institute proceedings to terminate, or to appoint a trustee to
manage the administration of, such an employee pension benefit plan; and no
accumulated funding deficiency (as defined in Section 302 of ERISA or Section
412 of the Internal Revenue Code), whether or not waived, exists with respect to
any such employee pension benefit plan.

 

  (m) Material Adverse Change: Since the date of the financial statements most
recently provided to Lessor on or prior to the date of the Aircraft Lease
Agreement, there has been no change in the financial condition or operations of
Lessee or Guarantor that would materially adversely affect the ability of (x)
Lessee to comply with its obligations under the Lease or (y) Guarantor to comply
with its obligations under the Guarantee, and except as disclosed to Lessor in
writing, there has been no material adverse change in the financial condition or
operations of Lessee or Guarantor.

 

  (n) Taxes: Lessee has filed or delivered all necessary returns due to the tax
authorities in the State of Incorporation, the State of Registry and the
Habitual Base and paid all amounts shown thereon the failure of which to so
file, deliver or pay would result in a Tax or other penalty that would
materially adversely affect the ability of Lessee to comply with its obligations
under the Lease.

 

1.2. Lessor’s Representations and Warranties

 

Lessor’s representations and warranties to Lessee are as follows:

 

  (a) Status: It is duly organized, validly existing and in good standing in its
jurisdiction of organization.

 

  (b) Non-Conflict: Execution, delivery and performance of the Lease do not
contravene or breach in any material respect (i) any Regulation applicable to
Lessor, (ii) the constitutional documents of Lessor, or (iii) any material
agreement to which Lessor is a party or which is binding on Lessor or any of its
assets.

 

 

2-2



--------------------------------------------------------------------------------

  (c) Power and Authority: It has all corporate and other power and authority to
execute, deliver and perform the Lease, and the Lease has been duly authorized,
executed and delivered by Lessor.

 

  (d) Legal Validity: Its obligations under the Lease are legal, valid, binding
and enforceable against Lessor in accordance with their terms, except as may be
limited or affected by bankruptcy, insolvency and other similar laws affecting
the rights of creditors or lessors generally and by general principles of
equity.

 

  (e) Citizen of the United States: Owner is a “citizen of the United States” as
defined in Section 40102 of Title 49 of the U.S.C.

 

  (f) Title; No Liens: On the Delivery Date, Owner will have good and valid
title to the Aircraft and Lessor will have such interest in the Aircraft as
shall entitle it to lease the Aircraft to Lessee under, and otherwise perform
the obligations of Lessor under, the Lease, and any Transfer or Security
Assignment made by Lessor or Owner in relation to the Aircraft shall have been
made in compliance with Sections 14.2 and 14.3 hereof.

 

 

2-3



--------------------------------------------------------------------------------

SCHEDULE 3

CONDITIONS PRECEDENT

 

Part A – Lessor Conditions Precedent

 

On or before the Scheduled Delivery Date, Lessee shall comply with the
Conditions Precedent set out below by ensuring that Lessor receives the
following documents and by taking the actions described below, in each case in a
manner reasonably satisfactory to Lessor. All documents delivered to Lessor
pursuant to this Schedule 3 will be in English, or if not in English, will be
accompanied by a certified English translation:

 

1. Conditions Precedent to be Satisfied by Lessee

 

  (a) Opinion: an original, signed opinion substantially in the form of Schedule
8-A will be issued on the Delivery Date by Lessee’s legal counsel with respect
to the Laws of the State of New York, the state of the location of Lessee’s
chief executive offices and the State of Incorporation;

 

  (b) Approvals/Filings: all approvals, licenses and consents which may be
required in relation to, or in connection with the performance by Lessee of any
of its obligations under the Lease. In addition, Lessee shall satisfy Lessor
that all filings, registrations, recordings and other actions have been or will
be taken which are necessary or advisable to ensure the validity, effectiveness
and enforceability of the Lease and to protect the property rights of Owner in
the Aircraft, any Engine or any Part;

 

  (c) [Intentionally Omitted]

 

  (d) Process Agent: a letter from the process agent appointed by Lessee in the
Lease accepting that appointment;

 

  (e) Licenses: certified copies of Lessee’s air carrier operating certificate
and evidence of authority to operate under FAR Part 121 and a Certificate of
Public Convenience and Necessity issued under Section 40102 of Title 49 of
U.S.C.;

 

  (f) Air Traffic Control: a letter from Lessee addressed to each relevant air
traffic control authority pursuant to which Lessee authorizes the addressee to
issue to GECAS, upon GECAS’s request from time to time, a statement of account
of all sums due by Lessee to the authority in respect of all aircraft
(including, without limitation, the Aircraft) operated by Lessee;

 

  (g) Letter of Credit (if applicable): the Letter of Credit;

 

  (h) UCC: Financing Statements with respect to the Lease and the Aircraft in a
form reasonably acceptable to Lessor duly delivered by Lessee and duly filed in
the State of Incorporation;

 

  (i) Acknowledgement and Agreement re Assignment (if applicable): an
acknowledgement of and certain agreements with respect to the assignment by
Lessor of the Lease to Owner and Financing Parties’ Representative, such

 

3-1



--------------------------------------------------------------------------------

     acknowledgment to be in form and substance reasonably acceptable to Lessor
and Lessee, but in any event in conformity with the respective rights and
obligations of Lessee and Lessor set forth in the Lease with respect to a
Security Assignment;

 

  (j) Payments: all sums due to Lessor under the Lease on or before the Delivery
Date including the first payment of Rent and, if applicable, the balance of the
Deposit;

 

  (k) Insurance: certificates of insurance, an opinion and undertaking from
Lessee’s insurance broker in a form that evidences due compliance with the
provisions of the Lease as to Insurance with effect on and after the Delivery
Date;

 

  (l) FAA Opinion: evidence that there will be issued an opinion of counsel
reasonably acceptable to Lessor who are recognized specialists with regard to
FAA registration matters in a form reasonably acceptable to Lessor as to the due
filing for recordation of the Lease and, if applicable, the Financing Documents
(the costs for which shall be paid by Lessee, except that any incremental cost
incurred in connection with filing any Financing Document or rendering any
opinion related to the Financing Documents shall be paid by Lessor);

 

  (m) [Intentionally Omitted]

 

  (n) Certificate of Acceptance and Lease Supplement No. 1: each of Lease
Supplement No. 1 and the Certificate of Acceptance, dated and fully completed,
and executed by Lessor and Lessee and in the case of Lease Supplement No. 1,
filed for recording at the FAA together with the Lease; and

 

  (o) General: such other documents as Lessor may reasonably request.

 

2. Additional Conditions Precedent to be Satisfied by Lessee

 

Lessee shall comply with the following additional conditions precedent:

 

  (a) Representations/Warranties: the representations and warranties of Lessee
in Schedule 2 shall be correct in all material respects, and would be correct in
all material respects if repeated on Delivery; and

 

  (b) No Default: no Default shall have occurred and be continuing on Delivery
or would result from the leasing at Delivery of the Aircraft to Lessee under the
Lease.

 

Part B – Lessee Conditions Precedent

 

On or before the Scheduled Delivery Date, Lessor shall comply with the
Conditions Precedent set out below by ensuring that Lessee receives the
following documents and by taking the actions described below, in each case in a
manner reasonably satisfactory to Lessee. All documents delivered to Lessor
pursuant to this Schedule 3 will be in English:

 

  (a) Final Documents: Lessee shall receive on or before the Delivery Date for
the Aircraft each of the following:

 

3-2



--------------------------------------------------------------------------------

  (i) Lease Supplement No. 1: Lease Supplement No. 1, dated and executed by
Lessor and filed for recording at the FAA (together with the Lease); and

 

  (ii) Acknowledgement re Quiet Enjoyment: if Lessee is required to deliver an
acknowledgement of or agreement with respect to the assignment by Lessor of the
Lease to Owner or Financing Parties’ Representative, an agreement by each such
Person (Owner, Financing Parties’ Representative or both, as the case may be) as
to itself to the effect set forth in Section 7.1;

 

  (b) Representations/Warranties: the representations and warranties of Lessor
in Schedule 2 shall be true and correct in all material respects, and would be
true and correct in all material respects if repeated on Delivery;

 

  (c) Opinion: an original, signed opinion substantially in the form of Schedule
8-B will be issued on the Delivery Date by Lessor’s legal counsel with respect
to the Laws of the State of New York and Lessor’s jurisdiction of organization;

 

  (d) Delivery Condition Requirements: tender by Lessor of delivery of the
Aircraft when required by the Lease and in compliance with the Delivery
Condition Requirements;

 

  (e) FAA Opinion: evidence that there will be issued an opinion of counsel
reasonably acceptable to Lessee who are recognized specialists with regard to
FAA registration matters in a form reasonably acceptable to Lessee as to the due
filing for recordation of the Lease; and

 

  (f) Sales Tax Exemption Certificate: Lessor shall deliver to Lessee on or
before the Delivery Date for the Aircraft a completed and signed Resale
Certificate on Washington State Department of Revenue Form REV 27 (or applicable
successor form) unless Lessor is not entitled to sign and deliver such form as a
result of a change in Law occurring after the date of execution of the Lease.

 

3-3



--------------------------------------------------------------------------------

SCHEDULE 4

PRE-DELIVERY PROCEDURES AND DELIVERY CONDITION REQUIREMENTS

 

(NEW AIRCRAFT)

 

1. Licenses

 

  (a) It is the responsibility of Lessee to obtain all licenses, permits or
approvals necessary to export or transport the Aircraft from the Delivery
Location.

 

  (b) Lessor will provide Lessee with any required data and information relating
to the Aircraft or Lessor as are available to Lessor for the purposes of
obtaining any such licenses, permits or approvals.

 

2. Inspection

 

Except as otherwise provided in the Aircraft Lease Agreement:

 

  (a) Subject to any applicable purchase agreement, Lessee shall inspect the
Aircraft (including such rights as Lessor has to be present and inspect, on an
ongoing basis, the manufacture of the Aircraft and including a demonstration
flight which shall be undertaken for the benefit of Lessee at no expense to
Lessee with up to four (4) representatives of Lessee on the Aircraft as
observers) to determine whether the Aircraft fulfills the Delivery Condition
Requirements.

 

  (b) If Lessee’s inspection of the Aircraft shows that the Aircraft does not
fulfill the Delivery Condition Requirements, Lessor, at its cost and expense,
will correct any Defects and make the Aircraft available for re-inspection by
Lessee provided that, in Lessor’s reasonable and good faith opinion, it is not
commercially impracticable or prohibitively expensive to correct the Defect.

 

  (c) If Lessor notifies Lessee that it does not intend to correct the Defect,
either party may terminate the Lease.

 

If the Aircraft has been purchased from Lessee (or a Lessee Affiliate) by Owner
and immediately leased back by Lessor to Lessee, then in respect of the leasing
of the Aircraft (i) the provisions of this Section 2 shall not apply, (ii)
Section 5.7(c)(iv) of the CTA shall be deleted in its entirety and replaced with
the following: “(iv) a Tax imposed with respect to the period, or an event
occurring, after the expiration or termination of the Lease (other than a
termination by exercise of remedies in accordance with Section 13.2 after the
occurrence of an Event of Default), the return or purchase of the Aircraft by
Lessee and the payment by Lessee of all amounts payable by it under the Lease,
except, in any case, to the extent such Tax arises from an event occurring or
circumstance existing during the Term or is otherwise imposed with respect to
the Term”, and (iii) Section 10.1(c)(iv) of the CTA shall be deleted in its
entirety and replaced with the following: “[Intentionally Omitted]”.

 

3. Indemnity

 

Lessee is responsible for and will indemnify each Indemnitee against all Losses
arising from death or injury to any observer, representative or any employee of
Lessee in connection with the Lessee’s inspection of the Aircraft whether or not
such Losses arise out of or are attributable to any act or omission, negligent
or otherwise, of any Indemnitee, except to the extent arising from the gross
negligence or willful misconduct of any Indemnitee.

 

4-1



--------------------------------------------------------------------------------

SCHEDULE 5

CERTIFICATE OF ACCEPTANCE

 

(NEW AIRCRAFT)

 

This Certificate of Acceptance is delivered on the date set out below by
             (“Lessee”) to              (“Lessor”) pursuant to the Aircraft
Lease Agreement dated              between Lessor and Lessee (the “Lease”). The
capitalized terms used in this Certificate shall have the meaning given to such
terms in the Lease unless otherwise indicated.

 

DETAILS OF ACCEPTANCE

 

Lessee hereby confirms to Lessor that Lessee has at [    ] o’clock on this
             day of             , at              , technically accepted the
following, in accordance with the provisions of the Lease:

 

             Aircraft, Manufacturer’s Serial Number             ;

 

             Engines:

 

Engine Number Manufacturer’s Serial Number

 

1              ; and

 

2              ;

 

Fuel Status: Kilos/lbs              ; and

 

APU: Manufacturer’s Serial Number                 .

 

Loose Equipment Check List: in accordance with the list signed by Lessor and
Lessee and attached hereto.

 

Aircraft Documents and Records: in accordance with the list signed by Lessor and
Lessee and attached hereto.

 

LOPA drawing attached.

 

HOURS AND CYCLES DATA (as of Delivery Date)

 

Airframe:

 

Time Since New:                                 Cycles Since New:

 

Landing Gear (Main and Nose)

 

Time Since New:                                 Cycles Since New:

 

5-1



--------------------------------------------------------------------------------

Engines      Position Left Hand s/no.    Time Since New:      Cycles Since New:
Position Right Hand s/no.    Time Since New:      Cycles Since New: Auxiliary
Power Unit:      Number of Flight Hours/APU Hours      (as applicable) since
New:     

 

5-2



--------------------------------------------------------------------------------

ACCEPTANCE:

 

Lessee hereby confirms that the Aircraft, Engines, Parts and Aircraft Documents
and Records are technically acceptable to it, satisfy all of the Delivery
Condition Requirements and are in the condition for delivery and acceptance as
required under the Lease. [Insert if applicable: Notwithstanding the foregoing,
Lessor agrees that following Delivery, it shall perform each of the undertakings
set forth on Schedule1 hereto.]

 

IN WITNESS WHEREOF, Lessee and Lessor have, by their duly authorized
representative, executed this Certificate of Acceptance on the date in paragraph
1 above.

 

LESSEE:  

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

LESSOR:  

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

 

5-3



--------------------------------------------------------------------------------

SCHEDULE 6

PROCEDURES AND OPERATING CONDITION AT REDELIVERY

 

On the Return Occasion the Aircraft, subject to ordinary wear and tear of a kind
and to an extent consistent with similar aircraft engaged in commercial airline
operations, will be redelivered to Lessor by Lessee in accordance with the
procedures and in any event in the condition set out below. For the avoidance of
doubt, any damage assessment and/or rectification criteria used in assessing the
redelivery condition shall be as prescribed in the Manufacturer’s maintenance
manual and/or the Manufacturer’s structural repair manual (“SRM”), as
appropriate. Any damage outside the scope of the SRM shall require FAA 8110-3
certification or the equivalent certification by the civil aviation authority by
the State of Design.

 

1.1 FINAL INSPECTION

 

Immediately prior to the Return Occasion, Lessee will make the Aircraft
available to Lessor and Owner for inspection (“Final Inspection”) in order to
verify that the condition of the Aircraft complies with the Lease. The Final
Inspection will include, and be long enough to permit Lessor to:

 

  (a) inspect the Aircraft Documents and Records;

 

  (b) inspect the Aircraft (including an examination of such compartments and
bays, which are then open in connection with any structural check or the
Redelivery Check being performed by Lessee prior to return) uninstalled Parts
and the APU (including a complete video borescope inspection of the APU);

 

  (c) inspect the Engines, including (i) a complete video borescope inspection
of (A) the low pressure and high pressure compressors and (B) turbine area
(including combustors) and (ii) engine condition runs (including full take-off
power engine run-up performed in accordance with the performance test in the
Manufacturer’s maintenance manual, and the Engines shall not exceed corrected
limits for all parameters using temperature corrected charts), and power
assurance runs; and

 

  (d) observe a two hour demonstration flight at Lessee’s cost (with up to two
(2) Lessor’s and Owner’s representatives as on-board observers).

 

Lessor or Owner, as the case may be, is responsible for and will indemnify
Lessee against all Losses arising from the death or injury to any observer or
any employee of Lessor or Owner, as the case may be, in connection with the
inspection of the Aircraft under this Section 1.1.

 

1.2 GENERAL CONDITION

 

The Aircraft will:

 

  (a) be thoroughly cleaned immediately prior to redelivery and will be in the
same configuration as at Delivery subject to any post-Delivery modifications,
repairs or maintenance to the Aircraft which are permitted or required by the
Lease;

 

  (b) have installed the full complement of equipment, parts, accessories,
furnishings and loose equipment as when originally delivered to Lessee (and, in
addition, shall include any post-Delivery modifications, repairs or maintenance
which are

 

6-1



--------------------------------------------------------------------------------

     required or permitted by the Lease). The Aircraft (including the Aircraft
Documents and Records) shall be in a condition suitable for immediate operations
under FAR Part 121, without waiver or restriction; and if any of the engines or
parts tendered for redelivery with the Aircraft is not one of the Engines or
Parts referred to in the Certificate of Acceptance or a Replacement Engine
installed pursuant to Section 8.11(a) following an Engine Event of Loss in
respect of an Engine, Lessor shall have no obligation to accept such engine or
part unless Lessee furnishes to Lessor all the documents and evidence in respect
of such engine or part in accordance with Section 8.11(b), as if such engine
were a Replacement Engine or such part were a replacement Part, and otherwise
complies with such Section 8.11(b) with respect thereto;

 

  (c) have in existence a valid and effective certificate of airworthiness with
respect to the Aircraft issued by the Air Authority;

 

  (d) comply with the manufacturer’s original specifications as at the Delivery
Date, except as modified during the Term in accordance with the Manufacturer’s
service bulletins or letters, Airworthiness Directives, Air Authority approved
data (all of which should have supporting State of Design approval) or otherwise
as permitted by the Lease;

 

  (e) have undergone, immediately prior to redelivery, the Redelivery Check so
that all Airframe and structural inspections, including but not limited to
corrosion prevention and control program inspections falling due within the “C”
Check interval as defined in the Lessee’s Maintenance Program or the
Manufacturer’s Maintenance Planning Document (if, and to the extent that, the
Lessee’s Maintenance Program does not comply with the requirements of the
Manufacturer’s Maintenance Planning Document), have been accomplished in
accordance with the Lessee’s Maintenance Program and the Manufacturer’s
Maintenance Planning Document;

 

  (f) have had accomplished all outstanding Airworthiness Directives affecting
that model of Aircraft requiring compliance during the Term or within the AD
Compliance Period; for this purpose, compliance shall be by terminating action
if:

 

  (i) Lessee has complied by terminating action for other aircraft of the same
model and series then operated by Lessee; or

 

  (ii) the latest date permitted by such Airworthiness Directive for required
compliance by terminating action falls within the AD Compliance Period.

 

In no event shall there be any time extensions, waivers, deviations or
alternative means of compliance with any Airworthiness Directives or other
regulations that are non-transferable by Lessee.

 

  (g) have installed all applicable or have delivered vendor’s and
manufacturer’s service bulletin kits received free of charge by Lessee that
relate to the Aircraft and, to the extent not installed, those kits will be
furnished free of charge to Lessor;

 

  (h) be painted in such external livery (freshly painted) as may be requested
by Lessor, provided that the cost of painting such livery is similar to the cost
of

 

6-2



--------------------------------------------------------------------------------

     painting Lessee’s livery, such painting to include the fuselage, empennage,
wings, pylons, cowlings and flight controls which shall be re-placarded and
painted in accordance with standard industry practice, including any required
re-balancing of flight controls and required re-weighing or recalculation of the
Aircraft or the Aircraft weight;

 

  (i) have all signs and decals clean, secure and legible;

 

  (j) meet the requirements of FAR Part 36, Appendix C, Stage 3 noise compliance
as in effect at the Delivery Date, without waiver or restriction;

 

  (k) have no open, deferred, continued, carry over, or placarded maintenance
items or watch items and all log book discrepancies shall be cleared;

 

  (l) have had all repairs and damage requiring repetitive inspections or future
upgrading repaired to a permanent repair standard such that future repetitive
inspections or upgrading shall not be required; and

 

  (m) have all its systems serviceable and fully operational for their intended
functions in accordance with the Manufacturer’s maintenance manual
specifications.

 

1.3 COMPONENTS

 

  (a) Each Flight Hour and Cycle controlled Hard Time Component (other than the
APU, but including the components installed on the APU) shall have not less than
the Minimum Component Flight Hours and/or the Minimum Component Cycles
(whichever is more restrictive) of life remaining to the next scheduled removal,
in accordance with the Lessee’s Maintenance Program or the Manufacturer’s
Maintenance Planning Document (to the extent that Lessee’s Maintenance Program
does not comply with the Manufacturer’s Maintenance Planning Document) and shall
be supported by documentation indicating date of installation and by appropriate
certification documentation indicating TSO and CSO in the form of FAA form
8130-13 as applicable; for this purpose “Hard Time Component” means any
component which has a limited on-wing life in accordance with the Lessee’s
Maintenance Program and which can have life fully restored through appropriate
maintenance;

 

  (b) Each calendar-limited component including safety equipment will have not
less than its Minimum Component Calendar Life remaining to the next scheduled
removal in accordance with the Lessee’s Maintenance Program or the
Manufacturer’s Maintenance Planning Document (to the extent that Lessee’s
Maintenance Program does not comply with the Manufacturer’s Maintenance Planning
Document) and shall be supported by documentation indicating date of
installation and by appropriate certification documentation indicating date of
manufacture (where applicable) and date of overhaul in the form of FAA Form
8130-3 as applicable; for this purpose “Hard Time Component” means any component
which has a limited on-wing life in accordance with the Lessee’s Maintenance
Program and which can have life fully restored through appropriate maintenance;

 

  (c) Each “on-condition” and “condition-monitored” component will be
serviceable and those components installed on the Aircraft within the last 24
months shall be supported by documentation indicating date of installation and
by appropriate certification documentation such as FAA form 8130-3;

 

6-3



--------------------------------------------------------------------------------

  (d) The installed components as a group will have an average of total flight
time since new of not more than that of the Airframe;

 

  (e) Each Airframe Life-Limited Component will have not less than the Minimum
Component Flight Hours and the Minimum Component Cycles remaining to next
expected removal and will be supported by certification documentation necessary
to demonstrate Back-to-Birth Traceability; for this purpose “Airframe-Life
Limited Component” means a component with an ultimate life which cannot be
restored through appropriate maintenance; for this purpose “Back-To-Birth
Traceability” means certified documentation necessary to identify precisely
where, when and with which aircraft operator the expired life and previous
maintenance in relation to the Airframe Life-Limited Component occurred since
such Airframe Life Limited Component was new.

 

1.4 ENGINES

 

  (a) Each Engine (or a Replacement Engine as and to the extent permitted by
Section 1.2(b) of this Schedule 6) will be installed on the Aircraft and comply
with the following:

 

Each Engine will have not less than the Minimum Engine Flight Hours and Minimum
Engine Cycles expected life remaining to the next expected removal and the life
limited Parts shall have not less than the Minimum Engine LLP Cycles release
life remaining. The expected life remaining will be determined by the inspection
and checks accomplished by Lessor in accordance with the Lease which shall
include the following:

 

  (i) full borescope inspection;

 

  (ii) analysis of trend data;

 

  (iii) sea level outside air temperature limit assessment or minimum last (10)
qualifying flights (excluding the first flight of the day);

 

  (iv) maximum power assurance ground runs;

 

  (v) technical log analysis for a minimum of the previous 3 months’ of
operation;

 

  (vi) previous shop visit assessment (if applicable); and

 

  (vii) reference to the manufacturer’s maintenance manual;

 

  (b) Following the demonstration flight provided for by Section 1.1(d) of this
Schedule 6 each Engine shall have just accomplished at the Redelivery Location a
complete video borescope inspection of all Engine gas path modules, which
inspection shall be performed at Lessor’s expense, and a power assurance run
performed at Lessee’s expense in accordance with the Lessee’s Maintenance
Program or Manufacturer’s maintenance manual and any defects discovered in such
inspections which exceed the Engine manufacturer’s in-service limits shall be
corrected at Lessee’s expense. Lessee shall cause such borescope inspections to
be performed and to be recorded on videotape by an agency selected by Lessor

 

 

6-4



--------------------------------------------------------------------------------

     and shall provide Lessor with a copy of such videotape on the Return
Occasion. No Engine shall be on “watch” for any reason requiring any special or
out of sequence inspection. Each such Engine shall comply with the operations
specification of Lessee without waiver or exceptions. All items beyond the
Engine manufacturer’s in-service limits shall be repaired;

 

  (c) Each Engine Life-Limited Part will have not less than the Minimum Engine
LLP Cycles remaining in accordance with the manufacturer’s then current
limitations for the part number in question, and will be supported by
certification documentation necessary to demonstrate back-to-birth traceability;
for this purpose “Life Limited Part” means a component with an ultimate life
which cannot be restored through appropriate maintenance approved by the State
of Design of the manufacturer;

 

  (d) Each Engine will have no less than the Minimum Engine Cycles and the
Minimum Engine Flight Hours before any defect, condition or restriction requires
any inspection, testing, repair or replacement in accordance with the Engine
manufacturer’s maintenance manual limits;

 

  (e) Each Engine will be in a condition to operate at a maximum rated take-off
power at sea level under corner point or flat rate conditions and with the
Required EGT Margin; and

 

  (f) Each Engine shall be rated at the Engine Thrust Setting and all redelivery
conditions of this Section 1.4 are based on such Engine Thrust Setting.

 

1.5 FUSELAGE, WINDOWS AND DOORS

 

  (a) The fuselage will be free of dents and abrasions which exceed the limits
specified in the Manufacturer’s maintenance manual or the SRM;

 

  (b) Cockpit windows will be free of delamination which exceeds the limits
specified in the Manufacturer’s maintenance manual or SRM;

 

  (c) Cabin windows will be substantially free of blemishes and crazing and will
be properly sealed;

 

  (d) Doors will be free moving, correctly rigged and be fitted with serviceable
seals; and

 

  (e) Lessee will supply a dent and scratch survey with specific locations on
the Return Occasion that encompasses all previously accomplished repairs and
damage.

 

1.6 WINGS AND EMPENNAGE

 

  (a) Leading edges will be free from damage in excess of the limits specified
in the Manufacturer’s maintenance manual or SRM; and

 

  (b) Unpainted surfaces of the wings and empennage will be polished.

 

6-5



--------------------------------------------------------------------------------

1.7 INTERIOR AND COCKPIT

 

Lessee shall ensure that any replacements, repairs or repainting which are
required in accordance with the Aircraft maintenance manual are effected at
Lessee’s cost.

 

1.8 LANDING GEAR; WHEELS AND BRAKES

 

  (a) The Landing Gear and wheel wells will be clean, free of leaks and repaired
as necessary;

 

  (b) Each installed Landing Gear shall have no more Cycles accumulated than the
Airframe and, in any event, shall have not less than the Minimum Landing Gear
Flight Hours and the Minimum Landing Gear Cycles and the Minimum Landing Gear
Calendar Time to the next expected overhaul or removal, as the case may be, in
accordance with the then current Manufacturer’s Maintenance Planning Document;
and

 

  (c) The wheels and brakes will have not less than half of their useful life
remaining.

 

1.9 RETURN OF AUXILIARY POWER UNIT (APU)

 

The APU shall have just completed a borescope inspection and shall meet all air
outputs and temperature limitations under load in accordance with the Lessee’s
Maintenance Program and the Manufacturer’s maintenance manual, and any defects
discovered in such inspection, which exceed the APU manufacturer’s in-service
limits, shall be corrected at Lessee’s expense. The APU shall have not more than
the Minimum APU Limit.

 

1.10 CORROSION

 

  (a) The Aircraft shall be in compliance with the Manufacturer’s corrosion
prevention and control program (CPCP) requirements. All CPCP inspections which
would normally be accomplished while access is provided during structural
inspection in accordance with the Lessee’s Maintenance Program during the Term
shall have been accomplished;

 

  (b) The entire fuselage will be substantially free from corrosion and will be
adequately treated in accordance with Lessee’s corrosion prevention program and
the Manufacturer’s Maintenance Planning Document; and

 

  (c) Fuel tanks will be free from contamination and corrosion and a tank
treatment program will be in effect during any period of storage.

 

1.11 FUEL

 

At redelivery, Lessor will pay to Lessee or Lessee will pay to Lessor (as the
case may require) a cash adjustment in respect of the difference in fuel on
board at Delivery versus redelivery, at the then prevailing cost of fuel at the
Redelivery Location.

 

6-6



--------------------------------------------------------------------------------

1.12 MAINTENANCE PROGRAM

 

  (a) Prior to the Return Occasion and upon Lessor’s or Owner’s request, Lessee
will provide Lessor or Owner or its agent reasonable access to the Lessee’s
Maintenance Program and the Aircraft Documents and Records in order to
facilitate the Aircraft’s integration into any subsequent operator’s fleet; and

 

  (b) Upon redelivery of the Aircraft, Lessee will, if requested by Lessor or
Owner to do so, provide a certified true current and complete copy of the
Lessee’s Maintenance Program to Lessor or Owner. Lessor and any Person to whom
Lessor grants access to Lessee’s Maintenance Program shall agree that it will
not disclose the contents of the Lessee’s Maintenance Program to any other
Person, or use, or permit to be used, Lessee’s Maintenance Program for any other
purpose, except to the extent necessary to monitor Lessee’s compliance with the
Lease and/or to bridge the maintenance program for the Aircraft from the
Lessee’s Maintenance Program to another program after the Return Occasion.

 

1.13 Aircraft Documents and Records

 

At redelivery Lessee will return the following Aircraft Documents and Records to
Lessor:

 

A. Certificates

 

A001 Certificate of Airworthiness

 

A002 Current Aircraft Registration

 

A003 C of A for Export (if applicable)

 

A004 Noise Limitation Certificate (AFM page)

 

A005 Radio Station License

 

A007 Aircraft deregistration confirmation

 

A008 Burn Certificates – Cabin Interiors – as follows:

 

   Certification of compliance with the fire blocking requirements as outlined
in FAR Part 25 including:

 

  - Seat cushions*

 

  - Back rest cushions*

 

  - Dress covers*

 

  - Carpets

 

  - Curtains

 

6-7



--------------------------------------------------------------------------------

  - Interior Surfaces (if refurbished)

 

* Including “in combination” burn certification

 

B. Aircraft Maintenance Status Summaries

 

B001 Certified current Time in Service (Hours & Cycles) and maintenance status

 

B002 Certified status of Airworthiness Directives including method of compliance

 

B003 Certified status of Service Bulletin Status

 

B004 Certified status of SSI

 

B005 Certified status of CPCP (if applicable)

 

B006 Certified inventory of Hard Time Components (Fitted listing)

 

B007 Certified inventory of OC/CM Components (Fitted listing)

 

B008 Certified status of all non-SB and Major Modifications/STC’s including
acceptable State of Manufacture Certification

 

B009 Certified status of Check/Inspection History & Current Status of Checks

 

B010 List of Deferred Maintenance Items

 

B011 List of Out of Phase Checks, Special Requirements, Time Limited Repairs (if
any).

 

B012 Aircraft Accident & Incident Report.

 

B013 Structural repairs and damage (including Dent & Buckle Chart).

 

C. Aircraft Maintenance Records

 

C001 Technical Logs (Minimum of 2 years)

 

C002 A Checks

 

Last complete cycle of A Checks (or equivalent)

 

C003 C Checks

 

Last Complete cycle of C Checks (or equivalent)

 

C004 All Major Checks

 

C005 CPCP Tasks (if applicable)

 

C006 Periodic Tasks

 

 

6-8



--------------------------------------------------------------------------------

C007 Dirty Finger Print Certification – AD’s

 

C008 Dirty Finger Print Certification – SB’s

 

C009 Dirty Finger Print Certification – All other modification

 

C010 Last Weight Report including Schedule

 

C011 Compass Swing Report

 

C012 Last Test Flight Report

 

C013 Certified ETOPS compliance report (if applicable)

 

C014 Dirty Finger Print certification - All Structural repairs/structural damage

 

C015 Details of State of Manufacture certification basis – A non-SRM Structural
repairs

 

C016 Aircraft Log Book(s) if applicable

 

D. Configuration Status

 

D001 Approved and certified LOPA

 

D002 Galley Drawings/Component OHM

 

D003 Emergency Equipment Drawing/Listing

 

D004 Loose Equipment Inventory

 

D005 Inventory Listing of Avionic installed Units.

 

E. Aircraft Historical Records

 

E001 C of A (Export) from State of Manufacture

 

E002 Manufacturer’s AD Report

 

E003 Manufacturer’s Inspection Report, Initial Equipment list

 

E004 Manufacturer’s repair/alteration report

 

E005 Manufacturer’s SB Report

 

E006 Service Difficulty Reports (if any)

 

E007 Aircraft Historical Log

 

E008 Last Flight Data Recorder Read-Out & Corrections

 

 

6-9



--------------------------------------------------------------------------------

E009 Weighing report

 

F. Engine Records

 

F001 Certified Statement of Status of Each Engine

 

F002 AD Compliance Report and Compliance Documents

 

F003 Manufacturer’s Modifications & SB Status

 

F004 In-house Modifications (if applicable)

 

F005 Certified LLP Listing

 

F006 Certified listing of installed units

 

F007 Manufacturer Delivery Document

 

F008 Complete copies of all historical engine/module Shop Visit Reports

 

F009 State of Manufacture LLP Traceability

 

F010 Conditioning Monitoring Report

 

F011 Engine Log Book/Master Records of Installation/Removals

 

F012 Last Borescope Report, including video if available

 

F013 Test Cell Run Report

 

F014 Last On-Wing Ground Run

 

F015 Certified Statement that Engines are not involved in an Accident

 

F016 Approved Release to Service Certification for installed rotables

 

F017 Approved ETOPS compliance report (if applicable)

 

G. APU

 

G001 Certified Statement on Status of APU (if applicable)

 

G002 Certified SB Compliance Report/AD Status Report

 

G003 Approved Release to Service Certification for installed units

 

G004 APU Log Book/Master Record of Installation/Removals

 

G005 Complete copies of all APU Shop Visit Reports & Reason for Removal

 

 

6-10



--------------------------------------------------------------------------------

G006 Statement of APU Hours to Aircraft Flying Hours

 

G007 LLP Status and Full Traceability to birth

 

G008 APU Borescope Report

 

G009 Last On-Wing/Health Check Data sheets (if applicable)

 

G010 Last Test Cell Run

 

G011 Approved ETOPS compliance report

 

H. Component Records

 

H001 Approved Release to Service Certification for Hard Time Components

 

H002 Approved Release to Service Certification for OC/CM Components

 

I. Landing Gears

 

I001 Approved Release to Service Certification for major assemblies on each Gear

 

I002 Approved LLP Listings for each Gear (with FULL Traceability to Birth)

 

I003 Last Shop Visit Report (OH)

 

J. Manuals

 

All Manufacturer’s Manuals delivered with the Aircraft under the Lease updated
to the latest revision standard (applicable as at the Return Occasion) as may be
reasonably requested by Lessor

 

Microfilm:

 

J006 WDM

 

J007 IPC

 

J008 Maintenance Manual

 

J009 Schematics

 

J010 Hook Up Listing

 

K. Miscellaneous

 

K006 Maintenance Program Specifications (Operator’s)

 

K007 Reference Material for Interpretation of Status Summaries, or
cross-reference for Part Numbers

 

6-11



--------------------------------------------------------------------------------

SCHEDULE 7

INSURANCE REQUIREMENTS

 

1.1 Types of Insurance

 

The Insurance required to be maintained are as follows:

 

  (a) Hull All Risks of loss or damage while flying, taxiing and on the ground
with respect to the Aircraft on an agreed value basis for the Agreed Value and
with a deductible not exceeding the Deductible Amount;

 

  (b) Hull War and Allied Perils, being such risks excluded from the Hull All
Risks Policy, in accordance with London form LSW-555B (as in effect on July 1,
2003) or its equivalent form, including confiscation and requisition by the
State of Registry on an Agreed Value Basis for the Agreed Value and with a
deductible not exceeding the Deductible Amount;

 

  (c) All Risks (including War Risks and Allied Perils) spares insurance on all
Engines when removed from the Aircraft and replaced by another engine on an
“agreed value” basis for the Engine Agreed Value and including engine test and
running risks;

 

  (d) Spares Insurance on Parts when removed from the Aircraft and replaced on a
replacement basis otherwise known as actual cash value; and

 

  (e) Comprehensive Aircraft Third Party, Property Damage, Passenger, Baggage,
Cargo and Mail and Airline General Third Party (including Products) Legal
Liability for a combined single limit (bodily injury/property damage) of an
amount not less than the Minimum Liability Coverage for the time being for any
one occurrence (but in respect of products and personal injury liability, this
limit may be an aggregate limit for any and all losses occurring during the
currency of the policy). War and Allied Risks cover is to be maintained from
leading international insurance markets in the scope provided by AVN 52D (as in
effect on July 1, 2003) and shall be for an amount not less than the greater of
(i) the Minimum Liability Coverage and (ii) the amount carried by Lessee in
respect of similar aircraft owned or otherwise operated by Lessee.

 

1.2 Terms of Hull and Spares Insurance

 

All required hull and spares insurance, so far as it relates to the Aircraft,
will:

 

  (a) Additional Insureds: name Lessor and Owner and their respective successors
and assigns as additional insureds for their respective rights and interests;

 

  (b) Settlement of Losses: provide that any loss will be adjusted with Lessee,
and settled jointly with Lessor and Lessee, and will be payable in Dollars to
Lessor, for the account of all interests, except where the insurance payment
does not exceed the Damage Notification Threshold or exceeds the Agreed Value,
and Lessor has not notified the insurers to the contrary, in which case the loss
will be settled with and paid to Lessee;

 

 

7-1



--------------------------------------------------------------------------------

  (c) 50/50 Provision: if separate Hull “all risks” and “war risks” insurance
are arranged, include a 50/50 provision in a form reasonably acceptable to
Lessor; and

  (d) No Option to Replace: confirm that the insurers are not entitled to
replace the Aircraft in the event of an insured Event of Loss.

 

1.3 Terms of Liability Insurance

 

All required liability insurance will:

 

  (a) Additional Insureds: include each Indemnitee, as an additional insured
(individually, an “Additional Insured”) for its respective rights and interests,
warranted, each as to itself only, no operational interest;

 

  (b) Severability: include a severability of interests clause which provides
that the insurance, except for the limit of liability, will operate to give each
insured the same protection provided under the policy carried and maintained by
Lessee as if there was a separate policy issued to each insured; and

 

  (c) Primary Policy: contain a provision confirming that the policy is primary
without right of contribution and the liability of the insurers will not be
affected by any other insurance of which Lessor, each Indemnitee or Lessee have
the benefit so as to reduce the amount payable to or on behalf of the Additional
Insureds under such policies.

 

1.4 Terms of All Insurance

 

All Insurance will:

 

  (a) Industry Practice: be in accordance with customary industry practice of
persons operating similar aircraft in similar circumstances;

 

  (b) Dollars: provide cover denominated in Dollars and any other currencies
that Lessor may reasonably require in relation to liability insurance;

 

  (c) Worldwide: operate on a worldwide basis subject to customary limitations
and exclusions;

 

  (d) Breach of Warranty: provide that, in relation to the interests of each of
the Additional Insureds, the Insurance will not be invalidated by any act or
omission by Lessee, or any other person other than the respective Additional
Insureds seeking protection and shall insure the interests of each of the
Additional Insureds regardless of any breach or violation by Lessee, or any
other person other than the respective Additional Insureds seeking protection of
any warranty, declaration or condition, contained in such Insurance;

 

  (e) Subrogation: provide that the insurers will waive any rights of recourse
or subrogation against the Additional Insureds, except with respect to the gross
negligence or willful misconduct of the Additional Insureds. Said waiver shall
be to the same extent that Lessee has waived its rights of recovery against
and/or indemnified the Additional Insureds;

 

7-2



--------------------------------------------------------------------------------

  (f) Premiums: provide that the Additional Insureds will have no obligation or
responsibility for the payment of any premiums due (but reserve the right to pay
the same should any of them elect so to do) and that the insurers will not
exercise any right of set-off, counter-claim or other deduction, by attachment
or otherwise, in respect of any premium due against the respective interests of
the Additional Insureds other than outstanding premiums relating to the
Aircraft, any Engine or Part the subject of the relevant claim;

 

  (g) Cancellation/Change: provide that the Insurance will continue unaltered
for the benefit of the additional insureds for at least thirty (30) days (ten
(10) days in the event of cancellation due to non-payment of premium) after
written notice by email or facsimile of any cancellation, material change, event
of non-payment of premium or installment thereof has been sent by insurer(s) to
Lessor, or where an insurance broker is appointed, to the insurance broker who
shall promptly send on such notice to Lessor, except in the case of war risks
for which seven (7) days (or such lesser period as is or may be customarily
available in respect of war risks or allied perils) will be given, or in the
case of war between the five (5) great powers or nuclear peril for which
termination is automatic;

 

  (h) Reinsurance: if insurance is not placed on a direct basis, and reinsurance
is a requirement of the Aircraft Lease Agreement such reinsurance will:

 

  (i) be on the same terms as the original insurance and will include the
provisions of this Schedule;

 

  (ii) provide that notwithstanding any bankruptcy, insolvency, liquidation,
dissolution or similar proceedings of or affecting the reinsured that the
reinsurers’ liability will be to make such payments as would have fallen due
under the relevant policy of reinsurance if the reinsured had (immediately
before such bankruptcy, insolvency, liquidation, dissolution or similar
proceedings) discharged its obligations in full under the original insurance
policies in respect of which the then relevant policy of reinsurance has been
effected; and

 

  (iii) contain a “cut-through” clause in substantially the following form:

 

     “The Reinsurers and the Reinsured hereby mutually agree that in the event
of any claim arising under the reinsurance in respect of a total loss or other
claim where as provided by the Aircraft Lease Agreement dated as of
[            ] and made between [Lessor] and [Lessee] such claim is to be paid
to the person named as loss payee under the primary insurance, the Reinsurers
will in lieu of payment to the Reinsured, its successors in interest and assigns
pay to the person named as loss payee under the primary insurance effected by
the Reinsured that portion of any loss due for which the Reinsurers would
otherwise be liable to pay the Reinsured (subject to proof of loss), it being
understood and agreed that any such payment by the Reinsurers will (to the
extent of such payment) fully discharge and release the Reinsurers from any and
all further liability in connection therewith”; subject to such provisions not
contravening any Law of the State of Incorporation;

 

7-3



--------------------------------------------------------------------------------

  (i) Initiating Claims: contain a provision entitling any Indemnitee to
initiate a claim under any policy in the event of the refusal or failure of
Lessee to do so; and

 

  (j) Indemnities: accept and insure the indemnity provisions of the Lease to
the extent of the risks covered by the policies.

 

1.5 Deductibles

 

Lessee shall be responsible for any and all deductibles under the Insurance.

 

1.6 Application of Insurance Proceeds

 

The Insurance will be endorsed to provide for payment of proceeds as follows:

 

  (a) Event of Loss: all Hull All Risk Insurance, All Risk Spares Insurance and
Hull War and Allied Perils Insurance proceeds received as the result of an Event
of Loss occurring during the Term up to but not exceeding the Agreed Value will
be paid to Lessor and, the balance of such proceeds in excess of the Agreed
Value will be paid to Lessee;

 

  (b) Exceeding Damage Notification Threshold: all insurance proceeds in excess
of the Damage Notification Threshold of any property, damage or loss to the
Aircraft, any Engine or any Part occurring during the Term not constituting an
Event of Loss will be paid to Lessor and applied in payment (or to reimburse
Lessee) for repairs or replacement property effected in accordance with the
Lease. Subject to Section 5.20 of the CTA, any balance remaining shall be paid
by Lessor to Lessee;

 

  (c) Below Damage Notification Threshold: insurance proceeds in amounts below
the Damage Notification Threshold shall be paid by the insurer directly to
Lessee or its order;

 

  (d) Liability Proceeds: all insurance proceeds in respect of third party
liability will be paid by the insurers to the relevant third party; and

 

  (e) Default: notwithstanding paragraphs (b) and (c) above, but exclusive of
and without affecting Lessee’s right to receive in accordance with paragraph (a)
above insurance proceeds in excess of the Agreed Value, if at the time of the
payment of any such insurance proceeds a Significant Default or Event of Default
has occurred and is continuing and has been notified to the insurer and the
insurance broker, all such proceeds payable to Lessee will be paid to Lessor or
Owner, as the case may be, until Lessee shall have cured any such Significant
Default or Event of Default or retained to be applied toward payment of any
amounts which may be or become payable by Lessee in such order as Lessor or
Owner may elect.

 

     To the extent that insurance proceeds required by the foregoing to be paid
to Lessor are paid to Lessee, Lessee agrees to hold such proceeds in trust and
comply with the foregoing provisions and apply or pay over such proceeds as so
required.

 

7-4



--------------------------------------------------------------------------------

1.7 United States Governmental Indemnity

 

  (a) Notwithstanding any of the foregoing paragraphs, in the event of a
requisition for use by and/or for the United States or any Governmental Entity
whose obligations have the full faith and credit of the Federal Government of
the United States, Lessor agrees to accept in lieu of insurance required
hereunder indemnification or insurance from the United States or such a
Governmental Entity in a form reasonably acceptable to Lessor and against such
risks and in such amounts and on such terms such that when added to the
Insurance maintained by Lessee, Lessee is in full compliance with the
requirements of Section 9 and this Schedule.

 

  (b) Notwithstanding any of the foregoing paragraphs, Lessor agrees to accept
in lieu of the insurance required hereunder, indemnification or insurance from
the United States Government in a form as stated above and against War Risks and
Allied Perils and in such amounts and on such terms that when added to the
Insurance maintained by Lessee, Lessee is in full compliance with the
requirements of Section 9 and this Schedule.

 

7-5



--------------------------------------------------------------------------------

SCHEDULE 8A

 

PART 1

 

FORM OF LESSEE LEGAL OPINION (IN-HOUSE)

 

[Lessor

c/o GE Capital Aviation Services, Inc.

201 High Ridge Road

Stamford, Connecticut 06927

 

Attn: General Counsel]

[Date]

Ladies and Gentlemen:

 

This opinion letter is being delivered by AirTran Airways, Inc. (“AirTran”), a
Delaware corporation, through its Legal Department, in connection with the
Aircraft Lease Agreement, dated as of August 15, 2003 (the “Agreement”), by and
between AFS Investments [    ] LLC (the “Lessor”) and AirTran in respect of one
Boeing model 737-700 aircraft with manufacturer’s serial number             
together with the two (2) installed CFM International model CFM56-7B20 engines
(the “Aircraft”). As used herein the term “Agreement” means and includes the
Aircraft Lease Agreement that incorporates the Common Terms Agreement (as
defined therein). This opinion letter also is being delivered in connection with
the Guarantee (the “Guarantee”), dated as of August 15, 2003, issued by AirTran
Holdings, Inc. (“Holdings”). Terms defined in the Agreement and not in this
opinion letter have the same meanings as in the Agreement.

 

In giving the following opinions, members of AirTran’s Legal Department or
lawyers retained by AirTran’ s Legal Department have reviewed the Agreement, the
Certificate of Incorporation and By-Laws of Lessee, and have relied upon
originals, or copies certified or otherwise identified to our satisfaction, of
such records, documents, certificates, and other instruments as in our judgment
are necessary or appropriate to enable us to render the opinions expressed
below. In addition, AirTran’s Legal Department has assumed and has not verified
the accuracy as to factual matters of each document reviewed. As used herein,
the phrase “to our knowledge” or words of similar import shall mean to the
actual knowledge of AirTran’s Legal Department after reasonable investigation,
but shall not be interpreted to impute knowledge of others (other than members
of AirTran’s Legal Department).

 

Based on the foregoing, and subject to the assumptions and limitations contained
herein, AirTran’s Legal Department is of the opinion that:

 

  (a) AirTran is a company duly incorporated and is in good standing under the
Laws of Delaware, and Holdings is a company duly incorporated and is in good
standing under the Laws of Nevada.

 

  (b) AirTran has all necessary corporate power to execute, deliver, and perform
its obligations under the Agreement, and the Holdings has all necessary
corporate

 

8A-1



--------------------------------------------------------------------------------

     power to execute, deliver, and perform its obligations under the Guarantee.
Neither the execution and delivery of the Agreement or the Guarantee by AirTran
or Holdings (respectively), nor the consummation of the transactions
contemplated thereby, requires the approval of the stockholders of AirTran or
Holdings, or will result in any violation of (a) its Certificate of
Incorporation or By-laws, or (b) any Law known to us to be applicable to, or
binding on, AirTran or Holdings.

 

  (c) The execution, delivery, and performance by AirTran of the Agreement and
by Holdings of the Guarantee do not, to our knowledge, breach or result in a
default under any indenture, mortgage, or other agreement to which AirTran or
Holdings is a party or by which AirTran or Holdings is bound.

 

  (d) The execution, delivery, and performance of the Agreement by AirTran and
the Guarantee by Holdings have been duly authorized by all necessary corporate
action on the part of AirTran and Holdings, respectively, and the Agreement has
been duly executed and delivered by AirTran, and the Guarantee has been duly
executed and delivered by Holdings.

 

  (e) Except for (a) the registration of the Aircraft in the Owner’s name
pursuant to Title 49 of the United States Code (the “Transportation Code”), (b)
the filing for recordation pursuant to the Transportation Code of an FAA form
bill of sale for the Aircraft, and the Agreement, and (c) the filing of
appropriate Financing Statements pursuant to the Uniform Commercial Code, no
consent or approval of, giving of notice to, registration with, or taking of any
action in respect of or by, any governmental authority or agency is or will be
required (x) as a condition to AirTran’s execution and delivery of or
performance of its duties under the Agreement, (y) as a condition to Holding’s
execution and delivery of or performance of its duties under the Guarantee, or
(z) in order to establish and perfect the interests of the Lessor and the Owner
in the Aircraft as against AirTran and any third parties in any applicable
jurisdictions in the United States.

 

  (f) Lessee is a Certificated Air Carrier.

 

  (g) Lessee is a “citizen of the United States” as defined in 49 U.S.C. Section
40102(a)(15).

 

  (h) Lessor will be entitled to the benefits of Section 1110 of Title 11 of the
United States Code (the “Bankruptcy Code”), with respect to the right to
repossess the Aircraft, in any case under Chapter 11 of the Bankruptcy Code in
which AirTran is the debtor.

 

  (i) There are no registration, stamp taxes or similar duties or fees of any
kind payable in the State of Florida in connection with the execution and
delivery by AirTran of the Agreement or by Holdings of the Guarantee or the
performance or enforcement by legal proceedings of any thereof.

 

  (j) The consent to the jurisdiction by Lessee contained in the Agreement is
valid and binding on Lessee.

 

 

8A-2



--------------------------------------------------------------------------------

  (k) The consent to the jurisdiction by Holdings contained in the Guarantee is
valid and binding on Holdings.

 

No opinion is given in Paragraph (e) as to title to the Aircraft or any other
property. In connection with the provisions of the Agreement and the Guarantee
whereby AirTran and Holdings submit to the jurisdiction of (i) the United States
District Court for the Southern District of New York, we note the limitations of
28 U.S.C. §§ 1331 and 1332 on Federal court jurisdiction, and we also note that
such submissions cannot supersede such court’s discretion in determining whether
to transfer an action from one Federal court to another under 28 U.S.C. §
1404(a) and (ii) the New York courts in New York County, we note that such
submission cannot supersede that court’s discretion in determining whether to
transfer the place of trial under NYCPLR § 510.

 

The foregoing opinions are further limited to the federal law of the United
States of America (other than (i) the Transportation Code, except as expressly
provided in Section (h) above, or any other laws, rules, or regulations
governing, regulating, or relating to the acquisition, ownership, registration,
use, or sale of any aircraft, airframe, or aircraft engine or to the particular
nature of the equipment to be acquired by Lessee, (ii) state securities or blue
sky laws, or federal securities laws, (iii) federal or state tax, antitrust, or
fraudulent transfer or conveyance laws, as to which we express no opinion), the
laws of the States of New York and Florida, the Delaware General Corporation Law
and the corporation laws of the State of Nevada.

 

This opinion letter is provided subject to the following conditions: (1) nothing
contained herein shall create any obligation of or right to look to anyone in
the AirTran Legal Department individually for any claim, liability, damage, loss
or expense whatsoever whether arising in contract, in tort (including negligence
and strict liability), or otherwise in connection with this opinion letter or
with the Agreement or otherwise in connection with the transactions contemplated
hereby or thereby and (2) no judgment, order or execution entered in any suit,
action or proceeding, whether legal or equitable, with respect to any such
matters shall be taken against any person in the AirTran Legal Department.

 

This opinion letter is furnished to you for the purpose indicated above, and may
not be relied upon by any other Person (except any successor or permitted
transferee) or for any other purpose without our written consent.

 

Very truly yours,

 

8A-3



--------------------------------------------------------------------------------

SCHEDULE 8A

 

PART 2

 

FORM LEGAL OPINION OF LESSEE’S COUNSEL

 

[Lessor

c/o GE Capital Aviation Services, Inc.

201 High Ridge Road

Stamford, Connecticut 06927

 

Attn: General Counsel]

[Date]

 

Ladies and Gentlemen:

 

We have acted as special counsel to AirTran Airways, Inc. (“AirTran”), a
Delaware corporation, in connection with the Aircraft Lease Agreement, dated as
of August 15, 2003 (the “Agreement”), by and between AFS Investments [    ] LLC
(the “Lessor”) and AirTran in respect of one Boeing model 737-700 aircraft with
manufacturer’s serial number              together with the two (2) installed
CFM International model CFM56-7B20 engines (the “Aircraft”). As used herein the
term “Agreement” means and includes the Aircraft Lease Agreement that
incorporates the Common Terms Agreement (as defined therein). This opinion
letter also is being delivered in connection with Guarantee (the “Guarantee”),
dated as of August 15, 2003, issued by AirTran Holdings, Inc. (“Holdings”).
Terms defined in the Agreement and not in this opinion letter are used with the
same meanings as in the Agreement.

 

This opinion letter is being delivered to you under Section 1(a) of Schedule 3
of the Common Terms Agreement.

 

We have relied on the factual representations made in the Agreement and the
Guarantee and made no independent investigation.

 

Based on the foregoing and subject to the further qualifications set forth
below, it is our opinion that:

 

(a) The Agreement is a legal, valid, and binding obligations of AirTran, and is
enforceable against AirTran in accordance with its terms.

 

(b) The Guarantee is a legal, valid, and binding obligations of Holdings, and is
enforceable against Holdings in accordance with its terms.

 

We have assumed AirTran’s due organization and good standing, AirTran’s
corporate power, authority, and legal right to execute, deliver, and carry out
the terms of the AirTran Agreements, and that AirTran’s execution, delivery, and
performance of the Agreement do not and will not violate its certificate of
incorporation or by-laws, any indenture, mortgage, contract, instrument, or
other agreement to which AirTran is a party or by which it is bound, or any
order or judgment applicable to AirTran. We also have assumed Holding’s due
organization and good standing, Holding’s corporate power, authority, and legal
right to execute, deliver, and carry out the

 

8A-4



--------------------------------------------------------------------------------

terms of the Guarantee, and that Holding’s execution, delivery and performance
of the Guarantee do not and will not violate its articles of incorporation or
by-laws, any indenture, mortgage, contract, instrument, or other agreement to
which Holdings is a party or by which it is bound, or any order or judgment
applicable to Holdings.

 

The opinions expressed herein are subject to the following qualifications: (i)
the effects of bankruptcy, insolvency, fraudulent conveyance and other similar
laws affecting creditors’ rights generally, and to the effects of general equity
principles; (ii) the enforceability of the Agreement and the Guarantee in
accordance with their terms may be limited by laws affecting the remedies that
they provide for (which laws do not, in our opinion, make the remedies provided
therein inadequate for the realization of the benefits intended to be provided
thereby); (iii) the enforceability of limits on AirTran’s assignment or transfer
are subject to Uniform Commercial Code § 9-407 and §2A-303; (iv) no opinion is
given in Paragraph (b) as to any provision purporting to waive rights to
objections, legal defenses, statutes of limitations, or other benefits that a
guarantor cannot waive in advance under applicable law; (vi) no opinion is given
as to the enforceability of any provision in the Agreement or Guarantee that
waives any obligation of good faith, fair dealing, diligence, or reasonableness,
that insulates any person from the consequences of its own misconduct, that
makes a person’s determinations conclusive, that requires waivers and
modifications to be in writing in all circumstances, that states that all
provisions are severable, that waives trial by jury, or that makes a choice of
forum and (v) no opinion is given as to the provisions of the Agreement or
Guarantee whereby AirTran or Holdings submits to the jurisdiction of the United
States District Court for the Southern District of New York the New York courts
in New York County.

 

In rendering the opinions above, we have relied, without making any independent
investigation with respect thereto, upon the opinion issued by AirTran’s Legal
Department delivered to you on the date hereof, as to the matters addressed
therein.

 

This opinion letter is governed by, and shall be interpreted in accordance with,
the Legal Opinion Accord (the “Accord”) of the American Bar Association’s
Section of Business Law (1991). As a consequence, it is subject to a number of
qualifications, exceptions, definitions, limitations on coverage, and other
limitations, all as more particularly described in the Accord, and this opinion
letter should be read in conjunction with the Accord. The law covered by the
opinions in this opinion letter is limited to the federal laws of the United
States and the state laws of New York. Although we do not hold ourselves out as
admitted to practice law in the State of New York, we have made such
investigation of such laws as we have deemed necessary to form the basis for
this opinion. We express no opinion as to (i) any state or federal securities
laws, (ii) any state or federal tax laws, (iii) matters governed by Title 49 of
the United States Code or by any other aviation law or law, statute, rule or
regulation of the United States of America relating to the acquisition,
ownership, leasing, registration, use, operation, maintenance, repair,
replacement, sale or of the particular nature of the Aircraft, (iv) the
applicability of the laws of any jurisdiction that may limit the maximum rate or
amount of interest that may be charged, taken, collected or received with
respect to the obligation under the Lease or Guarantee, or as to the effect of
such laws if applicable, (v) any waiver of inconvenient forum provision in the
Lease or Guarantee, (vi) the creation, perfection or priority of any lien or
security interest contemplated by the Lease or (vii) any choice of law
provisions in the Lease or the Guarantee.

 

8A-5



--------------------------------------------------------------------------------

This opinion is furnished solely for the benefit of the addressee hereto, and no
other Person (other than such addressee’s successors and permitted assigns)
shall be entitled to rely on this opinion without our express written consent.

 

Very truly yours,

 

SMITH, GAMBRELL & RUSSELL, LLP

 

8A-6



--------------------------------------------------------------------------------

SCHEDULE 8B

 

PART 1

 

FORM OF LESSOR LEGAL OPINION (IN-HOUSE)

 

[DATE]

 

AIRTRAN AIRWAYS, INC.

9955 AirTran Boulevard

Orlando, Florida 32827

 

  Re: AirTran Airways, Inc., Lease of One Boeing Model B737-700 Aircraft Bearing
Manufacturer’s Serial Number [            ]

 

Ladies and Gentlemen:

 

I am a Vice President and Counsel of GE Capital Aviation Services, Inc., a
direct or indirect wholly owned subsidiary of General Electric Capital
Corporation, and an affiliate of [                                         ], a
Delaware limited liability company (the “Lessor”), and have acted as internal
counsel to the Lessor in connection with the transactions contemplated by that
certain Aircraft Lease Agreement dated as of August 15, 2003 between Lessor and
AirTran Airways, Inc. (“Lessee”), which incorporates by reference the terms and
provisions of the Aircraft Lease Common Terms Agreement dated as of August 15,
2003 between Lessee and Aviation Financial Services Inc. (“AFS”) (collectively,
the “Lease Agreement”). This opinion letter is also being delivered in
connection with a Guarantee (the “Guarantee”), dated as of August 15, 2003,
issued by AFS in favor of Lessee.

 

Except as otherwise noted herein, all capitalized terms used herein shall have
the respective defined meanings set forth in the Lease Agreement.

 

In connection with my opinion herein, I have examined executed counterparts of
the Lease Agreement and the Guarantee. I have further examined and relied upon
and assumed the accuracy and completeness of original, certified, conformed,
photocopied or telecopied copies of such records, agreements, certificates and
other documents as I have deemed necessary or appropriate to enable me to render
the opinions expressed herein. As to all matters of fact covered by such
records, agreements, certificates and other documents, I have relied, without
independent investigation or verification, on the accuracy and completeness of
all matters of fact covered by such records, agreements, certificates and other
documents. In all such examinations, I have assumed the genuineness of
signatures on original documents (other than signatures of the Lessor and AFS)
and the conformity to such original documents of all copies submitted to me as
certified, conformed, photocopied or telecopied. As to certificates and
telegraphic and telephonic confirmations given by public officials, I have
assumed the same to have been properly given and to be authentic, accurate and
complete.

 

8B-1



--------------------------------------------------------------------------------

Based upon the foregoing, and subject to the specific assumptions,
qualifications and reliances herein set forth, and on the basis of my
consideration of such facts and laws as I have deemed necessary for purposes of
this opinion letter, it is my opinion that:

 

1. The Lessor is a duly formed and validly existing limited liability company in
good standing under the laws of the State of Delaware and has the company power
and authority to execute, deliver and carry out the terms of the Lease
Agreement.

 

2. AFS is a corporation duly incorporated and validly existing and in good
standing under the laws of the State of Delaware and has the corporate power and
authority to execute, deliver and carry out the terms of the Guaranty.

 

3. The Lease Agreement has been duly authorized, executed and delivered by the
Lessor and the Guarantee has been duly authorized, executed and delivered by
AFS.

 

4. Neither the execution of and delivery by the Lessor of the Lease Agreement
nor the consummation of any of the transactions by the Lessor contemplated
thereby (a) requires the consent or approval of, the giving of notice to, or the
registration with, or the taking of any other action with respect to, any
governmental authority or agency of the State of New York or the Federal
Government of the United States or under the Delaware Limited Liability Company
Act; or (b) violates any applicable law, governmental rule or regulation of the
State of New York or the Federal Government of the United States or any
governmental authority or agency thereof or of the Delaware Limited Liability
Company Act.

 

5. Neither the execution of and delivery by AFS of the Guarantee nor the
consummation of any of the transactions by AFS contemplated thereby (a) requires
the consent or approval of, the giving of notice to, or the registration with,
or the taking of any other action with respect to, any governmental authority or
agency of the State of New York or the Federal Government of the United States
or under the General Corporation Law of the State of Delaware; or (b) violates
any applicable law, governmental rule or regulation of the State of New York or
the Federal Government of the United States or any governmental authority or
agency thereof or of the General Corporation Law of the State of Delaware.

 

6. The execution, delivery and performance by the Lessor of the Lease Agreement
do not violate its certificate of formation, limited liability company agreement
or the provision of any judgment, order, decree or injunction of any court or
administrative body applicable to the Lessor and do not and will not contravene
any provision of, or constitute a default or result in the creation of any lien
under (except as contemplated by the Lease Agreement), any indenture, mortgage,
contract, instrument, or other agreement to which it is a party or by which it
or any of its assets is or may be bound or require the consent or approval of
the stockholders of a member or any trustee or holders of any indebtedness or
obligations of the Lessor.

 

8B-2



--------------------------------------------------------------------------------

7. The execution, delivery and performance by AFS of the Guarantee do not
violate its certificate of formation, corporate documents or the provision of
any judgment, order, decree or injunction of any court or administrative body
applicable to AFS and do not and will not contravene any provision of, or
constitute a default or result in the creation of any lien under (except as
contemplated by the Guarantee), any indenture, mortgage, contract, instrument,
or other agreement to which it is a party or by which it or any of its assets is
or may be bound or require the consent or approval of the stockholders of a
member or any trustee or holders of any indebtedness or obligations of AFS.

 

8. There are no actions, suits or proceedings pending or, to my knowledge,
threatened against the Lessor or AFS, as applicable, in any court or before any
governmental commission, arbitrator or board of authority which, if adversely
determined, reasonably could have a materially adverse effect on the ability of
the Lessor or AFS to perform its obligations under the Lease Agreement and
Guarantee, respectively.

 

I am a member of the Bar of the State of New York, and I do not express herein
any opinion as to any matters governed by any law other than the laws of the
State of New York, the Delaware Limited Liability Company Act, the General
Corporation Law of the State of Delaware and the Federal law of the United
States. No opinion is expressed herein as to matters governed by (i) any Federal
or New York securities laws, (ii) any Federal or New York tax laws, (iii) any
Federal or New York anti-trust laws or the effect thereof, or (iv) the Act or
any other laws, statutes, rules or regulations relating to the acquisition,
ownership, registration, leasing, use or sale of the Aircraft, the Airframe or
the Engines. Further, no opinion is expressed as to title to the Aircraft or any
part thereof.

 

This opinion is furnished by me at your request for your sole benefit, and no
other person or entity shall be entitled to rely on this opinion without my
express prior written consent. This opinion shall not be published or reproduced
in any manner or distributed or circulated to any person or entity without my
express prior written consent. This opinion is limited to the matters expressly
stated herein, and no opinion is implied or may be inferred beyond the matters
expressly stated herein. This opinion speaks as of its date only. I hereby
disclaim any and all undertakings and obligations of any kind whatsoever to
advise you of any changes that hereafter may be brought to my attention.

 

This opinion letter is provided subject to the following conditions: (1) nothing
contained herein shall create any obligation of or right to look to me
individually for any claim, liability, damage, loss or expense whatsoever
whether arising in contract, in tort (including negligence and strict
liability), or otherwise in connection with this opinion letter or with the
Lease Agreement or otherwise in connection with the transactions contemplated
hereby or thereby and (2) no judgment, order or execution entered in any suit,
action or proceeding, whether legal or equitable, with respect to any such
matters shall be taken against me.

 

Very truly yours,

 

[                                             ]

 

Vice President & Counsel

 

8B-3



--------------------------------------------------------------------------------

SCHEDULE 8B

 

PART 2

 

FORM LEGAL OPINION OF LESSOR’S COUNSEL

 

[DATE]

 

AIRTRAN AIRWAYS, INC.

9955 AirTran Boulevard

Orlando, Florida 32827

 

  Re: AirTran Airways, Inc., Lease of One Boeing Model B737-700 Aircraft Bearing
Manufacturer’s Serial Number [            ]

 

Ladies and Gentlemen:

 

We have acted as special counsel to [                        ] (“Lessor”), a
wholly-owned subsidiary of General Electric Capital Corporation, a Delaware
limited liability company, in connection with the transactions contemplated by
the Aircraft Lease Agreement dated as of August 15, 2003 between Lessor and
AirTran Airways, Inc. (“Lessee”), which incorporates by reference the terms and
provisions of the Aircraft Lease Common Terms Agreement (the “Common Terms
Agreement”) dated as of August 15, 2003 between Lessee and Aviation Financial
Services Inc. (“AFS”) (collectively, the “Lease Agreement”). This opinion letter
is delivered to you pursuant to Section (c), Part B of Schedule 3 to the Common
Terms Agreement. This opinion letter also is being delivered in connection with
the Guarantee (the “Guarantee”), dated as of August 15, 2003, issued by AFS in
favor of Lessee.

 

All capitalized terms used but not defined herein shall have the respective
meanings given to such terms in the Lease Agreement.

 

In rendering the opinions expressed below, we have examined the Lease Agreement
and the Guarantee.

 

In our examination, we have assumed, with your permission and without
independent investigation: (i) the genuineness of all signatures; (ii) the
authenticity of all documents submitted to us as originals, the conformity to
originals of all documents submitted to us as copies and the authenticity of the
originals of such copies; (iii) the due organization, valid existence and good
standing of each party to the Lease Agreement and the Guarantee and the due
authorization, execution and delivery of the Lease Agreement and the Guarantee
by each party thereto; (iv) the full power, authority and legal right of each
party to the Lease Agreement and the Guarantee to enter into the same; (v) that
each of the Lease Agreement and the Guarantee is the legal, valid and binding
obligation of each party thereto (except Lessor and Guarantor, as applicable),
enforceable against each such party in accordance with its terms; (vi) that the
parties

 

8B-4



--------------------------------------------------------------------------------

have obtained and will obtain all necessary permits and other approvals for
conducting their respective businesses and operations; (vii) the absence of
evidence extrinsic to the provisions of the written agreements between the
parties that the parties intended a meaning contrary to that expressed by those
provisions; however, none of the attorneys in this firm who has rendered legal
services in connection with the representation described in the first paragraph
of this opinion letter has any current actual knowledge of any such evidence;
and (viii) the identity and capacity of all individuals acting or purporting to
act as public officials or corporate officers.

 

We have without independent investigation relied upon and assumed the truth and
accuracy of each of the representations and warranties in the Lease Agreement
and the Guarantee as to factual matters contained in or made pursuant to the
Lease Agreement and the Guarantee and certificates delivered thereunder. We have
not undertaken any independent investigation to determine the accuracy of any
factual statement therein, and no inference that we have any knowledge of any
matters pertaining to any such statement should be drawn from our representation
of Lessor and/or Guarantor.

 

In rendering the following opinions, we have relied, without making any
independent investigation with respect thereto, upon the opinion of
[                            ], acting as internal counsel to Lessor, delivered
to you on the date hereof, as to the matters addressed therein.

 

Based upon and subject to the foregoing and subject also to the comments,
assumptions, qualifications and exceptions set forth below, and having
considered such questions of law as we have deemed necessary as a basis for the
opinions expressed below, we are of the opinion that:

 

The Lease Agreement constitutes the legal, valid and binding obligation of
Lessor, enforceable against Lessor in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the rights and remedies of creditors generally and public
policy considerations (in the case of the indemnity provisions contained
therein), and subject to general principles of equity (regardless of whether
considered in a proceeding in equity or at law). The Guarantee constitutes the
legal, valid and binding obligation of AFS, enforceable against AFS in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or similar laws
affecting the rights and remedies of creditors generally and public policy
considerations (in the case of the indemnity provisions contained therein), and
subject to general principles of equity (regardless of whether considered in a
proceeding in equity or at law).

 

We are qualified to practice law in the State of New York and we express no
opinion on the laws of any jurisdiction other than the federal laws of the
United States and the laws of the State of New York. We express no opinion as to
(i) any state or federal securities laws, (ii) any state or federal tax laws,
(iii) matters governed by Title 49 of the United States Code or by any other
aviation law or law, statute, rule or regulation of the United States of America
relating to the acquisition, ownership, leasing, registration, use, operation,
maintenance, repair, replacement, sale of or the particular nature of the
Aircraft, (iv) the applicability of the laws of any jurisdiction that may limit
the maximum rate or amount of interest that may be

 

8B-5



--------------------------------------------------------------------------------

charged, taken, collected or received with respect to the obligations under the
Lease Agreement or the Guarantee, or as to the effect of such laws if
applicable, (v) any waiver of inconvenient forum provision in the Lease
Agreement or the Guarantee , (vi) the creation, perfection or priority of any
lien or security interest contemplated by the Lease Agreement or the Guarantee
or (vii) any choice of law provisions in the Lease Agreement or the Guarantee.

 

This opinion speaks only as of the date hereof and we do not undertake any
obligation to advise you of any changes in law or fact that occur after the date
hereof. This opinion is limited to the matters expressly stated herein and no
opinion or other statement may be inferred or implied beyond the matters
expressly stated herein. At the request of our client, this opinion letter is
provided to you solely for your benefit by us in our capacity as special counsel
to Lessor in connection with the transactions contemplated under the Lease
Agreement and the Guarantee. This opinion letter may not be relied upon by you
for any other purpose or relied upon, quoted or referred to, nor may copies be
delivered to, any other Person without, in each instance, our prior written
consent.

 

Very truly yours,

 

HOLLAND & KNIGHT LLP

 

8B-6



--------------------------------------------------------------------------------

SCHEDULE 9

EVENTS OF DEFAULT

 

Each of the following events or conditions constitutes an Event of Default:

 

  (a) Non-payment: Lessee fails to make any payment of Rent, Supplemental Rent
or Agreed Value on the due date and such failure continues for five (5) Business
Days or more or Lessee fails to make any payment of any other amount payable
under the Lease on the due date and such failure continues for five (5) Business
Days or more after notice has been given by Lessor to Lessee thereof; or

 

  (b) Insurance: Lessee fails to carry and maintain, or cause to be carried and
maintained, insurance on and in respect of the Aircraft in accordance with the
provisions of Section 9 and Schedule 7; or

 

  (c) Representation: any representation or warranty made (or deemed to be
repeated) by Lessee in or pursuant to the Lease or in any document or
certificate or statement proves to have been incorrect in any material respect
when made or deemed to be repeated, and if such representation or warranty is
capable of remedy, such failure to correct continues for thirty (30) or more
after notice has been given by Lessor; or

 

  (d) Cross-Default:

 

  (i) default in payment of Financial Indebtedness having a principal amount in
excess of Fifteen Million Dollars ($15,000,000.00) by Lessee or Guarantor beyond
any applicable grace period;

 

  (ii) any such Financial Indebtedness having a principal amount in excess of
Fifteen Million Dollars ($15,000,000.00) becomes due, or capable of being
declared due, prior to the date when it would otherwise have become due; or

 

  (iii) any event of default or termination event, howsoever described, occurs
under any Other Agreement and continues beyond any applicable grace period; or

 

  (e) Insolvency:

 

  (i)

Lessee or Guarantor consents to the appointment of a custodian, receiver,
trustee or liquidator of itself or all or substantially all of its property or
its consolidated property, or Lessee or Guarantor admits in writing its
inability to, or is unable to, or does not, pay its debts generally as they come
due, or makes a general assignment for the benefit of creditors, or Lessee or
Guarantor files a voluntary petition in bankruptcy or voluntary petition seeking
reorganization in a proceeding under any bankruptcy or

 

9-1



--------------------------------------------------------------------------------

     insolvency Laws (as now or hereafter in effect), or an answer admitting the
material allegations of a petition filed against Lessee in any such proceeding,
or Lessee or Guarantor by voluntary petition, answer or consent seeks relief
under the provisions of any other bankruptcy, insolvency or other similar Law
providing for the reorganization or winding-up of debtors, or provides for an
agreement, composition, extension or adjustment with its creditors or any board
of directors or shareholder action is taken by Lessee or Guarantor in
furtherance of any of the foregoing, whether or not the same is fully effected
or accomplished; or

 

  (ii) An order, judgment or decree is entered by any court appointing, without
the consent of Lessee or Guarantor, a custodian, receiver, trustee or liquidator
of or sequestering any of Lessee’s or Guarantor’s property, and any such order,
judgment or decree of appointment or sequestration remains in effect,
undismissed, unstayed or unvacated for a period of 60 days after the date of
entry thereof or at any time an order for relief is granted; or

 

  (iii) An involuntary petition against Lessee or Guarantor or other proceeding
under the United States Federal Bankruptcy Laws or other insolvency Laws (as now
or hereafter in effect) is filed and is not withdrawn or dismissed within 60
days thereafter or at any time an order for relief is granted in such
proceeding, or if, under the provisions of any Law providing for reorganization
or winding-up of debtors which may apply to Lessee or Guarantor, any court of
competent jurisdiction assumes jurisdiction over, or custody or control of,
Lessee or Guarantor or of all or any material part of Lessee’s or Guarantor’s
property, and such jurisdiction, custody or control remains in effect,
unrelinquished, unstayed or unterminated for a period of 60 days or at any time
an order for relief is granted in such proceeding; or

 

  (f) Delivery: Lessee fails to comply with its obligation under Section 4 to
accept delivery of the Aircraft pursuant to the Lease; or

 

  (g) Redelivery: Lessee fails to return the Aircraft to Lessor on the Expiry
Date in accordance with Section 12; or

 

  (h) Litigation: a judgment for the payment of money not covered by insurance
in excess of Fifteen Million Dollars ($15,000,000.00) (or the equivalent thereof
in other currencies) shall be rendered against Lessee or any Lessee Affiliate
and the same shall remain undischarged for a period of 30 days, unless during
such period, execution of such judgment shall have been effectively stayed by
agreement of the parties involved or by court order or such judgment shall have
been adequately bonded; or

 

9-2



--------------------------------------------------------------------------------

  (i) Breach: Lessee fails to comply with any other provision of the Lease not
referenced in this Schedule 9 and such failure continues for thirty (30) days
after notice from Lessor to Lessee or such failure continues for sixty (60) days
after the notice if such failure is capable of remedy and there is no material
risk of loss or damage to the Aircraft and Lessee is diligently pursuing a cure;
or

 

  (j) Guarantee:

 

  (i) the Guarantor fails to make any payments under the Guarantee when due; or

 

  (ii) any of the events listed in paragraph (d), (e) or (h) above occurs in
respect of Guarantor (and for purposes of this paragraph(s), references in those
paragraphs to Lessee shall be deemed to be references to Guarantor).

 

9-3



--------------------------------------------------------------------------------

SCHEDULE 10

 

FORM OF GUARANTEE

 

GUARANTY

 

THIS GUARANTY (the “Guaranty”), dated as of                     , is given by
                             , a                     (“Guarantor”), to
                              (“Lessor”), for its benefit and the benefit of
Owner as defined in the Lease referred to below (individually, “Beneficiary”
and, collectively, “Beneficiaries”).

 

WITNESSETH:

 

WHEREAS, in connection with the leasing of that certain                     
Aircraft bearing the Manufacturer’s Serial Number set forth on the cover page
hereto (together with the engines installed thereon, the “Aircraft”), Lessor and
                    , a                      corporation (“Lessee”), are
entering or have entered into that certain Aircraft Lease Agreement, dated as of
             ,         (including the Common Terms Agreement referred to
therein, and as amended, supplemented or modified from time to time, the
“Lease”), providing for the lease by Lessor, as lessor, to Lessee, as lessee, of
the Aircraft; and

 

WHEREAS, Beneficiaries desire support for the due and punctual payment,
observance and performance of all of the obligations and liabilities of Lessee
(the “Obligations”) under or in respect of the Lease and any documents related
to the leasing of the Aircraft to which Lessee is a party (together with the
Lease, as amended, supplemented or modified from time to time, the “Operative
Documents”); and

 

WHEREAS, inasmuch as Lessee and Guarantor are members of a unified group of
companies conducting interrelated and mutually dependent businesses, Guarantor,
in furtherance of its business objectives, is willing to provide such support on
the terms and conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the foregoing premises, and to induce
Beneficiaries to enter into the Operative Documents, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Guarantor hereby agrees for the benefit of Beneficiaries as
follows:

 

1. Definitions. All capitalized terms used but not defined herein shall have the
meanings assigned thereto in the Lease.

 

2. Guaranty. For value received and to induce Beneficiaries to enter into the
Operative Documents, Guarantor, as a primary obligor and not as a surety, does
hereby absolutely, unconditionally and irrevocably guarantee to Beneficiaries
the due and punctual payment, observance and performance by Lessee of all of the
Obligations.

 

10-1



--------------------------------------------------------------------------------

Accordingly, upon and during the occurrence and continuance of an Event of
Default under the Lease, Guarantor shall forthwith upon demand, perform and
observe all of such Obligations, to and for the benefit of Beneficiaries,
strictly in accordance with the terms of the Lease and the other Operative
Documents; provided, however, that demand on Guarantor may be made prior to the
occurrence and continuance of the applicable Event of Default under the Lease
but Guarantor’s payment, performance, and observance shall not be due and owing
until the occurrence and during the continuance of such Event of Default.
Guarantor further agrees to pay any and all reasonable out-of-pocket costs and
expenses (including reasonable fees and disbursements of legal counsel) that may
be paid or incurred by any Beneficiary in collecting any Obligations or in
preserving or enforcing any rights under this Guaranty or under the Obligations.

 

3. Absolute and Continuing Guaranty. The obligations of Guarantor under this
Guaranty shall be absolute, continuing, unconditional and irrevocable and this
Guaranty shall remain in full force and effect until such time as all of the
Obligations are finally paid, performed and observed in full. The obligations of
Guarantor set forth herein constitute the full recourse obligations of Guarantor
enforceable against it to the full extent of all its assets and properties,
notwithstanding any provision in the Lease or any other Operative Documents
limiting the liability of any Beneficiary or any other Person.

 

4.

Strict Observance. To the maximum extent permitted by applicable Law, the
obligations of Guarantor under this Guaranty shall not in any manner be affected
by: (a) any termination, amendment or modification of, or deletion from, or
addition or supplement to, or other change in the Lease or any other any of the
Operative Documents (including an increase in the Rent or in extension of the
Term), or any other instrument or agreement applicable to any of the parties to
such agreements, or to the Aircraft or any part thereof, or any assignment,
mortgage or transfer of any thereof, or of any interest therein, or any leasing
of the Aircraft, or any furnishing or acceptance of any security, or any release
of any security, for the obligations of Lessee under the Operative Documents, or
the failure of any security or the failure of any Person to perfect any interest
in any collateral security; (b) any failure, omission or delay on the part of
Lessee or any other Person to conform or comply with any term of any Operative
Document; (c) any exercise or nonexercise of any right, remedy, power or
privilege under or in respect of any Operative Document; (d) any extension of
time for payment of or settlement, compromise or subordination of, Rent or any
other Obligation; (e) the exchange, surrender, substitution or modification of
any collateral security or guarantee for any-of the Obligations; (f) any
failure, omission or delay on the part of any of Beneficiaries to enforce,
assert or exercise any right, power or remedy conferred on it in this Guaranty,
or any such failure, omission or delay on the part of any of Beneficiaries in
connection with any Operative Document, or any other action on the part of
Beneficiaries; (g) any voluntary or involuntary bankruptcy, insolvency,
reorganization, arrangement, readjustment, assignment for the benefit of
creditors, composition, receivership, conservatorship, custodianship,
liquidation, marshalling of assets and liabilities or similar proceedings with
respect to Lessee, Guarantor, any other Person, or any of their respective
properties or creditors, or any action taken by any trustee or receiver or by
any court in any such proceeding; (h)

 

10-2



--------------------------------------------------------------------------------

 

any invalidity, illegality or unenforceability, in whole or in part, of any of
the Operative Documents; (i) any defect in the title, compliance with
specifications, condition, design, operation or fitness for use of, or any
damage to or loss or destruction of, the Aircraft, or any interruption or
cessation in the use of the Aircraft or any portion thereof by Lessee or any
other Person for any reason whatsoever (including any governmental prohibition
or restriction, condemnation, requisition, seizure or any other act on the part
of any governmental or military authority, or any act of God or of the public
enemy) regardless of the duration thereof (even though such duration would
otherwise constitute a frustration of contract or an Event of Loss), whether or
not resulting from accident and whether or not without fault on the part of
Lessee or any other Person; (j) any permitted or non-permitted assignment of the
Lease by Lessee or any merger or consolidation of Lessee or Guarantor or any
Affiliate into or with any other corporation, or any sale, lease or transfer of
any of the assets of Lessee or Guarantor or any Affiliate to any other Person;
(k) any change in the ownership of any shares of capital stock of Lessee or any
Lessee Affiliate, or any change in the corporate relationship between Lessee or
any Lessee Affiliate and Guarantor, or any termination of such relationship; (l)
any release or discharge, by operation of law, of Guarantor from the performance
or observance of any obligation, covenant or agreement contained in this
Guaranty, or any release, discharge or cancellation of the Obligations, other
than payment or performance in full of the Obligations; (m) the imposition or
operation of any currency exchange controls in any country; (n) any failure of
any Person to mitigate its damages; (o) the effect of any foreign or domestic
laws, rules, regulations or actions of a court or governmental body or entity;
or (p) any other condition, event or circumstance which might otherwise
constitute a legal or equitable discharge, release or defense of a surety or
guarantor or otherwise, or which might otherwise limit recourse against
Guarantor, it being agreed that the obligations of Guarantor hereunder shall not
be discharged except by payment and performance in full as herein provided. No
failure to make demand or delay in making demand on Guarantor for satisfaction
of the obligations of Guarantor hereunder shall prejudice the right of
Beneficiaries to enforce the obligations of Guarantor hereunder.

 

5. Waivers of Notice, Etc. To the maximum extent permitted by applicable Law,
Guarantor hereby waives diligence, presentment, demand, protest or notice of any
kind whatsoever with respect to this Guaranty or the Obligations, including: (a)
notice of acceptance of this Guaranty, notice of nonpayment or nonperformance of
any of the Obligations and (b) all notices required by statute, rule of law or
otherwise now or hereafter in effect to preserve any rights against Guarantor,
and (w) any right to the enforcement, assertion or exercise against Lessee or
any other Person or the Aircraft or any other collateral security for the
Obligations of any right, power, privilege or remedy conferred in any Agreement
or otherwise, (x) any requirement to exhaust any remedies, (y) any requirement
of promptness in commencing suit against any Person who may be or become liable
thereon, and (z) any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge, release or defense of Guarantor or
any surety or which might otherwise limit recourse against Guarantor. Each of
the Obligations shall be deemed conclusively to have been created, contracted or
incurred in reliance upon this Guaranty.

 

10-3



--------------------------------------------------------------------------------

6. Extensions, Etc. Guarantor consents and agrees that Beneficiaries, or any of
them, may in their sole discretion, to the extent otherwise permitted by the
Operative Documents and to the maximum extent permitted by applicable Law, at
any time or from time to time, (i) extend or shorten the Term of the Lease
and/or renew, extend, or increase or decrease or otherwise change or modify the
amount, time, manner, place or terms of payment, performance or observance of
any or all of the Obligations, (ii) apply payments by Lessee or Guarantor to any
Obligations, (iii) exchange, release or surrender any security or property which
may at any time be held by it, (iv) release any surety or guarantor for or of
any of the Obligations, (v) settle or compromise any or all of the Obligations
with Lessee or any other Person liable thereon or (vi) subordinate the payment,
performance or observance of all or any part thereof to the payment, performance
or observance of any other debts or obligations which may be due or owing to
them or any other Person, all in such manner and upon such terms as
Beneficiaries, or any of them, may deem proper, without further assent from
Guarantor, who agrees to remain bound under this Guaranty notwithstanding any
such extension, change, modification, amendment, release, surrender, settlement,
compromise or subordination.

 

7. No Waiver. No failure on the part of any of Beneficiaries to exercise, and no
delay in exercising, any right or power under this Guaranty shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power preclude any other or further exercise thereof or the exercise of any
other right or power, or of any remedy, of any Beneficiary under this Guaranty,
the Operative Documents or applicable law.

 

8. Guaranty of Performance. This Guaranty is a guaranty of payment and
performance and not of collection and Guarantor waives any right to require that
any action against Lessee or any Lessee Affiliate be taken or exhausted prior to
action being taken against Guarantor. Guarantor shall pay to each Beneficiary on
demand all reasonable attorneys’ fees and other reasonable expenses incurred by
such Beneficiary in successfully enforcing its rights and remedies hereunder.

 

9. Representations and Warranties. Guarantor represents and warrants to and for
the benefit of each Beneficiary that:

 

  (a) Due Organization. Guarantor is a company duly organized under the Laws of
Nevada and has the full power and authority to carry on its business as
presently conducted and to enter into and perform its obligations under this
Guaranty.

 

  (b)

Due Authorization. This Guaranty has been duly authorized by all necessary
corporate action on the part of Guarantor, and does not require any stockholder
approval or approval or consent of any trustee or holders of any indebtedness or
other obligations of Guarantor, except such, if any, as have been duly obtained,
and neither the execution and delivery hereof nor the consummation of the
transactions contemplated hereby will contravene any United States Federal or
State Law applicable to Guarantor or result in any breach of, or constitute any
default under, or result in the creation or imposition of any Security Interest
upon any property of Guarantor under, any indenture, mortgage, deed of trust,

 

10-4



--------------------------------------------------------------------------------

 

conditional sales contract, bank loan or credit agreement, corporate charter,
by-law, or other agreement or instrument to which Guarantor is a party or by
which Guarantor or its properties’ or assets are bound.

 

  (c) Enforceability. This Guaranty has been entered into and delivered by
Guarantor and constitutes the valid, legal, and binding obligation of Guarantor,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ or
lessors’ rights or remedies generally and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

  (d) Consents. The execution and delivery by Guarantor of this Guaranty has
received, and Guarantor has complied with every necessary consent, approval,
order, or authorization of, or registration with, or the giving of prior notice
to, any United States Federal or State Government Entity or other Government
Entity having jurisdiction with respect to the execution and delivery of this
Guaranty or the validity and enforceability hereof or the satisfaction of all
monetary or other obligations hereunder.

 

  (e) No Litigation. There are no suits, arbitrations or legal proceedings
(including any administrative proceeding) pending or threatened before any
Government Entity against Guarantor or with respect to any property of Guarantor
which may reasonably be expected to have a material adverse effect upon its
ability to perform its obligations hereunder.

 

  (f) Investment Company. Guarantor is not an “investment company” as defined in
the Investment Company Act of 1940, as amended.

 

  (g) Submission to Jurisdiction. Guarantor has validly submitted to the
jurisdiction of the courts of the County of New York, State of New York and/or
the Federal courts for the Southern District of New York (as applicable).

 

  (h) No Broker. Except for one or more financial advisors to Guarantor, the
fees for which the Beneficiaries shall have no liability, Guarantor has not
retained or employed any broker, finder or financial advisor to act on its
behalf in connection with the transactions contemplated hereby and it has not
authorized any broker, finder or financial advisor retained or employed by any
other Person to so act.

 

10. Certain Covenants: Guarantor covenants and agrees with each Beneficiary as
follows:

 

  (a) Guarantor’s Financial Statements. Guarantor agrees that it will furnish to
Lessor:

 

  (i)

within forty-five (45) days after the last day of each of its fiscal periods
(other than the end of its fiscal year), a copy of the unaudited consolidated
management accounts for Guarantor and its consolidated subsidiaries for such
period, certified by an authorized officer of Guarantor to the effect

 

10-5



--------------------------------------------------------------------------------

       that such accounts present fairly the consolidated financial condition of
Guarantor and its consolidated subsidiaries as of such date in accordance with
GAAP consistently applied except as noted and subject to year-end adjustments;
and

 

  (ii) within ninety (90) days after the last day of each of its fiscal years, a
copy of the audited financial statements for Guarantor and its consolidated
subsidiaries, together with a copy of the auditor’s unqualified certification in
respect thereof.

 

Notwithstanding subsections (i) and (ii) of this Section 10, so long as
Guarantor is subject to, and complying with, the reporting requirements under
the Securities and Exchange Act of 1934, Guarantor’s obligations under such
subsections (i) and (ii) shall be suspended.

 

  (b) Mergers, Consolidations and Sales. Guarantor shall not consolidate with or
merge into or with any other corporation or other Person, and not convey,
transfer, lease or otherwise dispose of all or substantially all of its property
and other assets to, or acquire all or substantially all of the property or
other assets or capital stock of (if such acquisition is analogous in either
purpose or effect to a consolidation or merger of Guarantor), any corporation or
other Person, unless Guarantor provides Lessor with prior written notice of such
transaction describing such transaction in reasonable detail and providing
Lessor with evidence reasonably satisfactory to Lessor demonstrating that such
transaction will comply with the following requirements of this Section and
unless:

 

  (i) the Person formed by or surviving such consolidation or merger or the
Person which acquires by conveyance, transfer, lease or other disposition all or
substantially all of such property and other assets or stock (the “Successor
Entity”): (A) immediately after giving effect to such transaction, shall be
Guarantor or shall have acquired or succeeded to all or substantially all of the
property and other assets of Guarantor (if such assets are being transferred) as
an entirety, and shall have a tangible net worth of not less than Guarantor’s
tangible net worth (determined in each case in accordance with GAAP) immediately
prior to such transaction (provided, however, that if Guarantor’s tangible net
worth at such time is greater than Guarantor’s tangible net worth as at December
31, 2002, then such person may have a tangible net worth, (determined in
accordance with GAAP) that is up to ten percent (10%) less than Guarantor’s net
worth immediately prior to such transaction; and (B) execute and deliver, or
cause to be executed and delivered, to Lessor an agreement, in form and
substance reasonably satisfactory to Lessor which is a legal, valid, binding and
enforceable assumption by such Successor Entity of the due and punctual
performance and observance of each covenant and condition of the Guaranty and
the other related documents to which Guarantor is a party, and an officer’s
certificate to such effect and to the effect that the other requirements of this
Section have been satisfied, and a legal opinion from counsel to such effect and
otherwise in such form and substance reasonably satisfactory to Lessor; and

 

10-6



--------------------------------------------------------------------------------

  (ii) no Significant Default or Event of Default shall have occurred and be
continuing and no Default shall occur as a result thereof.

 

11. Bankruptcy, Etc. Guarantor agrees that if at any time all or any part of any
payment or performance theretofore applied by any Beneficiary to any of the
Obligations is or must be rescinded or returned by any Beneficiary for any
reason whatsoever (including the insolvency, bankruptcy or reorganization of
Lessee), such Obligations shall, for the purposes of this Guaranty, to the
extent that such payment or performance is or must be rescinded or returned, be
deemed to have continued in existence, notwithstanding such application by
Beneficiaries, and this Guaranty shall continue to be effective or be
reinstated, as the case may be, as to such Obligations, all as though such
application by a Beneficiary had not been made. If an Event of Default shall at
any time have occurred and be continuing, or the exercise of any remedy pursuant
to the Lease, shall at such time be prevented by reason of the pendency against
Lessee or any other Person of a case or proceeding under a bankruptcy,
insolvency or similar law, or if the Lease or any other Operative Document shall
be terminated as a result of a rejection or disaffirmance in a bankruptcy,
insolvency or similar proceeding involving Lessee, Guarantor or any Affiliate of
either Lessee or Guarantor, Guarantor agrees that, for purposes of this Guaranty
and its obligations hereunder, the Lease or such other Operative Documents shall
be deemed to be in default with the same effect as if the Lease or such other
Operative Documents had been enforceable in accordance with the terms thereof,
and Guarantor shall forthwith pay all amounts, or any of them, to be paid
thereunder, any interest thereon and any other amounts guaranteed hereunder or
provided herein. In the circumstance described in the preceding sentence, any
election of remedies and any determination of any such amount may be made solely
for purposes of this Guaranty and any required notice or demand upon Lessee is
hereby waived by the Guarantor and may, at the option of a Beneficiary, be given
or made upon the Guarantor. Guarantor agrees that it shall be liable for the
full amount of the Obligations guaranteed hereby, irrespective of and without
regard to, any modification, limitation or discharge of liability, rejection or
disaffirmance that may result from or in connection with any bankruptcy,
insolvency or similar proceeding involving Lessee, Guarantor, any Affiliate, or
any other Person.

 

12. Governing Law; Jurisdiction; Judgment. Section 15.8 of the Common Terms
Agreement shall apply to Guarantor and this Guaranty, mutatis mutandis, as
though references therein to “Lessee” were references to Guarantor and
references therein to the “Lease” were references to this “Guaranty”.

 

13. Assignment. Beneficiaries may at any time grant a Security Interest in or
sell, assign, transfer, delegate or otherwise dispose of all or any part of
their respective rights, titles and interests in and under this Guaranty and, in
such event, this Guaranty shall inure to the benefit of, and be enforceable by,
the applicable successors and assigns of Beneficiaries. Guarantor shall not
permit to exist any Security Interest in respect of, or assign, delegate or
otherwise transfer (voluntarily, involuntarily, by operation of law or
otherwise) any of its rights or obligations hereunder, and any such action shall
be null and void.

 

10-7



--------------------------------------------------------------------------------

14. Guarantor’s Obligations; Setoff.

 

  (a) Guarantor. Guarantor’s obligation to make all payments due hereunder and
to perform its other obligations hereunder shall be absolute and unconditional
and shall in no event be subject to any right of setoff, recoupment, deduction
or counterclaim or any other defense which Guarantor or any other Person may now
or hereafter have against any Beneficiary or any other Person, which Guarantor
hereby waives.

 

  (b) Lessor. Lessor may set off any Obligation of Guarantor hereunder against
any obligation owed by Lessor or any of its Affiliates under the Transaction
Agreements to Lessee or Guarantor or any of their Affiliates.

 

15. Limitations on Subrogation. (a) Guarantor shall become entitled to
subrogation rights by reason of performance of any of its obligations hereunder,
provided, that such rights are and shall be subject and subordinate to the
rights of the Beneficiaries against Lessee under the Lease in the event of any
insolvency, bankruptcy, liquidation, reorganization or other similar proceedings
related to Lessee, or in the event of any proceedings for voluntary liquidation,
dissolution or other winding up of Lessee, whether or not involving insolvency
or bankruptcy proceedings, such that the Obligations shall be finally paid and
performed in full before any payment in respect of a subrogation claim by
Guarantor shall be made by or on behalf of Lessee and (b) notwithstanding the
foregoing provisions, or any other provision of this Guaranty or the Lease, if
an Event of Default is in existence, Guarantor hereby irrevocably waives and
relinquishes any and all rights of subrogation, contribution, reimbursement or
other payment from Lessee or Lessee’s estate, whether arising by contract or
operation of law (including any such right arising under the United States
Bankruptcy Code) or otherwise arising out of, or on account of, any sums which
have been claimed or are thereafter claimable against Guarantor under this
Guaranty, which waiver shall be in effect unless and until all of the
Obligations shall have been finally paid and performed in full. The waiver and
relinquishment of rights provided for in the immediately preceding sentence
shall be irrevocable and unconditional regardless of whether any such right is
reduced to judgment liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, secured, or unsecured. The provisions of this
paragraph are made for the express benefit of Lessee as well as each Beneficiary
and may be enforced independently by Lessee or any such Beneficiary, in each
case, after the date of such Event of Default.

 

16. Severability of Provisions. Any provision of this Guaranty that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

10-8



--------------------------------------------------------------------------------

17. Amendments. This Guaranty and any provision hereof may be terminated,
waived, amended, modified or supplemented only by an agreement or instrument in
writing, specifying the provision (or, if applicable, the whole of this
Guaranty) intended to be terminated, waived, amended, modified or supplemented,
and executed by Guarantor and Lessor.

 

18. Government Authorizations. Guarantor will obtain from time to time all
permits, licenses, approvals and authorizations of, and will file all
registrations and declarations with, all governmental authorities, bureaus and
agencies and will pay all stamp duties required in connection with the
execution, delivery, performance, validity or enforceability of this Guaranty
(including, payments hereunder, in the lawful currency of the United States of
America, of the Obligations) and will take all actions necessary to maintain
each such permit, license approval authorization, registration or declaration in
full force and effect.

 

19. Payments. Sections 5.5, 5.6, 5.10 and 5.17 of the Common Terms Agreement
shall apply to payments made by Guarantor hereunder, mutatis mutandis, as if
references therein to “Lessee” were references to Guarantor and references
therein to the “Lease” were references to this “Guaranty”.

 

20. Performance. Performance by Guarantor of any or all of the obligations of
Lessee under and pursuant to the Operative Documents shall, for all purposes
thereof, constitute performance by Lessee of such obligations to the extent so
performed by Guarantor under this Guaranty.

 

21. Headings. Paragraph headings used herein are for convenience only and shall
not be used or construed to define, interpret, expand or limit any provision
hereof.

 

22. Entire Agreement. This Guaranty constitutes, on and as of the date hereof,
the entire agreement of Guarantor and Beneficiaries with respect to the subject
matter hereof, and supersedes all prior or contemporaneous understandings or
agreements, whether written or oral, between Guarantor and Beneficiaries with
respect to the subject matter hereof.

 

23. Further Assurances. Guarantor shall execute and deliver all such instruments
and take all such actions as a Beneficiary may from time to time reasonably
request in order to effectuate and perfect fully the purposes of this Guaranty,
and any or all of any Beneficiary’s rights, titles, interest, benefits or
remedies hereunder.

 

24. Successors and Assigns. This Guaranty shall be binding upon the successors
and assigns of the Guarantor, as and to the extent provided in this Guaranty.

 

10-9



--------------------------------------------------------------------------------

25. Notices. Every notice, request, demand or other communication under this
Guaranty shall be given and effective as set forth in the Lease. Guarantor’s
address for notices is:

 

 

--------------------------------------------------------------------------------

    

 

--------------------------------------------------------------------------------

    

 

--------------------------------------------------------------------------------

    

 

or to such other address or facsimile number as is notified by Guarantor to
Lessor under this Guaranty.

 

IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly executed as of
the day and year first above written.

 

AIRTRAN HOLDINGS, INC.

By:  

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

Accepted as of the
date below written:

 

By:  

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

Date:

   

 

10-10



--------------------------------------------------------------------------------

SCHEDULE 11

 

[INTENTIONALLY OMITTED]

 

 

11 - 1



--------------------------------------------------------------------------------

SCHEDULE 12

 

[INTENTIONALLY OMITTED]

 

 

12 - 1



--------------------------------------------------------------------------------

SCHEDULE 13

FORM OF ASSIGNMENT, ASSUMPTION AND RELEASE AGREEMENT

 

THIS ASSIGNMENT, ASSUMPTION AND RELEASE AGREEMENT (MSN     ) (this “Agreement”),
dated as of              is entered into by and between                     , a
company incorporated under the laws of                  (“Assignor”), and
                , a                           (“Assignee”).

 

W I T N E S S E T H:

 

WHEREAS, [Lessee], a company incorporated under the Laws of             
(“Lessee”) and Assignor have heretofore entered into that certain Aircraft Lease
Agreement, dated as of             , 200_ (“ALA”), which incorporates by
reference therein a Common Terms Agreement dated as of                     ,
200   between                      and Lessee (“CTA”), as amended and
supplemented from time to time (collectively, the “Lease”) (terms not otherwise
defined herein shall have the meanings assigned to them in the Lease), which
Lease relates to the Aircraft (as defined in Annex I hereto);

 

WHEREAS, Assignor and Assignee have entered into an aircraft sale and purchase
agreement dated on or prior to the date hereof (“Purchase Agreement”);

 

WHEREAS, pursuant to the Purchase Agreement, Assignor’s interest in the Lease is
being transferred to Assignee, as contemplated by Section 14.2 of the CTA;

 

WHEREAS, in connection with the foregoing, Assignor desires to assign all of its
right, title and interest in, to and under the Lease to Assignee, Assignee
desires to assume certain of Assignor’s obligations under the Lease, and,
pursuant to the Lease, Lessee has agreed to release Assignor from Assignor’s
obligations under the Lease to the extent agreed to be assumed by Assignee
hereunder, all on the terms and subject to the conditions hereinafter set forth;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:

 

Article 1. Definitions.

 

For purposes of this Agreement, the following terms shall have the respective
meanings set forth below.

 

“Effective Time” has the meaning given to such term in Section 6.4 below.

 

“Lien” shall mean a Security Interest as defined in the Lease (without giving
effect to the exclusion of Lessor Liens set forth therein).

 

13 - 1



--------------------------------------------------------------------------------

“Permitted Lien” shall mean (i) any Lien which is created by or results from
debts or liabilities or actions of Lessor or its Affiliates and (ii) any Lien
(other than a Lessor Lien) which Lessee is permitted under the Lease to allow to
subsist (including rights conferred on Lessee or any third parties by the Lease)
or which is otherwise attributable to or for which Lessee is responsible under
the Lease.

 

“Prior Party” shall mean a prior lessor (other than Assignor) under the Lease,
if applicable.

 

Article 2. Assignment and Assumption.

 

2.1 Assignor for $10 and for other good and valuable consideration, receipt of
which is hereby acknowledged, does hereby assign, transfer, sell and convey unto
Assignee, without recourse or, except as provided below in this Section 2.1,
representation or warranty, all of Assignor’s right, title and interest accruing
on or after the Effective Time hereof in, to and under the Lease, free and clear
of Liens other than Permitted Liens, to have and hold the said Lease unto
Assignee, its successors and assigns, to and for its and their use forever;
provided, however, that Assignor retains and does not assign to Assignee any
rights or benefits accrued or arising pursuant to the Lease in respect of the
period prior to the Effective Time hereof, including, without limitation, Rent
paid in advance prior to the date hereof and which is allocable to the period
prior to the Effective Time, and Assignor retains and does not assign to
Assignee hereby Assignor’s (or if applicable, a Prior Party’s) rights under
Sections 5.6, 5.7, 5.9, 5.10, 5.12, 9 (as an additional insured in their
capacity as an Indemnitee for liability purposes only), 10 or 14.3 of the CTA or
under Part IV of Schedule B to the Aircraft Lease Agreement as if Assignor and
such Prior Parties continued to be named as a Tax Indemnitee or Indemnitee or
Special Tax Indemnitee, as the case may be, thereunder in the capacity as
“Lessor” (and/or Owner, Financing Parties’ Representative and Financing Party,
as the case may be) for the period prior to the Effective Time and in the
capacity as a Prior Party for the period after the Effective Time (collectively,
the “Retained Rights”). In furtherance of the foregoing, (i) Assignor shall pay
to Assignee on the date of the Effective Time an amount equal to all Rent paid
in advance and allocable to the period on or after the date of the Effective
Time in accordance with the terms and conditions of the Purchase Agreement and
(ii) from the Effective Time, Assignee shall be entitled to all rights, remedies
and benefits of Lessor provided for under the Lease, including, without
limitation, the right to make all inspections and determinations and give all
requests thereunder, the right to receive all payments and other performance by
Lessee thereunder and the right to exercise all rights and remedies of Lessor
with respect to Lessee or the Aircraft thereunder other than in respect of
Retained Rights.

 

2.2 Assignee hereby assumes all of the duties, liabilities, and obligations of
Lessor under the Lease arising or accruing on or after the Effective Time, and
agrees that it shall be bound by all the terms of, and shall undertake all of
the obligations of Lessor contained in, the Lease, arising on or after the
Effective Time hereof; provided, however, that Assignee does not assume, and
Assignor shall be and shall remain obligated to Lessee for, all duties,
liabilities and obligations of Lessor under the Lease arising or accruing prior
to the Effective Time or related to any of the Retained Rights (the “Retained
Obligations”). For avoidance of doubt, Assignee hereby confirms that, from the
Effective Time, it is assuming all the obligations of Lessor under

 

13 - 2



--------------------------------------------------------------------------------

the Lease (other than the Retained Obligations) including the obligations, if
any, of Lessor under Sections 5.11, 7.1 and 7.2 of the CTA. Assignee hereby
agrees that any consent, approval, election, waiver or other similar action made
or taken by, or binding upon, Assignor or a Prior Party with respect to the
Aircraft or otherwise pursuant to the Lease, which in each such case is
evidenced by a writing, shall be binding on Assignee.

 

2.3 Assignee and Assignor hereby covenant and agree to execute and to deliver to
each other and to Lessee from time to time such other documents, instruments and
agreements as any of them reasonably may request in order to further evidence
the assignment, assumption and substitution effected hereby or otherwise to
carry out the purposes and intent of this Agreement. Assignee agrees that, in
all matters relating to any Retained Rights, Assignee shall not amend the Lease
or otherwise act in derogation of any Retained Rights.

 

2.4 In furtherance of the foregoing, Assignor hereby agrees to [pay to Assignee
an amount equal to the Deposit] [transfer to Assignee the Letter of Credit] [and
pay an amount equal to Lessor’s maximum potential Maintenance Contribution
liability under Section 7.2 of the CTA as of the Effective Time]. [Assignor and
Assignee shall execute and deliver a receipt for such payments, which receipt
shall be acknowledged by Lessee pursuant to which acknowledgment Lessee shall
agree that, upon Assignee’s receipt of such payments, Assignor shall not have
any further obligations under the Lease relating to the Deposit, Supplemental
Rent or Maintenance Contributions or amounts payable in respect thereof and
Assignee’s obligations in respect thereof as of the date hereof shall be limited
to the amounts set forth in such receipt.]

 

Article 3. Release.

 

3.1 For the avoidance of doubt, pursuant to Section 14.2 of the CTA, Lessee
shall, subject to Section 14.3 of the CTA, be bound by the foregoing assignment
and assumption, including, without limitation, Assignor’s reservation of rights
and benefits provided for above, and Assignor (and all other Prior Parties)
continuing as a “Tax Indemnitee” and an “Indemnitee” and a “Special Tax
Indemnitee”, as the case may be, under and for purposes of Sections 5.6, 5.7,
5.9, 5.10, 5.12, 9 (as an additional insured in their capacity as an Indemnitee
for liability purposes only), 10 and 14.2 of the CTA and Part IV of Schedule B
of the Aircraft Lease Agreement as provided above. Except as provided above with
respect to Retained Rights and Retained Obligations, on and as of the Effective
Time, pursuant to Section 14.2 of the Lease, Lessee shall be deemed to have
agreed that Assignor is hereby released and discharged from each and every
obligation, liability (express or implied) or duty under or pursuant to the
Lease (included under Sections 5.11, 7.1 and 7.2 of the CTA) arising or accruing
on or after the Effective Time hereof and, for such purposes, Assignee shall be
substituted in lieu of Assignor as the “Lessor” under the Lease.

 

3.2 Except as provided above with respect to Retained Rights and Retained
Obligations and as provided in Section 3.1 above, on and as of the Effective
Time, Assignor hereby agrees that Lessee is hereby released and discharged from
each and every obligation, liability (express or implied) or duty under or
pursuant to the Lease arising or accruing on or after the Effective Time hereof.

 

13 - 3



--------------------------------------------------------------------------------

Article 4. Assignee’s Representations and Warranties. Assignee represents and
warrants to Assignor and Lessee that:

 

4.1 [Assignee is a “citizen of the United States” within the meaning of the
Federal Aviation Act of 1958, as amended, and as recodifed in Subtitle VII of
Title 49 of the United States Code, and the regulations thereunder (including
with respect to voting trust or other voting rights arrangements).]

 

4.2 Assignee is a [corporation][limited liability company][national banking
association] organized and validly existing in good standing under the laws of
[            ] and has the              power to own its assets and to carry on
its business as presently conducted and to enter into and perform this
Agreement.

 

4.3 This Agreement has been duly authorized all necessary corporate action on
the part of Assignee and neither the execution and delivery hereof nor the
consummation of the transactions contemplated hereby nor compliance by Assignee
with any of the terms and provisions hereof does or will contravene any law
applicable to Assignee, conflict with the constitutional documents of Assignee,
or result in any breach of, or constitute any default under, or result in the
creation of any lien, charge or encumbrance upon any property of Assignee under,
any material credit agreement or instruments or other agreement or instruments
to which Assignee is a party or by which Assignee or its properties or assets
are bound.

 

4.4 Assignee has received every consent, approval or authorization of, and has
given every notice to, each Government Entity having jurisdiction with respect
to the execution, delivery or performance of this Agreement by Assignee.

 

4.5 This Agreement has been duly executed and delivered by Assignee and
constitutes a legal, valid and binding obligation of Assignee, enforceable
against Assignee in accordance with its terms, except as such enforceability may
be limited by bankruptcy, reorganization, insolvency, moratorium or other
similar laws affecting the enforcement of the rights of creditors generally and
by general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

4.6 [Assignee has a tangible net worth (determined in accordance with GAAP) of
at least Fifteen Million Dollars ($15,000,000)][or][Assignee’s debt obligations
have an investment grade rating of [            ] according to [Moody’s
Investors Services, Inc./Standard & Poor’s Corporation.] [representation to be
made in the alternative; or made with respect to a guarantor meeting either such
standard; debt rating representation would confirm satisfaction of Section
14.3(c)(x)(ii) of the CTA]

 

4.7 [Assignee is not an airline or an Affiliate of an airline.]

 

Article 5. Assignor’s Representations and Warranties. Assignor represents and
warrants to Assignee and Lessee that:

 

13 - 4



--------------------------------------------------------------------------------

5.1 Assignor is a [corporation][limited liability company][national banking
association] organized and validly existing in good standing under the laws of
[            ] and has the              power to own its assets and to carry on
its business as presently conducted and to enter into and perform this
Agreement.

 

5.2 This Agreement has been duly authorized pursuant to all necessary corporate
action on the part of Assignor and neither the execution and delivery hereof nor
the consummation of the transactions contemplated hereby nor compliance by
Assignor with any of the terms and provisions hereof does or will contravene any
law applicable to Assignor, conflict with the constitutional documents of
Assignor, or result in any breach of, or constitute any default under, or result
in the creation of any lien, charge or encumbrance upon any property of Assignor
under, any material credit agreement or instruments or other agreement or
instruments to which Assignor is a party or by which Assignor or its properties
or assets are bound.

 

5.3 Assignor has received every consent, approval or authorization of, and has
given every notice to, each Government Entity having jurisdiction with respect
to the execution, delivery or performance of this Agreement by Assignor.

 

5.4 This Agreement has been duly executed and delivered by Assignor and
constitutes a legal, valid and binding obligation of Assignor, enforceable
against Assignor in accordance with its terms, except as such enforceability may
be limited by bankruptcy, reorganization, insolvency, moratorium or other
similar laws affecting the enforcement of the rights of creditors generally and
by general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

Article 6. Miscellaneous.

 

6.1 This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their successors and assigns. Assignor and Assignee agree that Lessee
shall be a third party beneficiary of this Agreement.

 

6.2 This Agreement has been executed and delivered in the State of New York, and
this Agreement, including all matters of construction, validity and performance,
shall in all respects be governed by, and construed in accordance with, the laws
of the State of New York applicable to contracts made in such State and to be
performed entirely within such State.

 

6.3 This Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute but one and the same
instrument.

 

6.4 Subject to satisfaction of the conditions precedent set forth in Section
14.3 of the CTA, this Agreement shall become effective at the time of [execution
by Assignor and Assignee] [filing of this Agreement for recordation with the
FAA] (the “Effective Time”). Assignor and Assignee agree to notify Lessee of the
Effective Time promptly after the occurrence thereof pursuant to a Notice of
Assignment substantially in the form of Annex 2 hereto[, and to notify the
applicable broker and/or insurers of the substance of Section 2.1 of the
Assignment Notice promptly after the Effective Time].

 

 

13 - 5



--------------------------------------------------------------------------------

6.5 [Assignor/Assignee] shall reimburse Lessee for all reasonable out-of-pocket
fees, costs, and expenses incurred by Lessee, as and to the extent provided in
Section 14.3(b) of the CTA.

 

IN WITNESS WHEREOF, the parties hereto have each caused this Assignment,
Assumption and Release Agreement to be duly executed and delivered by their
respective officers thereunto duly authorized as of the day and year first above
written.

 

ASSIGNOR:

     

 

--------------------------------------------------------------------------------

           

By:

 

 

--------------------------------------------------------------------------------

           

Name:

               

Title:

   

ASSIGNEE:

     

 

--------------------------------------------------------------------------------

           

By:

 

 

--------------------------------------------------------------------------------

           

Name:

               

Title:

   

 

13 - 6



--------------------------------------------------------------------------------

Annex I

to Assignment Agreement (MSN     )

 

Description of Aircraft and Lease

 

Aircraft:

 

Lease:

 

Instrument

--------------------------------------------------------------------------------

 

Date of Instrument

--------------------------------------------------------------------------------

 

Recording Date and Number

--------------------------------------------------------------------------------

Aircraft Lease Agreement

       

Common Terms Agreement

       

 

Annex I-1



--------------------------------------------------------------------------------

Annex II

To Assignment Agreement (MSN     )

 

[Lessee

Address]

 

NOTICE OF ASSIGNMENT RE: MSN                     

 

Ladies and Gentlemen:

 

Please find attached hereto a true and correct and fully executed Assignment,
Assumption and Release Agreement (MSN     ) between the Assignor and Assignee
named therein (the “Assignment Agreement”) with respect to the lease of Aircraft
bearing manufacturer’s serial number             . Terms used herein and not
otherwise defined have the meanings given to them in the Assignment Agreement.

 

1. Notice. Assignor and Assignee hereby notify Lessee of the assignment,
assumption and release with respect to the Lease provided for in the attached
Assignment Agreement, which assignment, assumption and release are in full force
and effect. The “Effective Time” as defined therein occurred at
                        .

 

2. Lease Amendments/Supplements. The following amendments and/or supplements to
the Lease are hereby made effective automatically on and for the period from and
after the Effective Time.

 

2.1 The definitions of the following terms in Section 1.1 of the ALA are hereby
amended and/or supplemented as set forth below:

 

  (a) The term “Financing Documents” is amended to the following new definition:

 

     [                                      
                                                       ]

 

  (b) The term “Financing Parties” is amended to the following new definition:

 

     [                                      
                                                       ]

 

  (c) The term “Financing Parties’ Representative” is amended to the following
new definition:

 

     [                                      
                                                       ]

 

  (d) The term “Indemnitees” includes Assignee as Lessor, [            ] as
Owner[, [            ] as Financing Parties’ Representative and [            ]
as Financing Parties]. All Indemnitees prior to the Effective Time remain as
Indemnitees.

 

  (e) The term “Lessor” in the first sentence of the first paragraph of the ALA
is hereby amended to refer to Assignee.

 

Annex II - 1



--------------------------------------------------------------------------------

  (f) Section 3.4 of the ALA is hereby deleted in its entirety and replaced with
the following:

 

     “For the purposes of Section 5.5 of the Common Terms Agreement, Lessor’s
bank account and wire transfer particulars, to which all payments by Lessee to
Lessor shall be made, are at the date hereof:                     .”

 

  2.2 Section 6 of the ALA is hereby amended by deleting Lessor’s contact
information appearing therein and replacing it in its entirety with the
following:

 

     Lessor:

 

     Address:

 

     Attn:

 

     Facsimile:

 

     Telephone

 

3. Lessee’s Representation of Warranties. Upon receipt hereof, and in
consideration of Assignor’s and Assignee’s representations, warranties and
covenants contained in the Assignment Agreement, Lessee shall be deemed to
represent and warrant to Assignor of Assignee that:

 

  3.1 Lessee is a corporation organized and validly existing in good standing
under the laws of [            ] and has the corporate power to own its assets
and to carry on its business as presently conducted and to enter into and
perform the Lease.

 

  3.2 Except as notified in writing by Lessee to Assignee within 10 days from
the date hereof, the Lease is in full force and effect, and a true, complete and
current description of the Lease is attached hereto as Annex B (and is
accurately described in the Assignment Agreement), which contains all written
amendments, waivers or other modifications thereto as of the date hereof, and
there have been no oral amendments, waivers or other modifications of any
provisions of the Lease, in each case which continue in effect on or after the
Effective Time.

 

  3.3 Except as notified in writing by Lessee to Assignee within 10 days from
the date hereof, Lessee has no disputes with Assignor, and, to the knowledge of
Lessee, Lessee has no claims against Assignor, under or in respect of the Lease.

 

  3.4 Except as notified in writing by Lessee to Assignee within 10 days from
the date hereof, no prior notice of assignment of the Lease has been received by
Lessee [other than             ].

 

  3.4 Except as notified in writing by Lessee to Assignee within 10 days from
the date hereof, neither the Aircraft nor any Engine is subject to a requisition
by any Government Entity, nor to any sublease, interchange or charter.

 

Annex II - 2



--------------------------------------------------------------------------------

  3.5 Except as notified in writing by Lessee to Assignee within 10 days from
the date hereof, no unrepaired damage with, to the knowledge of Lessee, a cost
of repair or replacement in excess of the Damage Notification Threshold, and no
Event of Loss or incipient Event of Loss, has occurred with respect to the
Aircraft or any Engine.

 

  3.6 Except as notified in writing by Lessee to Assignee within 10 days from
the date hereof, no Default with respect to the payment of Rent and, to the
knowledge of Lessee, no other Default has occurred and is continuing.

 

  3.7 Lessee has made no prepayments of Rent.

 

  3.8 Except as notified in writing by Lessee to Assignee within 10 days from
the date hereof, as of the date hereof, the Agreed Value, [and] monthly Rent [,
the Supplemental Rent amounts,] [the Deposit] [the Letter of Credit] [, and the
amount of Lessor’s maximum Maintenance Contribution liability] are as set forth
on Annex A hereto.

 

4. Plates. Upon receipt hereof, Lessee shall be deemed to have agreed that
Lessee will, at Assignee’s expense, procure that replacement fireproof plates
are affixed to the Aircraft in compliance with Section 8.7(d) of the CTA at the
next scheduled maintenance check of the Aircraft and Assignee agrees that no
Default shall occur under the Lease due to Lessee’s failure to install such
replacement fireproof plates prior to such time.

 

5. Further Assurances. Each of the parties hereto agrees from time to time to do
and perform such other and further acts and to execute and deliver any and all
such instruments as may be required by law or reasonably requested by any other
party hereto to establish, maintain and protect the rights and remedies of the
parties hereto and to carry out and effect the intended purpose of the
Assignment Agreement; provided that Lessee shall not be required to perform or
do any act or thing or execute or deliver any instrument that would in any
material respect increase Lessee’s indemnity or other payment obligations under
the Lease or diminish Lessee’s rights under the Lease (determined as of the
Effective Time by applying all applicable Laws in effect as of the Effective
Time or enacted prior to the Effective Time and becoming effective thereafter).
In particular, Lessee agrees that it will use reasonable commercial efforts to
obtain within 10 days from the date hereof an acknowledgment from the applicable
insurance broker or insurer that it received the notice referred to in Section
6.4 of the Assignment Agreement.

 

Annex II - 3



--------------------------------------------------------------------------------

Please acknowledge your receipt of this Notice of Assignment and confirmation of
the foregoing terms hereof by executing a counterpart hereof and returning it to
the Assignee.

 

[Assignor]

  

[Assignee]

By:

  

By:

Name:

  

Name:

Title:

  

Title:

Acknowledged and Confirmed:

    

[Lessee]

    

By:

    

Name:

    

Title:

    

Dated:                                                  

    

 

Annex II - 4



--------------------------------------------------------------------------------

ANNEX A

TO NOTICE OF ASSIGNMENT (MSN     )

 

Agreed Value: $            

Rent: $            

[Supplemental Rent: [amount payable by category]]

Deposit: $            

Letter of Credit:             

[Maximum Maintenance Contribution Liability: $            ]

 

 

Annex A - 1



--------------------------------------------------------------------------------

ANNEX B

 

TO NOTICE OF ASSIGNMENT (MSN     )

 

Copy of complete Lease

 

Annex B - 1



--------------------------------------------------------------------------------

SCHEDULE 14

FORM OF LEASE SUPPLEMENT NO. 1

 

LEASE SUPPLEMENT NO. 1, dated as of                     ,             , between
                                    , [a corporation organized under the laws of
                    ] [, not in its individual capacity, but solely as owner
trustee] (“Lessor”), and                                         , a corporation
organized under the laws of the                     (“Lessee”).

 

Lessor and Lessee have previously entered into that certain Aircraft Lease
Agreement dated as of                     , including the Common Terms Agreement
as defined therein (collectively, herein referred to as the “Agreement” and the
defined terms therein being hereinafter used with the same meaning). The
Agreement provides for the execution and delivery from time to time of a Lease
Supplement substantially in the form hereof for the purpose of leasing the
aircraft described below under the Agreement as and when delivered by Lessor to
Lessee in accordance with the terms thereof.

 

The Agreement and this Lease Supplement relate to the Aircraft, Engines and
Parts as more precisely described below and in the Certificate of Technical
Acceptance. A counterpart of the Agreement is attached hereto and shall be filed
together with this Lease Supplement with the FAA.

 

In consideration of the premises and other good and sufficient consideration,
Lessor and Lessee hereby agree as follows:

 

1. Lessor hereby delivers and leases to Lessee under and pursuant to the
Agreement and Lessee hereby accepts, acknowledges receipt of possession and
leases from Lessor under and pursuant to the Agreement, that certain
                     aircraft, and the                      (    )
                             Engines (each of which Engines has 750 or more
rated takeoff horsepower or the equivalent of such horsepower) described in
Schedule 1 hereto, together with the Aircraft Documents and Records described in
the Agreement (the “Delivered Aircraft”).

 

2. The Delivery Date of the Delivered Aircraft is the date of this Lease
Supplement set forth in the opening paragraph hereof.

 

3. The Term for the Delivered Aircraft shall commence on the Delivery Date and
shall end on the Expiry Date, with respect to which the Scheduled Expiry Date
shall be [insert date].

 

4. The amount of Rent for the Delivered Aircraft is set forth in Schedule B to
the Agreement.

 

5. Lessee hereby confirms to Lessor that (i) the Delivered Aircraft and each
delivered Engine have been duly marked in accordance with the terms of Section
8.6(a) of the Agreement, (ii) the Aircraft is insured as required by the
Agreement, (iii) the representations and warranties of Lessee referred to in
Section 2.1 of the Agreement are hereby repeated with effect as of the date
first above written, (iv) having inspected the Delivered Aircraft, Lessee
acknowledges that

 

14 - 1



--------------------------------------------------------------------------------

the Delivered Aircraft satisfies all conditions required for Lessee’s acceptance
of delivery as set forth in the Agreement, (v) [insert where applicable: except
as set forth in that certain letter agreement dated the date hereof between
Lessor and Lessee,] Lessor has satisfied all Lessee Conditions Precedent, and
(vi) the execution and delivery of this Lease Supplement signifies absolute and
irrevocable acceptance by Lessee of the Delivered Aircraft for all purposes
hereof and of the Agreement.

 

6. Lessor hereby confirms to Lessee that (i) the representations and warranties
of Lessor referred to in Section 2.1 of the Agreement are hereby repeated with
effect as of the date first above written and (ii) Lessor acknowledges that
[insert where applicable: except as set forth in that certain letter agreement
dated the date hereof between Lessor and Lessee,] Lessee has satisfied all
Lessor Conditions Precedent.

 

7. This Lease Supplement shall be governed by and construed in accordance with
the Laws of the State of New York. This Lease Supplement is hereby deemed
executed and delivered pursuant to the Agreement in the State of New York.

 

8. This Lease Supplement may be executed in any number of counterparts; each of
such counterparts, shall for all purposes be deemed to be an original; and all
such counterparts shall together constitute but one and the same Lease
Supplement; provided, that to the extent, if any, that this Lease Supplement
constitutes chattel paper (as such term is defined in the Uniform Commercial
Code as in effect in any applicable jurisdiction), no security interest in this
Lease Supplement may be created through the transfer or possession of any
counterpart other than the “Original”, which shall be indicated on the signature
page thereof.

 

9. This Lease Supplement supplements and forms a part of the Agreement. The
Agreement, as supplemented hereby, is hereby ratified, approved and confirmed in
all respects.

 

IN WITNESS WHEREOF, Lessor and Lessee have caused this Lease Supplement No. 1 to
be duly executed as of the day and year first above written.

 

LESSOR,

     

LESSEE,

[INSERT LESSOR’S NAME]

     

[INSERT LESSEE’S NAME]

By:

 

 

--------------------------------------------------------------------------------

     

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

     

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

     

Title:

 

 

--------------------------------------------------------------------------------

 

14 - 2



--------------------------------------------------------------------------------

SCHEDULE 15

 

[INTENTIONALLY OMITTED]

 

15-1



--------------------------------------------------------------------------------

SCHEDULE 16

 

FORM OF LETTER OF CREDIT

 

[GE Capital Aviation Services, Limited

Aviation House

Shannon

Co. Clare

Ireland]

 

[GE Capital Aviation Services, Inc.

201 High Ridge Road

Stamford, CT 06927]

 

Dated                     

 

This Letter of Credit is provided in connection with the lease of that [aircraft
type] aircraft [serial no.] to [lessee]. This letter of credit however creates
primary obligations on us and is independent from the lease.

 

On the instructions of [lessee] and for its account, we hereby establish this
irrevocable Letter of Credit to authorize GE Capital Aviation Services, as
manager of the aircraft, to draw on [appropriate branch/department
details/address of issuing bank] an amount or amounts not exceeding a total of
USD [amount in figures (amount in words] United States Dollars) upon receipt by
us of a signed demand certificate from you in the following format (with the
square bracketed sections completed):

 

“On behalf of [lessor name], the undersigned as an authorized signatory or
representative of GE Capital Aviation Services hereby draws upon your
irrevocable Letter of Credit dated [date of this letter of credit] and instructs
you to transfer US$ [amount in figures] ([amount in words] United States
Dollars) to [insert appropriate bank details] immediately.”

 

We will honor drawings under this Letter of Credit upon our receipt of such a
demand certificate (by facsimile to fax number: [bank fax number], mail, courier
service or by hand) and will make payment to the account specified in the demand
certificate, for value no later than close of business on the next succeeding
banking day following our receipt of the demand certificate. If any drawing
hereunder does not conform with these terms, we shall promptly notify you of
that, state the reason(s) why and hold the document(s) presented at your
disposal (or return them to you if you so request).

 

Partial drawings are permitted.

 

This letter of credit expires on [initial expiry date] (“Expiry Date”) but shall
be automatically extended, without the need for amendment, for one year from the
said Expiry Date and annually thereafter unless at least 60 days prior to the
then applicable Expiry Date we have notified you by registered mail that we will
not renew the letter of credit for the following year.

 

16-1



--------------------------------------------------------------------------------

This Letter of Credit is transferable and constitutes an obligation to make
payment against documents.

 

1Except as provided above, this Letter of Credit is issued subject to the
Uniform Customs and Practice for Documentary Credits (1993 Revision)
International Chamber of Commerce Publication No. 500 and is governed by New
York law. Unless you otherwise require, any disputes arising out of or in
connection with this letter of credit shall be resolved before the United States
District Court for the Southern District of New York and any New York State
court sitting in the County of New York, New York, and all related appellate
courts.

 

All bank charges, including, but not by way of limitation, fees or commissions,
shall be for the applicant’s account.

--------------------------------------------------------------------------------

1 Alternatively where bank wants to use ISP 98: Except as provided above, this
Letter of Credit is issued subject to the International Standby Practices 1998
and is governed by New York law. Unless you otherwise require, any disputes
arising out of or in connection with this letter of credit shall be resolved
before the United States District Court for the Southern District of New York
and any New York State court sitting in the County of New York, New York, and
all related appellate courts.

 

16-2